         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 1 of 208



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Greenbelt Division

MUTASEM JARDANEH, et al.,             )
                                      )
                   Plaintiffs,        )
      v.                              )                    Case No. 8:18-cv-2415 (PX)
                                      )
WILLIAM BARR, et al.,                 )
                                      )
                   Defendants.        )
_____________________________________ )

                                              ANSWER

       The Official Capacity Defendants (“Defendants”) answer Plaintiffs’ Second Amended

Complaint, Dkt. No. 48, as follows.

   1. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges.

   2. To the extent that this paragraph reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Otherwise, denied.

   3. To the extent that this paragraph reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Otherwise, denied.

   4. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges.


                                                      1
          Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 2 of 208



    5. Defendants deny the allegations in the first sentence. The allegations in the second sentence

constitute conclusions of law to which no response is required. To the extent a response is deemed

required, denied.

    6. To the extent that this paragraph reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Otherwise, denied.

    7. Defendants admit only that they are unaware of any charge, arrest, or conviction for a

terrorism-related offense within the United States on the part of any Plaintiff. Insofar as this

allegation encompasses any charges, arrests, or convictions for terrorism-related offenses outside of

the United States, Defendants lack information sufficient to admit or deny this allegation; further,

any such information in the possession of Defendants is protected by statute and privileges.

Additionally, to the extent that this paragraph reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Defendants lack information sufficient to admit or deny Plaintiffs’ averments

regarding “almost all others targeted by the watchlisting system.,” and deny the remaining allegations

in this paragraph.

    8. Defendants deny the allegations in the first sentence. With respect to the allegations in the

second sentence, to the extent Plaintiffs are characterizing publicly available statistics, Defendants

respectfully refer to those documents which speak for themselves. Otherwise, denied.

    9. Defendants deny the allegations contained in the first and third sentences of this paragraph.

Defendants neither confirm nor deny the allegations in the second sentence of this paragraph, as

that information is protected by statute and privileges. With respect to the allegations in the fourth

sentence, Defendants respectfully refer the Court to the referenced media article for a full statement

of what that article purported to report; otherwise, denied.


                                                    2
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 3 of 208



    10. Denied.

    11. Insofar as these allegations implicate the substance of the rules employed by TSA and CBP’s

rules-based screening programs, Defendants can neither admit nor deny the allegations, because this

information is protected by statute and privileges. Defendants further lack information sufficient to

admit or deny whether the described activities are ones “that American Muslims are likely to engage

in.” Otherwise, Defendants admit only that the reasonable suspicion standard for inclusion in the

TSDB is based on the fact-specific totality of the circumstanes related to a given individual;

nominations to the TSDB must not be based solely on the individual’s race, ethnicity, or religious

affiliation, nor solely on beliefs and activities protected by the First Amendment. Defendants deny

the remaining allegations in this paragraph.

    12. Denied.

    13. Denied. Furthermore, by this response Defendants do not confirm or deny the authenticity

of these purportedly leaked documents.

    14. With respect to the first sentence, Defendants admit only that additions to the TSDB have

increased over the last decade. Defendants otherwise deny the allegations in this sentence, including

but not limited to Plaintiffs’ characterization of this increase as “dramatic[].” Defendants admit the

allegations in the second and fourth sentences. With respect to the third sentence, Defendants aver

that “nominations” reflect all changes to TSDB information, not the placement of unique

individuals, but otherwise admit the allegation.

    15. With respect to the first sentence, Defendants admit only that the Department of Homeland

Security operates the DHS Traveler Redress Inquiry Program (“DHS TRIP”), which is the redress

process for individuals who have inquiries or seek resolution regarding difficulties they experienced

during their travel screening at transportation hubs, including travelers who have been denied or

delayed airline boarding; have been denied or delayed entry into or exit from the U.S. at a port of


                                                   3
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 4 of 208



entry or border crossing; or have been repeatedly referred to additional (secondary) screening.

Otherwise, denied. Defendants deny the remaining allegations contained in this paragraph.

   16. Plaintiffs’ claims premised on alleged rules-based monitoring have been dismissed, and no

response to those allegation is required. The remaining allegations constitute conclusions of law to

which no response is required. To the extent a response is deemed required, denied – except to the

extent that this paragraph reflects the watchlist status of particular individuals, which Defendants

neither admit nor deny because that information is protected by statute and privileges.

   17. Plaintiff Rami Khaled El Ali has been dismissed from this action and no response to this

paragraph is required.

   18. Plaintiff Mia Khaled El Ali has been dismissed from this action and no response to this

paragraph is required.

   19. Plaintiff Khaled El Ali has been dismissed from this action and no response to this

paragraph is required.

   20. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   21. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   22. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.




                                                   4
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 5 of 208



   23. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   24. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   25. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   26. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   27. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   28. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   29. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   30. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.


                                                 5
            Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 6 of 208



    31. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

    32. Plaintiff John Doe 2 has been dismissed from this action and no response to this paragraph

is required.

    33. Plaintiff Baby Doe has been dismissed from this action and no response to this paragraph is

required.

    34. Plaintiff Child Doe has been dismissed from this action and no response to this paragraph is

required.

    35. Plaintiff Child Doe 2 has been dismissed from this action and no response to this paragraph

is required.

    36. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

    37. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

    38. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

    39. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.




                                                  6
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 7 of 208



   40. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   41. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   42. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   43. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   44. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   45. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   46. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   47. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.


                                                 7
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 8 of 208



   48. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   49. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   50. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   51. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. Defendants admit the second sentence. The allegations in the third sentence

constitute conclusions of law to which no response is required. To the extent a response is deemed

required, denied.

   52. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   53. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

   54. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.




                                                 8
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 9 of 208



    55. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

    56. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. The allegations in the second sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

    57. Defendants admit the first and third sentences. With respect to the second sentence,

Defendants admit only that DOJ employees and officials may attend WLAC meetings. Defendants

deny that the WLAC is a “government agency”; further, insofar as this sentence incorporates the

allegations in paragraph 82, Defendants deny those allegations as set forth in paragraph 82 of this

Answer, below. Defendants deny the fourth sentence and aver that the WLAC does not have the

authority to take any action that would create official federal policy in the area of watchlisting, but

instead operates through the voluntary consensus of participant agencies, each of which acts

independently pursuant to and within the boundaries of its own legal authorities. With respect to the

fifth sentence, Defendants admit only that certain DOJ components are authorized to make

nominations to TSDB. To the extent that this sentence reflects the watchlist status of particular

individuals, Defendants neither admit nor deny the allegations because that information is protected

by statute and privileges. Defendants lack information sufficient to admit or deny Plaintiffs’

averments regarding “similarly situated indviduals,” and otherwise deny the remaining allegations in

the fifth sentence. With respect to the sixth sentence, to the extent that this sentence reflects the

watchlist status of particular individuals, Defendants neither admit nor deny the allegations because

that information is protected by statute and privileges. Defendants admit only that the TSC (a

component of the FBI, which is in turn a component of the DOJ) maintains the TSDB; that TSC

exports subsets of TSDB data to certain foreign governments with which TSC has entered into


                                                    9
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 10 of 208



foreign partner arrangements; that certain TSA and TSC contractors have access to TSDB

information in their capacity as TSA or TSC staff; and that some subsets of the TSDB are exported

to the NCIC, a database to which state and local law enforcement entities have access. Defendants

lack information sufficient to admit or deny Plaintiffs’ averments regarding “similarly situated

individuals,” and otherwise deny the remaining allegations in the sixth sentence. Defendants neither

confirm nor deny the allegations in the seventh sentence, as that information is protected by statute

and privileges. The allegations in the eighth sentence constitute conclusions of law and/or

characterizations of the action, to which no response is required.

    58. Defendants admit the first and third sentences. With respect to the second sentence,

Defendants admit only that FBI employees and officials attend WLAC meetings. Defendants deny

that the WLAC is a “government agency”; further, insofar as this sentence incorporates the

allegations in paragraph 82, Defendants deny those allegations as set forth in paragraph 82 of this

Answer, below. Defendants deny the fourth sentence and aver that the WLAC does not have the

authority to take any action that would create official federal policy in the area of watchlisting, but

instead operates through the voluntary consensus of participant agencies, each of which acts

independently pursuant to and within the boundaries of its own legal authorities. With respect to the

fifth sentence, Defendants admit only that the FBI is authorized to make nominations to TSDB. To

the extent that this sentence reflects the watchlist status of particular individuals, Defendants neither

admit nor deny the allegations because that information is protected by statute and privileges.

Defendants lack information sufficient to admit or deny Plaintiffs’ averments regarding “similarly

situated American citizens,” and otherwise deny the remaining allegations in the fifth sentence.

Defendants neither confirm nor deny the allegations in the sixth sentence, as that information is

protected by statute and privileges. The allegations in the seventh sentence constitute conclusions of

law and/or characterizations of the action, to which no response is required.


                                                   10
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 11 of 208



    59. Defendants admit the first and third sentences. With respect to the second sentence,

Defendants admit only that the TSC is a co-chair of WLAC meetings. Defendants deny that the

WLAC is a “government agency”; further, insofar as this sentence incorporates the allegations in

paragraph 82, Defendants deny those allegations as set forth in paragraph 82 of this Answer, below.

Defendants deny the fourth sentence and aver that the WLAC does not have the authority to take

any action that would create official federal policy in the area of watchlisting, but instead operates

through the voluntary consensus of participant agencies, each of which acts independently pursuant

to and within the boundaries of its own legal authorities. With respect to the fifth sentence,

Defendants admit only that the TSC maintains the TSDB. To the extent that this sentence reflects

the watchlist status of particular individuals, Defendants neither admit nor deny the allegations

because that information is protected by statute and privileges. Defendants lack information

sufficient to admit or deny Plaintiffs’ averments regarding “similarly situated American citizens,” and

otherwise deny the remaining allegations in the fifth sentence. Defendants neither confirm nor deny

the allegations in the sixth sentence, as that information is protected by statute and privileges. The

allegations in the seventh sentence constitute conclusions of law and/or characterizations of the

action, to which no response is required.

    60. Defendants deny the first sentence and aver that Christopher Miller is the Director of

NCTC. With respect to the second sentence, Defendants admit only that NCTC is a co-chair of

WLAC meetings. Defendants deny that the WLAC is a “government agency”; further, insofar as this

sentence incorporates the allegations in paragraph 82, Defendants deny those allegations as set forth

in paragraph 82 of this Answer, below. Defendants admit the third sentence. Defendants deny the

fourth sentence and aver that the WLAC does not have the authority to take any action that would

create official federal policy in the area of watchlisting, but instead operates through the voluntary

consensus of participant agencies, each of which acts independently pursuant to and within the


                                                   11
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 12 of 208



boundaries of its own legal authorities. With respect to the fifth sentence, Defendants admit only

that NCTC is authorized to make nominations to TSDB. To the extent that this sentence reflects the

watchlist status of particular individuals, Defendants neither admit nor deny the allegations because

that information is protected by statute and privileges. Defendants lack information sufficient to

admit or deny Plaintiffs’ averments regarding “similarly situated American citizens,” and otherwise

deny the remaining allegations in the fifth sentence. Defendants neither confirm nor deny the

allegations in the sixth sentence, as that information is protected by statute and privileges. The

allegations in the seventh sentence constitute conclusions of law and/or characterizations of the

action, to which no response is required.

    61. Defendants admit the first and second sentences. Defendants deny the third sentence and

aver that the WLAC does not have the authority to take any action that would create official federal

policy in the area of watchlisting, but instead operates through the voluntary consensus of

participant agencies, each of which acts independently pursuant to and within the boundaries of its

own legal authorities. With respect to the fourth sentence, Defendants admit only that NSD is

authorized to make nominations to TSDB. To the extent that this sentence reflects the watchlist

status of particular individuals, Defendants neither admit nor deny the allegations because that

information is protected by statute and privileges. Defendants lack information sufficient to admit

or deny Plaintiffs’ averments regarding “similarly situated American citizens,” and otherwise deny

the remaining allegations in the fourth sentence. Defendants neither confirm nor deny the

allegations in the fifth sentence, as that information is protected by statute and privileges. The

allegations in the sixth sentence constitute conclusions of law and/or characterizations of the

action, to which no response is required.

    62. Defendants admit the first and second sentences. Defendants deny the third sentence and

aver that the WLAC does not have the authority to take any action that would create official federal


                                                   12
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 13 of 208



policy in the area of watchlisting, but instead operates through the voluntary consensus of

participant agencies, each of which acts independently pursuant to and within the boundaries of its

own legal authorities. With respect to the fourth sentence, to the extent that this sentence reflects

the watchlist status of particular individuals, Defendants neither admit nor deny the allegations

because that information is protected by statute and privileges. Defendants lack information

sufficient to admit or deny Plaintiffs’ averments regarding “similarly situated American citizens,” and

otherwise deny the remaining allegations in the fourth sentence. Defendants neither confirm nor

deny the allegations in the fifth sentence, as that information is protected by statute and privileges.

The allegations in the sixth sentence constitute conclusions of law and/or characterizations of the

action, to which no response is required.

    63. Defendants admit the first and second sentences. Defendants deny the third sentence and

aver that the WLAC does not have the authority to take any action that would create official federal

policy in the area of watchlisting, but instead operates through the voluntary consensus of

participant agencies, each of which acts independently pursuant to and within the boundaries of its

own legal authorities. With respect to the fourth sentence, to the extent that this sentence reflects

the watchlist status of particular individuals, Defendants neither admit nor deny the allegations

because that information is protected by statute and privileges. Defendants lack information

sufficient to admit or deny Plaintiffs’ averments regarding “similarly situated American citizens,” and

otherwise deny the remaining allegations in the fourth sentence. Defendants neither confirm nor

deny the allegations in the fifth sentence, as that information is protected by statute and privileges.

The allegations in the sixth sentence constitute conclusions of law and/or characterizations of the

action, to which no response is required.

    64. Defendants deny the first sentence and aver that John Ratcliffe is Director of National

Intelligence. With respect to the second sentence, Defendants admit only that ODNI employees and


                                                   13
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 14 of 208



officials attend WLAC meetings. Defendants deny that the WLAC is a “government agency”;

further,insofar as this sentence incorporates the allegations in paragraph 82, Defendants deny those

allegations as set forth in paragraph 82 of this Answer, below. Defendants admit the third sentence.

Defendants deny the fourth sentence and aver that the WLAC does not have the authority to take

any action that would create official federal policy in the area of watchlisting, but instead operates

through the voluntary consensus of participant agencies, each of which acts independently pursuant

to and within the boundaries of its own legal authorities. With respect to the fifth sentence, . to the

extent that this sentence reflects the watchlist status of particular individuals, Defendants neither

admit nor deny the allegations because that information is protected by statute and privileges.

Defendants lack information sufficient to admit or deny Plaintiffs’ averments regarding “similarly

situated American citizens,” and otherwise deny the remaining allegations in the fifth sentence,

including but not limited to the allegation that ODNI is authorized to accept nominations to the

TSDB. Defendants neither confirm nor deny the allegations in the sixth sentence, as that

information is protected by statute and privileges. The allegations in the seventh sentence constitute

conclusions of law and/or characterizations of the action, to which no response is required.

    65. Defendants deny the first sentence and aver that Chad F. Wolf is the Acting Secretary of

DHS. With respect to the second sentence, Defendants admit only that DHS employees and

officials attend WLAC meetings. Defendants deny that the WLAC is a “government agency”;

further, insofar as this sentence incorporates the allegations in paragraph 82, Defendants deny those

allegations as set forth in paragraph 82 of this Answer, below. With respect to the third sentence,

Defendants admit the allegations as to CBP, PLCY, TSA, USCIS, CRCL, OIA, OGC, PRIV, and

I&A; with respect to ICE, Defendants admit only that ICE may participate in WLAC working

group(s). Defendants deny the fourth sentence and aver that the WLAC does not have the authority

to take any action that would create official federal policy in the area of watchlisting, but instead


                                                   14
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 15 of 208



operates through the voluntary consensus of participant agencies, each of which acts independently

pursuant to and within the boundaries of its own legal authorities. With respect to the allegations in

the fifth sentence, to the extent that these allegations reflect the watchlist status of particular

individuals, Defendants neither admit nor deny the allegations because that information is protected

by statute and privileges. Defendants lack information sufficient to admit or deny Plaintiffs’

averments regarding “similarly situated American citizens,” and otherwise deny the remaining

allegations in the fifth sentence. Defendants admit the sixth sentence – except with respect to

Plaintiffs’ averments regarding “similarly situated individuals,” which Defendants lack information

sufficient to admit or deny. Defendants neither confirm nor deny the allegations in the seventh

sentence, as that information is protected by statute and privileges. The allegations in the eighth

sentence constitute conclusions of law and/or characterizations of the action, to which no response

is required.

    66. Defendants deny the first sentence and aver that Mark A. Morgan is the Chief Operating

Officer and Senior Official Performing the Duties of the Commissioner of CBP. With respect to

the second sentence, Defendants admit only that CBP employees and officials attend WLAC

meetings. Defendants deny that the WLAC is a “government agency”; further, insofar as this

sentence incorporates the allegations in paragraph 82, Defendants deny those allegations as set forth

in paragraph 82 of this Answer, below. Defendants admit the third sentence. Defendants deny the

fourth sentence and aver that the WLAC does not have the authority to take any action that would

create official federal policy in the area of watchlisting, but instead operates through the voluntary

consensus of participant agencies, each of which acts independently pursuant to and within the

boundaries of its own legal authorities. With respect to the allegations in the fifth sentence, to the

extent that these allegations reflect the watchlist status of particular individuals, Defendants neither

admit nor deny the allegations because that information is protected by statute and privileges.


                                                    15
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 16 of 208



Defendants lack information sufficient to admit or deny Plaintiffs’ averments regarding “similarly

situated American citizens,” and otherwise deny the remaining allegations in the fifth sentence. With

respect to the sixth sentence, Defendants admit only that CBP is authorized to make nominations to

TSDB. To the extent that this sentence reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Defendants lack information sufficient to admit or deny Plaintiffs’ averments

regarding “similarly situated American citizens,” and otherwise deny the remaining allegations in the

sixth sentence. Defendants neither confirm nor deny the allegations in the seventh sentence, as that

information is protected by statute and privileges. The allegations in the eighth sentence constitute

conclusions of law and/or characterizations of the action, to which no response is required.

    67. Defendants admit the first and third sentences. With respect to the second sentence,

Defendants admit only that TSA employees and officials attend WLAC meetings. Defendants deny

that the WLAC is a “government agency”; further,insofar as this sentence incorporates the

allegations in paragraph 82, Defendants deny those allegations as set forth in paragraph 82 of this

Answer, below. Defendants deny the fourth sentence and aver that the WLAC does not have the

authority to take any action that would create official federal policy in the area of watchlisting, but

instead operates through the voluntary consensus of participant agencies, each of which acts

independently pursuant to and within the boundaries of its own legal authorities. With respect to the

allegations in the fifth sentence, to the extent that these allegations reflect the watchlist status of

particular individuals, Defendants neither admit nor deny the allegations because that information is

protected by statute and privileges. Defendants lack information sufficient to admit or deny

Plaintiffs’ averments regarding “similarly situated American citizens,” and otherwise deny the

remaining allegations in the fifth sentence. With respect to the sixth sentence, Defendants admit

only that TSA is authorized to make nominations to TSDB. To the extent that this sentence reflects


                                                    16
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 17 of 208



the watchlist status of particular individuals, Defendants neither admit nor deny the allegations

because that information is protected by statute and privileges. Defendants lack information

sufficient to admit or deny Plaintiffs’ averments regarding “similarly situated American citizens,” and

otherwise deny the remaining allegations in the sixth sentence. With respect to the seventh sentence,

Defendants admit only that TSA conducts security threat assessments on applicants for employment

at TSA. In conducting these assessments, TSA’s eligibility determinations draw on information

provided from multiple government databases, including a Federal Bureau of Investigation database

with criminal history information, as well as the TSDB. An individual’s inclusion in one or more

government databases is not determinative of TSA’s eligibility determination and merely serves as a

factor indicating that an individual requires further scrutiny. Defendants otherwise deny the

remaining allegations in the seventh sentence. Defendants admit the allegations in the eighth

sentence and further aver that TSA designs and uses two sets of risk-based rules to designate

passengers for enhanced security screening, referred to as Silent Partner and Quiet Skies.

Defendants admit that the Quiet Skies program flags for investigation and surveillance unknown or

partially known terrorists. Defendants neither confirm nor deny the allegations in the ninth sentence

of this paragraph, as that information is protected by statute and privileges. With respect to the

tenth, eleventh, and twelfth sentences, Defendants admit that TSA applies the same checkpoint

screening procedures to individuals Secure Flight designates for enhanced screening, regardless of

whether the individual is designated due to TSDB status, TSA’s risk-based rules, randomly, or for

other reasons. Defendants further admit that TSA may nominate Quiet Skies Selectees to the TSDB

and avers that it only does so if TSA has credible information demonstrating the reasonable

suspicion standard for inclusion on the TSDB is met. Defendants further admit that TSA’s Silent

Partner program enables TSA to identify passengers for enhanced screening on international flights

bound for the United States, and under TSA’s Quiet Skies program, TSA uses a subset of the Silent


                                                  17
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 18 of 208



Partner rules to identify passengers for enhanced screening on some subsequent domestic and

outbound international flights. To the extent the tenth, eleventh, and twelfth sentences seek

information protected by statute or privilege, Defendants neither confirm nor deny. Defendants

deny the remaining allegations in the tenth, eleventh, and twelfth sentence of this paragraph. The

allegations in the thirteenth sentence constitute conclusions of law and/or characterizations of the

action, to which no response is required.

    68. Defendants deny the first sentence and aver that Kenneth T. Cuccinelli is the Senior Official

Performing the Duties of the USCIS Director. With respect to the second sentence, Defendants

admit only that USCIS employees and officials may attend WLAC meetings. Defendants deny that

the WLAC is a “government agency”; further, insofar as this sentence incorporates the allegations in

paragraph 82, Defendants deny those allegations as set forth in paragraph 82 of this Answer, below.

Defendants admit the third sentence. Defendants deny the fourth sentence and aver that the WLAC

does not have the authority to take any action that would create official federal policy in the area of

watchlisting, but instead operates through the voluntary consensus of participant agencies, each of

which acts independently pursuant to and within the boundaries of its own legal authorities. With

respect to the allegations in the fifth sentence, to the extent that this sentence reflects the watchlist

status of particular individuals, Defendants neither admit nor deny the allegations because that

information is protected by statute and privileges. Defendants lack information sufficient to admit

or deny Plaintiffs’ averments regarding “similarly situated American citizens”; aver that USCIS may

access information derived from the TSDB in order to conduct background checks pursuant to its

authorities; and otherwise deny the remaining allegations in the fifth sentence. With respect to the

sixth sentence, Defendants admit only that USCIS is authorized to make nominations to TSDB. To

the extent that this sentence reflects the watchlist status of particular individuals, Defendants neither

admit nor deny the allegations because that information is protected by statute and privileges.


                                                    18
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 19 of 208



Defendants lack information sufficient to admit or deny Plaintiffs’ averments regarding “similarly

situated American citizens,” and otherwise deny the remaining allegations in the sixth sentence.

Defendants neither confirm nor deny the allegations in the seventh sentence, as that information is

protected by statute and privileges. The allegations in the eighth sentence constitute conclusions of

law and/or characterizations of the action, to which no response is required.

    69. Defendants deny the first sentence and proffer that the Senior Official Performing the

Duties of the Deputy Director of ICE is Tae D. Johnson. With respect to the second and third

sentences, Defendants admit only that ICE employees and officials may participate in WLAC

working group(s). Defendants deny that the WLAC is a “government agency”; further, insofar as

the secondsentence incorporates the allegations in paragraph 82, Defendants deny those allegations

as set forth in paragraph 82 of this Answer, below. Defendants further deny the remaining

allegations in the second and third sentences. Defendants deny the fourth sentence and aver that the

WLAC does not have the authority to take any action that would create official federal policy in the

area of watchlisting, but instead operates through the voluntary consensus of participant agencies,

each of which acts independently pursuant to and within the boundaries of its own legal authorities.

With respect to the allegations in the fifth sentence, to the extent that this sentence reflects the

watchlist status of particular individuals, Defendants neither admit nor deny the allegations because

that information is protected by statute and privileges. Defendants lack information sufficient to

admit or deny Plaintiffs’ averments regarding “similarly situated American citizens,” and otherwise

deny the remaining allegations in the fifth sentence. With respect to the sixth sentence, Defendants

admit only that ICE is authorized to make nominations that may post to TSDB. To the extent that

this sentence reflects the watchlist status of particular individuals, Defendants neither admit nor

deny the allegations because that information is protected by statute and privileges. Defendants lack

information sufficient to admit or deny Plaintiffs’ averments regarding “similarly situated American


                                                   19
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 20 of 208



citizens,” and otherwise deny the remaining allegations in the sixth sentence. Defendants neither

confirm nor deny the allegations in the seventh sentence, as that information is protected by statute

and privileges. The allegations in the eighth sentence constitute conclusions of law and/or

characterizations of the action, to which no response is required.

    70. Defendants deny the first sentence and aver that Patricia Nation is the Officer of the Office

for Civil Rights and Civil Liberties of DHS. With respect to the second sentence, Defendants admit

only that DHS-CRCL employees and officials may attend WLAC meetings. Defendants deny that

the WLAC is a “government agency”; further, insofar as this sentence incorporates the allegations in

paragraph 82, Defendants deny those allegations as set forth in paragraph 82 of this Answer, below.

Defendants admit the third sentence. Defendants deny the fourth sentence and aver that the WLAC

does not have the authority to take any action that would create official federal policy in the area of

watchlisting, but instead operates through the voluntary consensus of participant agencies, each of

which acts independently pursuant to and within the boundaries of its own legal authorities.

Defendants neither confirm nor deny the allegations in the fifth sentence, as that information is

protected by statute and privileges. The allegations in the sixth sentence constitute conclusions of

law and/or characterizations of the action, to which no response is required.

    71. Defendants deny the first sentence and aver that Joseph B. Maher is the Senior Official

Performing the Duties of the Under Secretary, Office of Intelligence and Analysis (“OIA”). With

respect to the second sentence, Defendants admit only that OIA employees and officials may attend

WLAC meetings. Defendants deny that the WLAC is a “government agency”; further, insofar as this

sentence incorporates the allegations in paragraph 82, Defendants deny those allegations as set forth

in paragraph 82 of this Answer, below. Defendants admit the third sentence. Defendants deny the

fourth sentence and aver that the WLAC does not have the authority to take any action that would

create official federal policy in the area of watchlisting, but instead operates through the voluntary


                                                   20
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 21 of 208



consensus of participant agencies, each of which acts independently pursuant to and within the

boundaries of its own legal authorities. With respect to the allegations in the fifth sentence,

Defendants lack information sufficient to admit or deny Plaintiffs’ averments regarding “similarly

situated American citizens,” and otherwise deny the remaining allegations in the fifth sentence.

Defendants neither confirm nor deny the allegations in the sixth sentence, as that information is

protected by statute and privileges. The allegations in the seventh sentence constitute conclusions of

law and/or characterizations of the action, to which no response is required.

    72. Defendants deny the first sentence and aver that Chad Mizelle is the Senior Official

Performing the Duties of the General Counsel. With respect to the second sentence, Defendants

admit only that DHS Office of General Counsel employees and officials may attend WLAC

meetings. Defendants deny that the WLAC is a “government agency”; further, insofar as this

sentence incorporates the allegations in paragraph 82, Defendants deny those allegations as set forth

in paragraph 82 of this Answer, below. Defendants admit the third sentence. Defendants deny the

fourth sentence and aver that the WLAC does not have the authority to take any action that would

create official federal policy in the area of watchlisting, but instead operates through the voluntary

consensus of participant agencies, each of which acts independently pursuant to and within the

boundaries of its own legal authorities. Defendants neither confirm nor deny the allegations in the

fifth sentence, as that information is protected by statute and privileges. The allegations in the sixth

sentence constitute conclusions of law and/or characterizations of the action, to which no response

is required.

    73. Defendants admit the first and third sentences. With respect to the second sentence,

Defendants admit only that DHS Policy employees and officials may attend WLAC meetings.

Defendants deny that the WLAC is a “government agency”; further, insofar as this sentence

incorporates the allegations in paragraph 82, Defendants deny those allegations as set forth in


                                                   21
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 22 of 208



paragraph 82 of this Answer, below. Defendants deny the fourth sentence and aver that the WLAC

does not have the authority to take any action that would create official federal policy in the area of

watchlisting, but instead operates through the voluntary consensus of participant agencies, each of

which acts independently pursuant to and within the boundaries of its own legal authorities. With

respect to the allegations in the fifth sentence, Defendants lack information sufficient to admit or

deny Plaintiffs’ averments regarding “similarly situated American citizens,” and otherwise deny the

remaining allegations in the fifth sentence. With respect to the sixth sentence, to the extent that this

sentence reflects the watchlist status of particular individuals, Defendants neither admit nor deny the

allegations because that information is protected by statute and privileges. With respect to the sixth

sentence, Defendants lack information sufficient to admit or deny Plaintiffs’ averments regarding

“similarly situated American citizens,” and otherwise deny the remaining allegations in the sixth

sentence. Defendants neither confirm nor deny the allegations in the seventh sentence, as that

information is protected by statute and privileges. The allegations in the eighth sentence constitute

conclusions of law and/or characterizations of the action, to which no response is required.

    74. Defendants deny the first sentence and aver that Dena Kozanas is the Chief Privacy Officer

of the DHS Privacy Office (“DHS Privacy”). With respect to the second sentence, Defendants

admit only that DHS Privacy employees and officials may attend WLAC meetings. Defendants deny

that the WLAC is a “government agency”; further, insofar as this sentence incorporates the

allegations in paragraph 82, Defendants deny those allegations as set forth in paragraph 82 of this

Answer, below. Defendants admit the third sentence. Defendants deny the fourth sentence and aver

that the WLAC does not have the authority to take any action that would create official federal

policy in the area of watchlisting, but instead operates through the voluntary consensus of

participant agencies, each of which acts independently pursuant to and within the boundaries of its

own legal authorities. With respect to the allegations in the fifth sentence, Defendants lack


                                                   22
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 23 of 208



information sufficient to admit or deny Plaintiffs’ averments regarding “similarly situated American

citizens,” and otherwise deny the remaining allegations in the fifth sentence. With respect to the

sixth sentence, to the extent that this sentence reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Defendants lack information sufficient to admit or deny Plaintiffs’ averments

regarding “similarly situated American citizens,” and otherwise deny the remaining allegations in the

sixth sentence. Defendants neither confirm nor deny the allegations in the seventh sentence, as that

information is protected by statute and privileges. The allegations in the eighth sentence constitute

conclusions of law and/or characterizations of the action, to which no response is required.

    75. Defendants admit the first and third sentences. With respect to the second sentence,

Defendants admit only that State Department employees and officials may attend WLAC meetings.

Defendants deny that the WLAC is a “government agency”; further, insofar as this sentence

incorporates the allegations in paragraph 82, Defendants deny those allegations as set forth in

paragraph 82 of this Answer, below. Defendants deny the fourth sentence and aver that the WLAC

does not have the authority to take any action that would create official federal policy in the area of

watchlisting, but instead operates through the voluntary consensus of participant agencies, each of

which acts independently pursuant to and within the boundaries of its own legal authorities. With

respect to the fifth sentence, Defendants lack information sufficient to admit or deny Plaintiffs’

averments regarding “similarly situated American citizens.” Defendants neither admit nor deny the

remaining allegations contained in the fifth sentence, because that information—including but not

limited to the watchlist status of particular individuals, as well as the purposes for which the State

Department may use the TSDB—is protected by statute and privileges. Defendants neither confirm

nor deny the allegations in the sixth sentence, as that information is protected by statute and




                                                    23
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 24 of 208



privileges. The allegations in the seventh sentence constitute conclusions of law and/or

characterizations of the action, to which no response is required.

    76. Defendants deny the first sentence and aver that Mark Esper is the Secretary of Defense.

With respect to the second sentence, Defendants admit only that DoD employees and officials may

attend WLAC meetings. Defendants deny that the WLAC is a “government agency”; further, insofar

as this sentence incorporates the allegations in paragraph 82, Defendants deny those allegations as

set forth in paragraph 82 of this Answer, below. Defendants admit the third sentence. Defendants

deny the fourth sentence and aver that the WLAC does not have the authority to take any action that

would create official federal policy in the area of watchlisting, but instead operates through the

voluntary consensus of participant agencies, each of which acts independently pursuant to and

within the boundaries of its own legal authorities. With respect to the fifth sentence, Defendants

lack information sufficient to admit or deny Plaintiffs’ averments regarding “similarly situated

American citizens.” Defendants neither admit nor deny the remaining allegations contained in the

fifth sentence, because that information—including but not limited to the watchlist status of

particular individuals, as well as the purposes for which DoD may use the TSDB—is protected by

statute and privileges. Defendants neither confirm nor deny the allegations in the sixth sentence, as

that information is protected by statute and privileges. The allegations in the seventh sentence

constitute conclusions of law and/or characterizations of the action, to which no response is

required.

    77. Defendants admit the first and third sentences. With respect to the second sentence,

Defendants admit only that NSA employees and officials may attend WLAC meetings. Defendants

deny that the WLAC is a “government agency”; further, insofar as this sentence incorporates the

allegations in paragraph 82, Defendants deny those allegations as set forth in paragraph 82 of this

Answer, below. Defendants deny the fourth sentence and aver that the WLAC does not have the


                                                  24
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 25 of 208



authority to take any action that would create official federal policy in the area of watchlisting, but

instead operates through the voluntary consensus of participant agencies, each of which acts

independently pursuant to and within the boundaries of its own legal authorities. With respect to the

fifth sentence, Defendants lack information sufficient to admit or deny Plaintiffs’ averments

regarding “similarly situated American citizens.” Defendants neither admit nor deny the remaining

allegations contained in the fifth sentence, because that information—including but not limited to

the watchlist status of particular individuals, as well as the purposes for which the NSA may use the

TSDB—is protected by statute and privileges. Defendants neither confirm nor deny the allegations

in the sixth sentence, as that information is protected by statute and privileges. The allegations in the

seventh sentence constitute conclusions of law and/or characterizations of the action, to which no

response is required.

    78. Defendants deny the first sentence and aver that Lieutenant General Scott D. Berrier is the

Director of the DIA. With respect to the second sentence, Defendants admit only that DIA

employees and officials may attend WLAC meetings. Defendants deny that the WLAC is a

“government agency”; further, insofar as this sentence incorporates the allegations in paragraph 82,

Defendants deny those allegations as set forth in paragraph 82 of this Answer, below. Defendants

admit the third sentence. Defendants deny the fourth sentence and aver that the WLAC does not

have the authority to take any action that would create official federal policy in the area of

watchlisting, but instead operates through the voluntary consensus of participant agencies, each of

which acts independently pursuant to and within the boundaries of its own legal authorities. With

respect to the fifth sentence, Defendants lack information sufficient to admit or deny Plaintiffs’

averments regarding “similarly situated American citizens.” Defendants neither admit nor deny the

remaining allegations contained in the fifth sentence, because that information—including but not

limited to the watchlist status of particular individuals, as well as the purposes for which the DIA


                                                   25
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 26 of 208



may use the TSDB—is protected by statute and privileges. Defendants neither confirm nor deny the

allegations in the sixth sentence, as that information is protected by statute and privileges. The

allegations in the seventh sentence constitute conclusions of law and/or characterizations of the

action, to which no response is required.

    79. Defendants admit the first and third sentences. With respect to the second sentence,

Defendants admit only that Treasury employees and officials may attend WLAC meetings.

Defendants deny that the WLAC is a “government agency”; further, insofar as this sentence

incorporates the allegations in paragraph 82, Defendants deny those allegations as set forth in

paragraph 82 of this Answer, below. Defendants deny the fourth sentence and aver that the WLAC

does not have the authority to take any action that would create official federal policy in the area of

watchlisting, but instead operates through the voluntary consensus of participant agencies, each of

which acts independently pursuant to and within the boundaries of its own legal authorities. With

respect to the allegations in the fifth sentence, Defendants lack information sufficient to admit or

deny Plaintiffs’ averments regarding “similarly situated American citizens.” Defendants deny that

Treasury shares TSDB information with private financial institutions. Otherwise, Defendants neither

admit nor deny the remaining allegations contained in the fifth sentence, because that information—

including but not limited to the watchlist status of particular individuals, as well as the purposes for

which the Treasury Department may use the TSDB—is protected by statute and privileges.

Defendants neither confirm nor deny the allegations in the sixth sentence, as that information is

protected by statute and privileges. The allegations in the seventh sentence constitute conclusions of

law and/or characterizations of the action, to which no response is required.

    80. Defendants admit the first and third sentences. With respect to the second sentence,

Defendants admit only that FinCEN employees and officials may attend WLAC meetings.

Defendants deny that the WLAC is a “government agency”; further, insofar as this sentence


                                                   26
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 27 of 208



incorporates the allegations in paragraph 82, Defendants deny those allegations as set forth in

paragraph 82 of this Answer, below. Defendants deny the fourth sentence and aver that the WLAC

does not have the authority to take any action that would create official federal policy in the area of

watchlisting, but instead operates through the voluntary consensus of participant agencies, each of

which acts independently pursuant to and within the boundaries of its own legal authorities. With

respect to the allegations in the fifth sentence, Defendants lack information sufficient to admit or

deny Plaintiffs’ averments regarding “similarly situated American citizens.” Defendants deny that

FinCEN shares TSDB information with private financial institutions. Otherwise, Defendants neither

admit nor deny the remaining allegations contained in the fifth sentence, because that information—

including but not limited to the watchlist status of particular individuals, as well as the purposes for

which FinCEN may use the TSDB—is protected by statute and privileges. Defendants neither

confirm nor deny the allegations in the sixth sentence, as that information is protected by statute

and privileges. The allegations in the seventh sentence constitute conclusions of law and/or

characterizations of the action, to which no response is required.

    81. Defendants admit the first sentence. With respect to the second sentence, Defendants admit

only that CIA employees and officials may attend WLAC meetings. Defendants deny that the WLAC

is a “government agency”; further, insofar as this sentence incorporates the allegations in paragraph

82, Defendants deny those allegations as set forth in paragraph 82 of this Answer, below.

Defendants deny the third sentence and aver that the WLAC does not have the authority to take any

action that would create official federal policy in the area of watchlisting, but instead operates

through the voluntary consensus of participant agencies, each of which acts independently pursuant

to and within the boundaries of its own legal authorities. With respect to the allegations in the

fourth sentence, Defendants lack information sufficient to admit or deny Plaintiffs’ averments

regarding “similarly situated American citizens Defendants neither admit nor deny the remaining


                                                   27
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 28 of 208



allegations contained in the fourth sentence, because that information—including but not limited to

the watchlist status of particular individuals, as well as the purposes for which the CIA may use the

TSDB—is protected by statute and privileges. Defendants neither confirm nor deny the allegations

in the fifth sentence, as that information is protected by statute and privileges. The allegations in the

seventh sentence constitute conclusions of law and/or characterizations of the action, to which no

response is required.

    82. Denied. Defendants aver that the WLAC does not have the authority to take any action that

would create official federal policy in the area of watchlisting, but instead operates through the

voluntary consensus of participant agencies, each of which acts independently pursuant to and

within the boundaries of its own legal authorities.

    83. No response is required from the Defendants on whose behalf this Answer is filed.

    84. No response is required from the Defendants on whose behalf this Answer is filed.

    85. These allegations constitute characterizations of the action, to which no response is required.

    86. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

    87. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

    88. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

    89. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

    90. These allegations constitute conclusions of law and/or characterizations of the action, to

which no response is required. To the extent a response is deemed required, denied.




                                                   28
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 29 of 208



    91. These allegations constitute conclusions of law and/or characterizations of the action, to

which no response is required. To the extent a response is deemed required, denied.

    92. To the extent that this paragraph reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Otherwise, denied, except to admit venue as to Plaintiffs who reside in this district;

that Defendants are officers or employees of agencies of the United States sued in their official

capacities; and that some Defendants regularly conduct business in the State of Maryland.

    93. With regard to the first sentence of this paragraph, Defendants admit that the TSC was

created in September 2003 pursuant to HSPD-6, and that it maintains the government’s

consolidated terrorist watchlist, the “Terrorist Screening Database” or “TSDB.” Defendants also

admit the other allegations in this paragraph, except to aver that the TSDB includes records related

to known or suspected terrorists.

    94. Defendants deny the allegations contained in the first sentence, and admit the allegations

contained in the second sentence.

    95. Defendants admit only that the reasonable suspicion standard for inclusion in the TSDB is

based on the fact-specific totality of the circumstanes related to a given individual; nominations to

the TSDB must not be based solely on the individual’s race, ethnicity, or religious affiliation, nor

solely on beliefs and activities protected by the First Amendment. Otherwise, denied.

    96. The allegations contained in the first setence constitute conclusions of law to which no

response is required. Additionally, these allegations are vague, compound and ambiguous, and

Defendants therefore lack information sufficient to admit or deny them. To the extent a response is

deemed required, Defendants deny that “[a]nyone listed in the TSDB” experiences “adverse

repercussions.” Defendants deny the allegations contained in the second sentence of this paragraph.




                                                   29
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 30 of 208



    97. Defendants admit only that the No Fly List, Selectee List, and Expanded Selectee Lists are

each, respectively, subsets of the TSDB that are employed by TSA in furtherance of its statutory

mandate; otherwise, denied.

    98. Denied.

    99. With respect to the allegations contained in the first sentence, Defendants admit only that

TSDB Listees may also be categorized under the Selectee List if additional heightened substantive

derogatory criteria are met; otherwise, denied. The allegations contained in the second sentence

characterize and partially quote a purportedly leaked document, and by this response the Defendants

neither admit nor deny the authenticity, content or accuracy of that document because that

information is protected by privileges. The content of the Watchlisting Guidance is protected by

statute and privileges.

    100. With respect to the first sentence, Defendants admit only that individuals selected for

enhanced screening by TSA have their boarding passes marked “SSSS,” and TSA applies the same

checkpoint screening procedures to such individuals, regardless of whether the individual is

designated due to TSDB status, randomly, or for other reason; otherwise, denied. Defendants deny

the allegations contained in the second sentence.

    101. With respect to the allegations contained in the first sentence, Defendants admit only that

TSDB Listees may also be categorized under the No Fly List if additional heightened substantive

derogatory criteria are met; otherwise, denied. Defendants admit the allegations contained in the

second sentence.

    102. Defendants admit only that persons on the No Fly List -- previously including Mr. Bosnic

and Mr. Shirwa -- are prevented from boarding flights that fly into, out of, or through the United

States. To the extent that this paragraph reflects the watchlist status of other individuals, Defendants




                                                    30
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 31 of 208



neither admit nor deny the allegations because that information is protected by statute and

privileges.

    103. Defendants admit only that subsets of the TSDB are used in screening, vetting and/or

inspection at the border, as appropriate. Otherwise, denied.

    104. With respect to the allegations contained in the first setence, Defendants admit only that

CBP does not employ the No Fly List, Selectee List, or Expanded Selectee List; otherwise, denied.

Defendants deny the allegations contained in the second sentence of this paragraph.

    105. Defendants deny the allegations contained in the first sentence. The remaining allegations

in this paragraph purport to characterize CBP Directive No. 3340-049A, to which the Court is

respectfully referred for a full and accurate statement of its contents.

    106. With respect to the allegations contained in the first and second sentences, Defendants

admit only that some TSDB information is exported through the National Crime Information

Center (“NCIC”), a computerized information system administered by the FBI, which serves to

provide criminal information to nationwide law enforcement agencies, including access to KST File.

The allegations contained in the third sentence are vague, compound and ambiguous, and

Defendants therefore lack information sufficient to admit or deny them. To the extent a response is

deemed required, Defendants admit only that TSC includes handling codes in its exports to NCIC;

otherwise, denied. The allegations contained in the fourth sentence purport to summarize or quote a

document attached to the Second Amended Complaint, to which the court is referred for a full and

accurate statement of its contents. Defendants neither admit nor deny that the contents of the

referenced document match any privileged information within the possession of the government

and aver that handling codes are protected by the law enforcement privilege.

    107. The allegations in the first four sentences of this paragraph purport to characterize the

findings of reports issued by the DOJ’s Office of the Inspector General in 2005 and 2007,


                                                   31
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 32 of 208



respectively. The Court is respectfully referred to these reports for a full and accurate statement of

their contents. Defendants neither admit nor deny the allegations in the fifth sentence because that

information is protected by statute and privileges.

    108. Defendants admit only that there are certain limited exceptions to the reasonable suspicion

standard for inclusion in the TSDB that are used only for certain, limited screening functionss

conducted by DHS and the Department of State; individuals placed in the TSDB pursuant to these

exceptions are not considered “known or suspected terrorists,” and are not screened as such.

Defendants neither admit or deny the remaining allegations contained in this paragraph because that

information is protected by statute and privileges.

    109. With respect to the allegations contained in the first and second sentences, Defendants

admit only that the “SSSS” notation applies to all passengers designated for enhanced screening, and

that TSA may designate aviation passengers for enhanced screening for a variety of reasons,

including random selection, matching to one of TSA’s risk-based rules, TSDB status, or for other

reasons. Defendants deny the remaining allegations in the first and second sentences. Defendants

deny that rules flag passengers as “unknown or partially known terrorists.” Defendants neither

confirm nor deny the remaining allegations in this paragraph because the information is protected

by statute and privileges.

    110. Defendants deny that a boarding pass marked ““SSSS”“ ““mean[s] that the government has

designated [persons receiving such a boarding pass] as terrorists.”“ Defendants lack sufficient

information to admit or deny the remaining allegations in this paragraph.

    111. Defendants deny that a boarding pass marked ““SSSS”“ ““mean[s] that the individual so

designated is a known or suspected terrorist.”“ Defendants lack sufficient information to admit or

deny the remaining allegations in this paragraph.




                                                    32
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 33 of 208



    112. Defendants admit only that TSA may nominate Quiet Skies Selectees to the TSDB, and

aver that TSA only does so if it has credible information demonstrating the reasonable suspicion

standard for inclusion on the TSDB is met. Defendants deny the remaining allegations in this

paragraph.

    113. Denied.

    114. Defendants neither confirm nor deny the allegations in this paragraph, as that information

is protected by statute and privileges.

    115. Denied.

    116. Defendants admit that TSA has not claimed to end the Quiet Skies program. Defendants

deny the remaining allegations contained in this paragraph.

    117. With respect to the allegations in the first and second sentences, Defendants admit only

that CBP uses risk-based targeting rules to assist in identifying individuals who may warrant

additional scrutiny; otherwise, denied. With respect to the allegations in the third sentence,

Defendants admits only that CBP may nominate persons who qualify for its targeting rules to the

TSDB and aver that CBP only does so if it has credible information demonstrating the reasonable

suspicion standard for inclusion on the TSDB is met. Defendants deny the remaining allegations in

this paragraph.

    118. Denied.

    119. Defendants lack information sufficient to admit or deny Plaintiffs’ averments regarding

“similarly situated Americans.” Defendants neither confirm nor deny the remaining allegations in

this paragraph, because such information is protected by statute and privileges.

    120. Defendants aver that TSA has final authority over decisions about placement on the No Fly

List at the conclusion of the redress process; otherwise, admitted.




                                                   33
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 34 of 208



    121. Admit that nominations of known or suspected international terrorists are submitted by

federal departments and agencies and are processed through NCTC, which forwards certain

identities for inclusion in TIDE. Further admit that the FBI is responsible for all nominations of

known or suspected domestic terrorists, and submits those domestic terrorist identity nominations

directly to the TSC. Otherwise, denied.

    122. Defendants admit only that TSA, CBP, ICE, USCIS, DHS I&A, and U.S. Coast Guard

(USCG) are able to nominate individuals for inclusion in the TSDB

    123. Denied.

    124. Admit that TSC determines whether the substantive criteria for inclusion in the TSDB are

met by a nomination. Deny the third sentence.

    125. The allegations in this paragraph purport to partially quote and characterize unspecified

public testimony of the former Director of TSC. The Court is respectfully referred to such

testimony for a full and accurate statement of its contents.

    126. Admit, except to aver that Defendants have made public the substantive derogatory criteria

for inclusion on the No Fly List and the general standard for inclusion in the TSDB.

    127. Denied.

    128. Defendants deny the first and fourth sentences. Defendants can neither admit nor deny the

allegations in the second and thrid sentences because they are ambiguous and a full response

requires the inclusion of information protected by statute and privileges.

    129. Defendants can neither admit nor deny the allegations in this paragraph because the

sentence is ambiguous, and a full response requires the inclusion of information protected by

privileges.




                                                  34
          Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 35 of 208



    130. Admit that an acquittal or dismissal of terrorism-related criminal charges does not

disqualify an individual for inclusion in the TSDB, where that individual otherwise meets the

standards for inclusion in the TSDB.

    131. The allegations in this paragraph are vague, compound and ambiguous, and Defendants

therefore lack information sufficient to admit or deny them. To the extent a response is required,

denied.

    132. Admit that information about a specific target for a terrorist attack is not required for

placement in the TSDB. Otherwise, denied.

    133. Defendants can neither admit nor deny the allegations in this paragraph because the

information is protected by statute and privileges.

    134. Defendants aver that the criteria for inclusion on the No Fly List are public and respectfully

refer the Court to those criteria for a full and accurate statement of their contents. To the extent a

further response is required, Defendants admit that some of the substantive derogatory criteria for

placement on the No Fly List may be met without specific information about an aviation-related

threat.

    135. Defendants admit the allegations contained in the first two sentences and aver that

“nominations” do not reflect placement of unique individuals, but all changes to TSDB

information. The allegations contained in the third sentence are vague, compound, and ambiguous,

and therefore Defendants lack information sufficient to admit or deny the allegations in the third

sentence. To the extent a response to this sentence is deemed required, Defendants aver that

“nominations” do not reflect placement of unique individuals, but all changes to TSDB

information, and admit that the acceptance rate for all nominations is above 98%. Defendants deny

the allegations contained in the fourth sentence, and aver that “nominations” do not reflect

placement of unique individuals, but all changes to TSDB information. The fifth sentence purports


                                                   35
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 36 of 208



to characterize facts in a 2007 GAO report, to which the Court is respectfully referred for a full and

accurate statement of its contents.

    136. Defendants deny the allegations contained in the first and second sentences of this

paragraph. Defendants admit the third sentence

   137. The allegations in this paragraph are vague and ambiguous; Defendants do not know what

is meant by “systematically prevented from flying,” and therefore lack information sufficient to

admit or deny the allegations in this paragraph. To the extent a response is deemed required, denied.

   138. Denied.

   139. The allegations in this paragraph purport to characterize and partially quote Congressional

testimony, to which the Court is referred for a full and accurate statement of its contents.

   140. Defendants deny the allegations in the first sentence. The allegations contained in the

second sentence constitute conclusions of law to which no response is required. To the extent a

response is deemed required, denied

   141. Defendants admit only that TSC exports subsets of TSDB data to certain foreign

governments with which TSC has entered into foreign partner arrangements, and that these

governments include all Visa Waiver Program countries; and that some subsets of the TSDB are

exported to the National Crime Information Center (“NCIC”), a database to which state and local

law enforcement entities have access. Otherwise, denied.

   142. Admit that subsets of the TSDB are made available to other federal agencies, including

TSA, for use in screening, vetting and/or inspection, as appropriate. Otherwise, denied.

   143. Defendants admit only that Mr. Bosnic and Mr. Shirwa were both previously on the No Fly

List and subsequently removed, and that during the periods when Mr. Bosnic and Mr. Shirwa were,

respectively, on the No Fly List, their respective statuses were made available under limited

circumstances to entities authorized to receive TSDB information for official purposes. Otherwise,


                                                  36
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 37 of 208



Defendants neither admit nor deny the allegations in this paragraph because they reflect watchlist

status of particular individuals – information which is protected by statute and privileges.

    144. Defendants neither admit nor deny the allegations in this paragraph because they reflect

watchlist status of particular individuals and alleged confidential communications with foreign

governments – information which is protected by statute and/or privileges.

    145. Deny the first sentence, except (1) to the extent that this sentence reflects the watchlist

status of particular individuals, which Defendants neither admit nor deny because that information

is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments regarding

“similarly situated American citizens,” which Defendants lack information sufficient to admit or

deny. The allegations in the second sentence are vague, compound and ambiguous, and therefore

and Defendants therefore lack information sufficient to admit or deny them. To the extent a

response is required, Defendants lack sufficient information to confirm or deny the truth of the

allegations in this sentence.

    146. With respect to the first sentence, Defendants aver that TSA has final authority over

decisions about placement on the No Fly List at the conclusion of the redress process; otherwise,

admitted. Defendants deny the second sentence.

    147. Denied.

    148. With respect to the allegations contained in the first sentence, Defendants admit only that

subsets of the TSDB are used in a variety of authorized screening processes. With respect to the

allegations contained in the second sentence, Defendants admit that with respect to TSA’s eligibility

determinations, TSA draws on information provided from multiple government databases, including

an FBI database with criminal history information, as well as TSA’s export of the TSDB. Defendants

further admit that if TSA’s database checks reveal a potential concern, TSA will review the available

substantive information and other available relevant information regarding the applicant against the


                                                   37
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 38 of 208



eligibility standards of the particular program to which the applicant belongs or has applied.

Defendants aver that an individual’s inclusion in one or more government databases is not

determinative of TSA’s eligibility determination and merely serves as a factor indicating that an

individual requires further scrutiny. Otherwise, denied.

    149. Denied, except to the extent that it reflects the watchlist status of particular individuals,

which Defendants neither admit nor deny because that information is protected by statute and

privileges.

    150. Denied, except (1) to the extent that this paragraph reflects the watchlist status of particular

individuals, which Defendants neither admit nor deny because that information is protected by

statute and privileges, and (2) with respect to Plaintiffs’ averments regarding “similarly situated

individuals,” which Defendants lack information sufficient to admit or deny.

    151. Denied.

    152. The allegations in this paragraph are compound, vague, and ambiguous, and Defendants

therefore lack information sufficient to admit or deny them. To the extent a response is required,

denied, except (1) to the extent that this paragraph reflects the watchlist status of particular

individuals, which Defendants neither admit nor deny because that information is protected by

statute and privileges, and (2) with respect to Plaintiffs’ averments regarding “similarly situated

individuals,” which Defendants lack information sufficient to admit or deny.

    153. Defendants admit only that TSC exports subsets of TSDB data to certain foreign

governments with which TSC has entered into foreign partner arrangements; that certain TSA and

TSC contractors have access to TSDB information in their capacity as TSA or TSC staff; and that

some subsets of the TSDB are exported to the NCIC, a database to which state and local law

enforcement entities have access. Otherwise, denied.




                                                    38
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 39 of 208



    154. Defendants lack information sufficient to admit or deny Plaintiffs’ averments regarding

“similarly situated individuals.”Defendants can neither admit nor deny the remaining allegations in

this paragraph because they reflect TSDB status of particular individuals – information which is

protected by statute and privileges.

    155-156. The allegations in these paragraphs purport to partially quote and characterize a public

statement by former TSC Director Christopher Piehota, as quoted in media reporting, to which the

Court is referred for a full and accurate statement of its contents.

    157. Defendants lack sufficient information to confirm or deny the allegations in the first

sentence, except to the extent that it reflects the watchlist status of particular individuals, which

Defendants neither admit nor deny because that information is protected by statute and privileges.

The second sentence is denied, except to the extent that it reflects the watchlist status of particular

individuals, which Defendants neither admit nor deny because that information is protected by

statute and privileges.

    158. Denied, except (1) to admit that some subsets of the TSDB are exported to the NCIC; (2)

to the extent that these allegations reflect the watchlist status of particular individuals, which

Defendants neither admit nor deny because that information is protected by statute and privileges;

and (3) with respect to Plaintiffs’ averments regarding “similarly situated watchlisted individuals,”

which Defendants lack information sufficient to admit or deny.

    159. Denied, except to the extent that it reflects the watchlist status of particular individuals,

which Defendants neither admit nor deny because that information is protected by statute and

privileges.

    160. With respect to the allegations contained in the first sentence, Defendants admit only that

there are approximately 533 non-governmental entities that have access to NCIC, and thus the KST;

such entities include: private correctional facilities; private security services for governmental


                                                    39
            Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 40 of 208



facilities and hospitals; entities providing criminal justice dispatching services or data

processing/information services to governmental criminal justice agencies; private probation and

pretrial services entities; private city attorneys; and other entities similarly performing criminal justice

services. These other entities are: a private police department for an airport; a private police

department for a transportation authority; private police departments for two private incorporated

communities; law enforcement divisions of certain SPCAs; an inmate transport service; an entity

that provides forensic services to detect and identify criminals; and court constable services.

Defendants otherwise deny the allegations contained in the first sentence. With respect to the

allegations contained in the second sentence, Defendants deny any regular or general practice of

disclosing watchlist data to additional private entities, but admit that in some particular

circumstances information derived from the TSDB may be disclosed to other non-governmental

entities.

    161. Defendants lack sufficient information to confirm or deny the allegations in this paragraph,

except to the extent that it reflects the watchlist status of particular individuals, which Defendants

neither admit nor deny because that information is protected by statute and privileges.

    162. Defendants lack sufficient information to confirm or deny the truth of the allegations

regarding interpretation of state law. Defendants further lack information sufficient to admit or deny

Plaintiffs’ averments regarding “similarly situated American citizens, lawful permanent residents, and

foreign nationals,” or “similarly situated individuals.” Otherwise, denied except to the extent that it

reflects the watchlist status of particular individuals, which Defendants neither admit nor deny

because that information is protected by statute and privileges.

    163. With respect to the first sentence, Defendants admit only that there is no federal legal

prohibitor from a TSDB listee purchasing a firearm; Defendants lack information sufficient to admit

or deny the remaining allegations in this sentence. Defendants deny the allegations contained in the


                                                    40
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 41 of 208



second sentence, and admit the allegation contained in the third sentence. With respect to the fourth

sentence, Defendnats lack information sufficient to admit or deny Plaintiffs’ averments regarding

“similarly situated American citizens,”“ and deny that the FBI’s National Instant Criminal

Background Check System (““NICS”“) instructs Federal Firearms Licencees (““FFLs”“) to deny

prospective firearm purchases on the basis of TSDB status. The fifth sentence purports to

characterize the findings of a 2016 GAO report, to which the Court is respectfully referred for a full

and accurate statement of its contents.

    164. Defendants admit that the federal government conducts a security risk assessment before it

will issue or renew a Hazmat license, and/or a license to commercial drivers to transport hazardous

materials, and that this security risk assessment includes a review of TSDB information. Defendants

deny the remaining allegations contained in this paragraph, except (1) to the extent that this

paragraph reflects the watchlist status of particular individuals, which Defendants neither admit nor

deny because that information is protected by statute and privileges, and (2) with respect to

Plaintiffs’ averments regarding “similarly situated American citizens,” which Defendants lack inform

    165. Defendants admit the allegations contained in the third sentence of this paragraph. With

respect to the allegations contained in the first, second, and fourth sentences of this paragraph,

Defendants admit only that TSA conducts security threat assessments on a range of individuals with

privileged access to the transportation sector, including those with access to Security Identification

Display Areas, sterile areas, and Air Operations Areas at U.S. airports, and to secure areas of the

nation’s maritime facilities and vessels; that in conducting security threat assessments, TSA’s eligibility

determinations draw on information provided from multiple government databases, including an

FBI database with criminal history information, as well as the TSDB; that if TSA’s database checks

reveal a potential concern, TSA will review the available substantive information and other available

relevant information regarding the applicant against the eligibility standards of the particular


                                                    41
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 42 of 208



program to which the applicant belongs or has applied; and that an individual’s inclusion in one or

more government databases is not determinative of TSA’s eligibility determination and merely serves

as a factor indicating that an individual requires further scrutiny. Defendants deny the remaining

allegations in this paragraph.

    166. Defendants admit only that TSA conducts security threat assessments on FAA certificate

applicants and holders; that in conducting security threat assessments, TSA’s eligibility

determinations draw on information provided from multiple government databases, including an

FBI database with criminal history information, as well as the TSDB; that if TSA’s database checks

reveal a potential concern, TSA will review the available substantive information and other available

relevant information regarding the applicant against the eligibility standards of the particular

program to which the applicant belongs or has applied; and that an individual’s inclusion in one or

more government databases is not determinative of TSA’s eligibility determination and merely serves

as a factor indicating that an individual requires further scrutiny. Defendants deny the remaining

allegations in this paragraph, except (1) to the extent that this paragraph reflects the watchlist status

of particular individuals, which Defendants neither admit nor deny because that information is

protected by statute and privileges, and (2) with respect to Plaintiffs’ averments regarding “similarly

situated American citizens,” which Defendants lack information sufficient to admit or deny.

    167. Admit that TSA prohibits air carriers and airport operators from authorizing non-traveling

individuals or non-travelers, as defined at 49 C.F.R. § 1560.3, as well as certain persons authorized to

work at an airport who do not require airport-issued identification media, to enter the sterile areas

of an airport if their identities are a match to certain subsets of the TSDB. Deny that listing in the

TSDB results is a mandatory disqualifier for an application to hold airport-issued identification

media granting access to the security identification display area or sterile area of an airport. Deny

that the Defendants make employment decisions for airports or airlines. Otherwise, denied except


                                                   42
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 43 of 208



(1) to the extent that this paragraph reflects the watchlist status of particular individuals, which

Defendants neither admit nor deny because that information is protected by statute and privileges,

and (2) with respect to Plaintiffs’ averments regarding “similarly situated American citizens,” which

Defendants lack information sufficient to admit or deny.

    168. Denied, except (1) to the extent that this paragraph reflects the watchlist status of particular

individuals, which Defendants neither admit nor deny because that information is protected by

statute and privileges, and (2) with respect to Plaintiffs’ averments regarding “similarly situated

individuals,” which Defendants lack information sufficient to admit or deny.

    169. Denied.

    170. Denied.

    171. Denied.

    172. Defendants deny the allegations contained in the first and second sentences. With respect

to the allegations contained in the third sentence, Defendants admit only that TSA applies the same

checkpoint screening procedures to individuals TSA designates for enhanced screening, regardless

of whether the individual is designated due to TSDB status, risk-based rules, randomly, or for other

reasons. CBP denies the allegations in the third sentence, insofar as it applies to CBP. Defendants

neither confirm nor deny the remaining allegations in this paragraph because the information is

protected by statute and privileges.

    173. Defendants deny the allegations in the first sentence. With respect to the allegations

contained in the second sentence, Defendants admit only that TSA’s Secure Flight program uses

passenger information it receives from aircraft operators to determine if any passengers are on a

Government watchlist, such as the TSDB. After Secure Flight completes the comparison of

passenger information, TSA provides instructions to aircraft operators to identify the individual for

standard, enhanced, or expedited screening at a security checkpoint, or to deny the individual


                                                   43
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 44 of 208



transport or authorization to enter a U.S. airport’s sterile area. Defendants deny the remaining

allegations in this paragraph.

    174. Denied, except (1) to the extent that this paragraph reflects the watchlist status of particular

individuals, which Defendants neither admit nor deny because that information is protected by

statute and privileges, and (2) with respect to Plaintiffs’ averments regarding “similarly situated

individuals,” which Defendants lack information sufficient to admit or deny.

    175. Defendants deny that they acted unlawfully.

    176. Denied.

    177. Denied except to the extent that it reflects the watchlist status of particular individuals,

which Defendants neither admit nor deny because that information is protected by statute and

privileges.

    178. Admitted.

    179-80. Defendants admit that DHS provides some funding to the University of Maryland’s

Global Terrorism Databases, but otherwise lack sufficient information to confirm or deny the

allegations in these paragraphs. Defendants note that these paragraphs fail to define “terrorist acts”

or “terrorist attack.”

    181. Admit, except to the extent the second sentence is confusing and ambiguous and

Defendants thus lack information sufficient to respond.

    182. The allegation in this paragraph is vague, ambiguous and confusing and and Defendants

therefore lack information sufficient to admit or deny them. To the extent a response is required,

Defendants lack sufficient information to confirm or deny the truth of the allegations in this

paragraph.

    183. The allegation in this paragraph is vague, ambiguous and confusing, and Defendants

therefore lack information sufficient to admit or deny it. To the extent a response is required,


                                                   44
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 45 of 208



Defendants lack sufficient information to confirm or deny the truth of the allegations in this

paragraph.

    184. The allegations contained in the first two sentences of this paragraph are vague, ambiguous

and confusing, and Defendants therefore lack information sufficient to admit or deny them. To the

extent a response is required, Defendants lack sufficient information to confirm or deny the truth

of the allegations in these sentences. With respect to the allegations contained in the third sentence,

Defendants admit only that TSA and CBP use risk-based rules to assist in identifying individuals

who may warrant additional scrutiny; otherwise, denied.

    185. With respect to the first sentence, Defendants admit that qualified federal officials make

nominations that, with acceptance by TSC, result in TSDB designations. Otherwise, denied.

Defendants admit the allegations in the second sentence, and aver that “nominations” do not reflect

placement of unique individuals, but all changes to TSDB information.

    186. Denied.

    187. Denied.

    188. Denied.

    189. Denied.

    190. Denied.

    191. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    192. Defendants lack sufficient information to admit or deny the allegations in the first and

second sentences of this paragraph. The third sentence appears to characterize or summarize a

purportedly leaked document mentioned in paragraph 13; by this response Defendants neither admit

nor deny the authenticity, content, or accuracy of that document because this information is

protected by privileges. The allegations in the fourth sentence are vague and ambiguous, and

Defendants therefore lack information sufficient to admit or deny them.


                                                  45
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 46 of 208



    193. Denied.

    194. Denied.

    195. Insofar as these allegations implicate the substance of the rules employed by TSA and

CBP’s rules-based screening programs, Defendants can neither admit nor deny the allegations,

because this information is protected by statute and privileges. Otherwise, Defendants admit only

that the reasonable suspicion standard for inclusion in the TSDB is based on the fact-specific totality

of the circumstances related to a given individual; nominations to the TSDB must not be based

solely on the individual’s race, ethnicity, or religious affiliation, nor solely on beliefs and activities

protected by the First Amendment. Defendants deny the remaining allegations in this paragraph.

    196. Defendants lack sufficient information to admit or deny the allegations in the first sentence.

Defendants deny the allegations in the second sentence.

    197. Defendants admit only that the lawsuits listed in footnote 6, corresponding to this

paragraph, were filed by plaintiffs who self-identified as Muslim. Defendants lack sufficient

information to admit or deny the allegations in the paragraph more generally.

    198. Denied.

    199. Defendants lack sufficient information to admit or deny the allegations in first sentence.

Defendants deny the allegations in the second sentence.

    200. Denied.

    201. The allegations contained in the first sentence are vague, compound and ambiguous, and

therefore Defendants lack information sufficient to admit or deny them. Defendants deny the

allegations in the second sentence.

    202. Defendants admit only that on February 27, 2019, federal prosecutors indicted Lieutenant

Christopher Hasson for unlawful possession of unregistered fiream silencers, unlawful possession

of firearm silencers unidentified by serial number, possession of firearms by unlawful user and


                                                      46
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 47 of 208



addict of a controlled substance, and possession of a controlled substance; and that Lt. Hasson had

held a Secret level security clearance. Defendants deny that this indictment is a “singular example”

of unequal treatment of Muslims and non-Muslims. Defendants neither admit nor deny the

remaining allegations in this paragraph, because such information is protected by statute and

privileges.

    203. This allegation characterizes and partially quotes a purportedly leaked document, and by

this response the Defendants neither admit nor deny the authenticity, content or accuracy of that

document because that information is protected by privileges. The content of the actual

Watchlisting Guidance is protected by statute and privileges.

    204. Denied.

    205. These allegations constitute characterizations of this and other legal actions, to which no

response is required. Additionally, Count XII (“RFRA-Informant Pressure”) has been dismissed.

    206. The Court dismissed Count XII (“RFRA-Informant Pressure) and no response to this

paragraph is required.

    207. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

    208. These allegations constitute legal arguments and conclusions of law to which no response is

required. To the extent a response is deemed required, denied -- except (1) to the extent that this

paragraph reflects the watchlist status of particular individuals, which Defendants neither admit nor

deny because that information is protected by statute and privileges, and (2) with respect to

Plaintiffs’ averments regarding “similarly situated American citizens and foreign nationals,” which

Defendants lack information sufficient to admit or deny.

    209. Admit the first, second, and fourth sentences. Admit the third sentence but aver that

placement in TIDE does not cause travel restrictions.


                                                  47
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 48 of 208



    210. With respect to the first sentence, Defendants admit that DHS TRIP provides redress to

individuals for travel-related difficulties, including watchlist issues. To the extent not admitted,

denied. Defendants admit the allegations in the second and third sentences of this paragraph.

    211. Denied.

    212. Defendants deny the allegations in the first three sentences of this paragraph -- except (1)

to the extent that this paragraph reflects the watchlist status of particular individuals, which

Defendants neither admit nor deny because that information is protected by statute and privileges,

and (2) with respect to Plaintiffs’ averments regarding “similarly situated American citizens, lawful

permanent residents, and foreign nationals,” which Defendants lack information sufficient to admit

or deny. The remaining allegations in this paragraph purport to partially quote and characterize

unspecified public testimony of an unspecified TSC official. The Court is respectfully referred to

such testimony for a full and accurate statement of its contents.

    213. Defendants deny that as of December 2017, the TSA Administrator had taken no action

regarding the removal of TSDB Listees in two years. As to the phrase, ““The TSA Administrator

may provide input regarding whether a DHS TRIP Redress applicant listed on the TSDB should be

removed,”“ Defendants admit and further clarify that TSA Administrator has exclusive authority to

remove or maintain an individual on the No Fly List at the conclusion of the redress process.

    214. Defendants admit that being removed from the No Fly List or the Selectee List does not

necessarily mean that an individual is also removed from the TSDB.

    215. No response is required because claims based on rules-based terrorist monitoring lists have

been dismissed from this suit. To the extent a response is required, the phrases “treated as a

terrorist” and “terrorist-level scrutiny” are vague and ambiguous, such that Defendants lack

information sufficient to admit or deny those allegations. Defendants neither admit nor deny the




                                                    48
          Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 49 of 208



remaining allegations contained in this paragraph because the substance of TSA and CBP’s rules-

based screening programs is information protected by statute and privileges.

    216. These allegations constitute legal arguments and conclusions of law to which no response

is required. To the extent a response is deemed required, denied – except (1) to the extent that this

paragraph reflects the watchlist status of particular individuals, which Defendants neither admit nor

deny because that information is protected by statute and privileges, and (2) with respect to

Plaintiffs’ averments regarding “similarly situated American citizens, lawful permanent residents, and

foreign nationals,” which Defendants lack information sufficient to admit or deny.

    217. Deny that TSC makes determinations on its own. Admit that some DHS TRIP response

letters cannot admit or deny watchlist status and do not set forth the basis for inclusion; otherwise,

denied.

    218. With respect to the first sentence, Defendants admit only that in 2015, the U.S.

Government adopted revised DHS·TRIP procedures for United States persons who make redress

inquiries regarding the denial of aircraft boarding. The revised redress procedures provide that a

United States person who (a) purchases an airline ticket for a flight to, from, or over the United

States; (b) is denied boarding that flight; (c) subsequently files a redress inquiry with DHS TRIP

regarding the denial of boarding; (d) provides all information and documentation required by DHS

TRIP; and (e) is determined to be appropriately on the No Fly List at the conclusion of the TSC

Redress Office’s review of the redress inquiry, will receive a letter stating that “you are on the No Fly

List” and providing the option to request additional information and specific instructions for doing

so. Defendants admit the allegations contained in the second sentence. The allegations in the third

sentence constitute conclusions of law to which no response is required. To the extent a response is

deemed required, Defendants admit only that DHS TRIP does not disclose either historical or




                                                   49
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 50 of 208



current watchlist status, other than as described in the first sentence of Defendants’ response to this

paragraph. Otherwise, denied.

   219. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

   220. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, Defendants admit only that DHS TRIP does not provide pre-

deprivation process; otherwise, denied.

   221. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, Defendants admit only that DHS TRIP does not include a live

hearing component; otherwise, denied.

   222. Denied.

   223. Denied.

   224. These allegations constitute conclusions of law to which no response is required. The

allegations are also vague, compound and ambiguous, and therefore Defendants lack sufficient

information to admit or deny them. To the extent a response is deemed required, Defendants admit

only that DHS TRIP does not allow an individual to “submit to advance screening prior to a

scheduled trip”; otherwise, denied.

   225. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

   226. Denied.

   227. Defendants lack sufficient information to admit or deny the allegations in the first sentence.

With respect to the allegations in the third and fourth sentences of this paragraph, Defendants

admit that that Ms. Ibrahim was mistakenly placed on the No Fly List after an FBI agent filled out a

form incorrectly; Defendants deny all the remaining allegations in this paragraph.


                                                  50
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 51 of 208



    228. The allegations in the first four sentences of this paragraph purport to characterize the

findings of report issued by the DOJ’s Office of the Inspector General in 2008. The Court is

respectfully referred to this report for a full and accurate statement of their contents.

    229-230. The allegations in these paragraphs purport to characterize or partially quote an

opinion of the Eastern District of Virginia, to which the Court is referred for a full and accurate

statement of its contents.

    231. The allegations in this paragraph purports to characterize or partially quote an opinion of

the Eastern District of Virginia, to which the Court is referred for a full and accurate statement of

its contents.

    232. To the extent that this paragraph reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Defendants lack sufficient information to admit or deny the remaining allegations in

this paragraph.

    233. Khaled El Ali has been dismissed from this suit and no response to the allegations

concerning him is required. With respect to the remaining allegations, Defendants admit that

Abdaljalil Hijaz is a legal permanent resident; otherwise, denied, inasmuch as Plaintiffs Moustafa El-

Shahat, Faraz Siddiqui, and Farid Sulayman are also legal permanent residents, not U.S. citizens.

    234. Defendants admit only that they are unaware of any charge, arrest, or conviction for a

terrorism-related offense within the United States on the part of any Plaintiff. Insofar as this

allegation encompasses any charges, arrests, or convictions for terrorism-related offenses outside of

the United States, Defendants lack information sufficient to admit or deny this allegation; further,

any such information in the possession of Defendants is protcted by statute and privileges.

Additionally, to the extent that this paragraph reflects the watchlist status of particular individuals,




                                                    51
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 52 of 208



Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges.

    235. Denied, except to the extent that this paragraph reflects the watchlist status of particular

individuals, which Defendants neither admit nor deny because that information is protected by

statute and privileges.

    236. Defendants admit only that Mr. Bosnic and Mr. Shirwa were both previously on the No Fly

List and subsequently removed, and that during the periods when Mr. Bosnic and Mr. Shirwa were,

respectively, on the No Fly List, their respective statuses were available under limited circumstances

to entities authorized to receive TSDB information for official purposes. Otherwise, Defendants

neither admit nor deny the allegations in this paragraph because they reflect watchlist status of

particular individuals – information which is protected by statute and privileges.

    237. Defendants admit only that neither Mr. Bosnic nor Mr. Shirwa was informed of the factual

basis for his prior placement on No Fly List. Defendants deny that Mr. Bosnic and Mr. Shirwa were

never was offered a meaningful opportunity to contest their prior designation. Defendants neither

confirm nor deny any Plaintiff ’s alleged status in the TSDB, because that information is protected by

statute and privileges. Otherwise, denied.

    238. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges.

    239. Denied, except to the extent that this paragraph reflects the watchlist status of particular

individuals, which Defendants neither admit nor deny because that information is protected by

statute and privileges.




                                                   52
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 53 of 208



   240. To the extent that this paragraph reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Defendants lack sufficient information to admit or deny the remaining allegations in

this paragraph.

   241. To the extent that this paragraph reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Defendants lack sufficient information to admit or deny the remaining allegations in

this paragraph.

   242. To the extent that this paragraph reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Defendants lack sufficient information to admit or deny the remaining allegations in

this paragraph.

   243. To the extent that this paragraph reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Defendants lack sufficient information to admit or deny the remaining allegations in

this paragraph.

   244. To the extent that this paragraph reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Defendants lack sufficient information to admit or deny the remaining allegations in

this paragraph.

   245. To the extent that the allegations in this paragraph reflect the watchlist status of particular

individuals, Defendants neither admit nor deny the allegations because that information is protected

by statute and privileges. The remaining allegations in this paragraph are vague, compound and

ambiguous, and therefore Defendants lack sufficient information to admit or deny them.


                                                  53
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 54 of 208



    246. These allegations constitute conclusions of law to which no response is required. They are

also vague, compound and ambiguous, and therefore Defendants lack sufficient information to

admit or deny them. To the extent a response is deemed required, denied – except to the extent that

this paragraph reflects the watchlist status of particular individuals, which Defendants neither admit

nor deny because that information is protected by statute and privileges.

    247. Defendants neither admit nor deny the allegations in this paragraph, because the watchlist

status of particular individuals is information that is protected by statute and privileges.

    248-306. Rami Khaled El Ali, Mia Khaled El Ali, and Khaled El Ali have each been dismissed

from this suit, and no response to these paragraphs is required.

    307. Defendants admit only that on or around August 8-9, 2017, Mr. Jardaneh, Hadil Jardaneh,

Ghassan Kabat, and Nader Ghassan Kabat presented themselves for inspection at the Detroit

Ambassador Bridge in Detroit, Michigan. Defendants lack sufficient information to admit or deny

the remaining allegations in this paragraph.

    308. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    309. Defendants admit that CBP Officers are armed. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    310. Defendants admit only that on or around August 8-9, 2017, Mr. Jardaneh was inspected by

CBP at the Ambassador Bridge Port of Entry in Detroit, Michigan. Defendants lack sufficient

information to admit or deny the remaining allegations in this paragraph.

    311. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    312. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    313. Defendants admit that on or around August 8-9, 2017, Mr. Jardaneh was inspected by CBP

at the Ambassador Bridge Port of Entry in Detroit, Michigan, and that CBP conducted a border




                                                   54
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 55 of 208



search of Mr. Jardaneh’s phone and that CBP detained Mr. Jardaneh’s cellular phone and then

returned it via UPS. Defendants deny the remaining allegations in this paragraph.

   314. Defendants admit only that on or around August 8-9, 2017, Mr. Jardaneh’s brother-in-law

was inspected by CBP at the Ambassador Bridge Port of Entry in Detroit, Michigan. Defendants

lack sufficient information to admit or deny the remaining allegations in this paragraph.

   315. Defendants admit only that Mr. Jardaneh requested his lawyer be present during his

inspection. Defendants deny the remaining allegations in this paragraph.

   316. Defendants admit only that CBP conducted a border search of Mr. Jardaneh’s phone; that

CBP detained Mr. Jardaneh’s cellular phone and then returned it via UPS; and that CBP conducted a

border search of Ghassan Kabat’s phone. Defendants neither confirm nor deny that any data was

downloaded, as that information is protected by statute and/or privileges. Defendants deny the

remaining allegations in this paragraph.

   317. Defendants admit only that, while he was in CBP custody, Mr. Jardaneh requested EMS be

contacted for medical attention; that EMS was contacted immediately; that CBP Officers assisted

Mr. Jardaneh until EMS arrived; and that EMS transported Mr. Jardaneh to Detroil Receiving

Hospital for medical treatment. Defendants deny the remaining allegations in this paragraph.

   318. Defendants admit only that EMS transported Mr. Jardaneh to Detroit Receiving Hospital

for medical treatment with a CBP Officer. Defendants lack sufficient information to admit or deny

the remaining allegations in this paragraph.

   319. Defendants admit that CBP detained Mr. Jardaneh’s cellular phone and then returned it via

UPS.

   320. Defendants neither confirm nor deny Mr. Jardaneh’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.


                                                  55
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 56 of 208



    321. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated.” Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    322. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    323. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges

    324. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    325. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    326. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    327. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    328. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    329. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    330. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.




                                                 56
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 57 of 208



    331. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    332. Defendants lack sufficient information to admit or deny what Mr. Jardeneh noticed.

Defendants neither confirm nor deny the remaining allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    333. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    334. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    335. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    336. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    337. Defendants neither confirm nor deny Mr. Jardaneh’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    338. Defendants neither confirm nor deny the allegations in this paragraph, as that information

is protected by statute and privileges.

    339. Defendants admit the allegations in the first sentence of this paragraph. With respect to the

second sentence of this paragraph, Defendants admit only that DHS TRIP issued a letter to Mr.

Jardeneh on September 29, 2017. The remainder of the second sentence of this paragraph

constitutes a characterization of the September 2017 letter, to which the Court is respectfully

referred for a full and accurate statement of its contents. Insofar as this paragraph references or

incorporates the allegations set forth in Paragraph 217, Defendants further incorporate their

corresponding response to that paragraph here as well.


                                                  57
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 58 of 208



    340. Defendants neither confirm nor deny Mr. Jardaneh’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    341. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    342. Defendants neither confirm nor deny Mr. Jardaneh’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    343. Defendants neither confirm nor deny John Doe’s status in the TSDB, because that

information is protected by statute and privileges. Defendants otherwise lack sufficient information

to admit or deny the allegations in this paragraph.

    344. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

Defendants otherwise lack sufficient information to admit or deny the allegations in this paragraph.

    345. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

Defendants otherwise lack sufficient information to admit or deny the allegations in this paragraph.

    346. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    347. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    348. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

Defendants otherwise lack sufficient information to admit or deny the allegations in this paragraph.

    349. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

Defendants otherwise lack sufficient information to admit or deny the allegations in this paragraph.




                                                  58
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 59 of 208



   350. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

Defendants otherwise lack sufficient information to admit or deny the allegations in this paragraph.

   351. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   352. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   353. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   354. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

Defendants otherwise lack sufficient information to admit or deny the allegations in this paragraph.

   355. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

Defendants otherwise lack sufficient information to admit or deny the allegations in this paragraph.

   356. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   357. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

Defendants otherwise lack sufficient information to admit or deny the allegations in this paragraph.

   358. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

Defendants otherwise lack sufficient information to admit or deny the allegations in this paragraph.

   359. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

Defendants otherwise lack sufficient information to admit or deny the allegations in this paragraph.

   360. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   361. Defendants lack information sufficient to admit or deny the allegations in this paragraph.


                                                 59
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 60 of 208



   362. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   363. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   364. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   365. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   366. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   367. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

Defendants otherwise lack sufficient information to admit or deny the allegations in this paragraph.

   368. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

Defendants otherwise lack sufficient information to admit or deny the allegations in this paragraph.

   369. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

Defendants otherwise lack sufficient information to admit or deny the allegations in this paragraph.

   370. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   371. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   372. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   373. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   374. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   375. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   376. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   377. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   378. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

   379. Defendants lack information sufficient to admit or deny the allegations in this paragraph.


                                                 60
    Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 61 of 208



380. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

381. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

382. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

383. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

384. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

385. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

386. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

387. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

388. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

389. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

390. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

391. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

392. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

393. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

394. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

395. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

396. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

397. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

398. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

399. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

400. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

401. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

402. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

403. Defendants lack information sufficient to admit or deny the allegations in this paragraph.


                                             61
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 62 of 208



    404. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

    405. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

    406. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

    407. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

    408. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

    409. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

    410. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

    411. Defendants neither confirm nor deny John Doe’s status in the TSDB, because that

information is protected by statute and privileges. Defendants otherwise lack sufficient information

to admit or deny the allegations in this paragraph.

    412. Defendants lack sufficient information to admit or deny the allegations in first and second

sentences of this paragraph. As to the third sentence, Defendants deny that Mr. Abdurrashid

currently holds a Transportation Worker Identification Credential.

    413. Defendants admit only that on June 4, 2014, Mr. Abdurrashid was issued a Merchant

Mariner Credential by the United States Coast Guard that expired on June 4. 2019. Defendants lack

sufficient information to admit or deny the remaining allegations in this paragraph.

    414. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    415. Defendants admit that for purposes of obtaining a TWIC, Mr. Abdurrashid was required to

submit fingerprints that were checked against a Federal Bureau of Investigation database with

criminal history information. Defendants lack sufficient information to admit or deny the remaining

allegations in this paragraph.

    416. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    417. Defendants lack sufficient information to admit or deny the allegations in this paragraph.


                                                  62
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 63 of 208



    418. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    419. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    420. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    421. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    422. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    423. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    424. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    425. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    426. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    427. Defendants lack sufficient information to confirm or deny the allegations regarding actions

of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.

    428. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remaining

allegations in this paragraph, because the information is protected by statute and privileges.


                                                  63
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 64 of 208



    429. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    430. Defendants admit that Mr. Abdurrashid was encountered by CBP officers at the gate.

Defendants lack sufficient information to admit or deny the remaining allegations in this paragraph.

    431. Defendants admit only that Mr. Abdurrashid was inspected by CBP. Otherwise, denied.

    432. Defendants admit only that CBP conducted a border search of Mr. Abdurrashid’s

belongings, including his luggage and his cellular phone. Defendants deny the remaining allegations

in this paragraph.

    433. Admit that Mr. Abdurrashid was inspected by CBP and otherwise deny the allegations in

the first sentence. Admit that Mr. Abdurrashid was and asked questions about his trip to Morocco;

Defendants lack sufficient information to admit or deny the details of the remaining allegations in

the second sentence. Defendants deny the third sentence. Defendants lack sufficient information to

confirm or deny allegations in the fourth sentence.

    434. Defendants lack information sufficient to admit or deny the allegations in the first sentence

of this paragraph. Defendants deny that a boarding pass marked “SSSS” indicates that the individual

has been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of allegations in this paragraph because the existence or nonexistence of that information

in Defendants’ possession is protected by statute and privileges.

    435. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    436. Defendants neither confirm nor deny the allegations in the first sentence of this paragraph

because the existence or nonexistence of that information in Defendants’ possession is protected by

statute and privileges. Defendants lack sufficient information to admit or deny the remaining

allegations in this paragraph.


                                                  64
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 65 of 208



    437. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

To the extent this paragraph seeks information protected by statute and/or privileges, Defendants

neither confirm nor deny the allegations .

    438. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    439. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    440. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    441. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    442. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    443. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    444. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    445. Defendants neither confirm nor deny Mr. Abdurrashid’s alleged status in the TSDB,

because that information is protected by statute and privileges. Defendants lack sufficient

information to admit or deny the remaining allegations in this paragraph.


                                                  65
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 66 of 208



    446. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    447. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    448. Defendants neither confirm nor deny Mr. Abdurrashid’s alleged status in the TSDB,

because that information is protected by statute and privileges. Defendants lack sufficient

information to admit or deny the remaining allegations in this paragraph.

    449. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    450. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    451. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    452. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    453. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    454. Defendants neither confirm nor deny Mr. Abdurrashid’s alleged status in the TSDB,

because that information is protected by statute and privileges. Defendants deny that watchlist status

is a basis for the denial of a firearm purchase from a Federal Firearms Licensee. Defendants lack

sufficient information to admit or deny the remaining allegations in this paragraph.

    455. Defendants admit the allegations in the first sentence of this paragraph. With respect to the

second sentence of this paragraph, Defendants admit that DHS TRIP issued a letter to Mr.

Abdurrashid containing a redress control number. The remainder of the second sentence of this

paragraph constitutes a characterization of the letter, to which the Court is respectfully referred for

a full and accurate statement of its contents. Insofar as this paragraph references or incorporates the

allegations set forth in Paragraph 217, Defendants further incorporate their corresponding response

to that paragraph here as well.

    456. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.




                                                   66
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 67 of 208



    457. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    458. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

To the extent this paragraph seeks information protected by statute and/or privileges, Defendants

neither confirm nor deny the allegations .

    459. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    460. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    461. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    462. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    463. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    464. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    465. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    466. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.




                                                 67
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 68 of 208



    467. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    468. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    469. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    470. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    471. Defendants further lack sufficient information to admit or deny allegations respecting how

the individual(s) referenced by this paragraph feel they have been treated.. Defendants neither

confirm nor deny the remainder of the allegations in this paragraph because the existence or

nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    472. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    473. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    474. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    475. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    476. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.


                                                 68
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 69 of 208



    477. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    478. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    479. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    480. Defendants admit that on January 20, 2018, Mr. Paryavi arrived at the port of entry

following his trip abroad. Defendants otherwise have insufficient information to confirm or deny

the allegations in this paragraph.

    481. Defendants admit that Mr. Paryavi was inspected by CBP upon his arrival at Dulles

International Airport. Defendants otherwise have insufficient information to confirm or deny the

allegations in this paragraph.

    482. Defendants admit that Mr. Paryavi was inspected upon his arrival at Washington Dulles

International Airport. Otherwise, denied.

    483. Defendants admit only that Mr. Paryavi applied to TSA Pre✓ ® and Global Entry; that

each of these applications was denied; and the Global Entry is CBP program that allows expedited

clearance for pre-approved, low-risk travelers upon arrival in the United States. Defendants deny the

remaining allegations in this paragraph.

    484. Defendants neither confirm nor deny Mr. Paryavi’s alleged status in the TSDB, because that

information is protected by statute and privileges. Defendants admit that Mr. Paryavi’s TSA Pre✓ ®

and Global Entry applications were denied, but aver and clarify that CBP denied Mr. Paryavi’s

Global Entry application. Defendants deny the remainder of the allegations contained in this

                                                 69
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 70 of 208



paragraph, and aver that an individual’s inclusion in one or more government databases is not

determinative of the eligibility determinations for these programs, and merely serves as a factor

indicating that an individual requires further scrutiny.

    485. Denied.

    486. Defendants neither confirm nor deny Mr. Paryavi’’s alleged status in the TSDB, because

that information is protected by statute and privileges. Otherwise, denied.

    487. Defendants admit the allegations in the first sentence of this paragraph. With respect to the

second sentence of this paragraph, Defendants admit that DHS TRIP issued a letter to Mr. Paryavi

containing a redress control number. The remainder of the second sentence of this paragraph

constitutes a characterization of the letter, to which the Court is respectfully referred for a full and

accurate statement of its contents. Insofar as this paragraph references or incorporates the

allegations set forth in Paragraph 217, Defendants further incorporate their corresponding response

to that paragraph here as well.

    488. Defendants neither confirm nor deny Mr. Paryavi’s alleged status in the TSDB, because that

information is protected by statute and privileges. Defendants lack sufficient information to admit

or deny the remaining allegations in this paragraph.

    489. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    490. Defendants neither confirm nor deny Mr. Paryavi’s alleged status in the TSDB, because that

information is protected by statute and privileges.

    491. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    492. Defendants admit that on October 22, 2017, Ms. Hawa Wehelie, her mother, and her father,

presented themselves for inspection at the Peace Bridge Port of Entry in Buffalo, New York.

    493. Defendants admit that CBP Officers are armed. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.


                                                   70
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 71 of 208



    494. Defendants admit that the family was selected for further inspection, and that CBP Officers

are armed. Defendants deny that Ms. Hawa Wehelie and her family were interrogated.

    495. Defendants admit only that CBP detained Ms. Hawa Wehelie’s two cell phones and one

laptop, and aver that all items were returned to Ms. Hawa Wehelie on or around December 27, 2017.

Defendants neither admit nor deny that any data was downloaded, as that information is protected

by statute and/or privileges. Defendants deny the remaining allegations in this paragraph.

    496. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    497. Defendants admit only that on January 7, 2018, Ms. Hawa Wehelie, and her sister, Fatima

Wehelie, were traveling to the United States through the Pearson International Airport in Toronto,

Canada. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remaining

allegations in this paragraph, because the information is protected by statute and privileges.

    498. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    499. Defendants neither confirm nor deny Ms. Wehelie’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph. This paragraph pertains to allegations

regarding the actions of foreign officials.

    500. Defendants lack sufficient information to admit or deny the allegations in this paragraph.




                                                  71
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 72 of 208



    501. Admit only that on or around January 7, 2018, Ms. Hawa Wehelie, and her sister, Fatima

Wehelie, were inspected by CBP at the Pearson International Airport in Toronto, Canada.

Otherwise, denied.

    502. Admit that Ms. Hawa Wehelie and her sister were individually questioned by CBP.

Otherwise, denied.

    503. Deny that a Point of Entry contains an “interrogation room.” Defendants lack sufficient

information to admit or deny the remaining allegations in this paragraph.

    504. Defendants admit questioning Ms. Hawa Wehelie about whether she attended church or any

religious organizations, where she travelled in the last five years, how she is employed, and if she

financially supports her family members. Defendants lack sufficient information to admit or deny

the remaining allegations in this paragraph.

    505. Defendants admit that CBP conducted a border search of Ms. Hawa Wehelie’s cell phone.

Defendants neither admit nor deny that any data was downloaded, as that information is protected

by statute and/or privileges. Otherwise, denied.

    506. Defendants admit that Ms. Hawa Wehelie and her sister rebooked their flight for the

morning of January 8, 2018. Defendants lack sufficient information to admit or deny the remaining

allegations in this paragraph.

    507. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    508. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder




                                                   72
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 73 of 208



of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    509. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    510. Defendants neither confirm nor deny Ms. Wehelie’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.This paragraph pertains to allegations

regarding the actions of foreign officials.

    511. Defendants lack sufficient information to admit or deny the remaining allegations in this

paragraph.

    512. Defendants admit that Ms. Hawa Wehelie and her sister Fatima were selected for secondary

inspection. Defendants lack sufficient information to admit or deny the remaining allegations in this

paragraph.

    513. Defendants admit questioning Ms. Hawa Wehelie and her sister about where they stayed the

night before. Defendants lack sufficient information to admit or deny the remaining allegations in

this paragraph.

    514. Defendants lack sufficient information to admit or deny the allegations in this paragraph..

    515. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.




                                                  73
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 74 of 208



   516. Defendants admit that on July 31, 2018, Ms. Hawa Wehelie, her mother, and her father,

presented themselves for inspection at the Peace Bridge Port of Entry in Buffalo, New York.

   517. Defendants admit only that CBP Officers are armed and that Ms. Hawa Wehelie, her

mother, and her father were escorted to secondary inspection. Defendants lack sufficient

information to admit or deny the remaining allegations in this paragraph.

   518. Defendants admit that CBP questioned Ms. Hawa Wehelie and her father about where they

travelled and stayed, their employment, and where they lived. Defendants lack sufficient information

to admit or deny the remaining allegations in this paragraph.

   519. Defendants admit that CBP conducted a border search of Ms. Hawa Wehelie’s cell phone,

that CBP conducted a border search of Ms. Hawa Wehelie and her family’s vehicle and belongings.

Defendants neither admit nor deny that any data was downloaded from her phone, as such

information is protected by statute and/or privileges.

   520. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

   521. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   522. Defendants neither confirm nor deny Ms. Hawa Wehelie’s alleged status in the TSDB,

because that information is protected by statute and privileges. Defendants neither confirm nor deny

the remaining allegations in this paragraph because the existence or nonexistence of that

information in Defendants’ possession is protected by statute and privileges.

   523. Defendants neither confirm nor deny Ms. Hawa Wehelie’s alleged status in the TSDB,

because that information is protected by statute and privileges.




                                                  74
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 75 of 208



   524. Defendants can neither admit nor deny the allegations in this paragraph because the

information is protected by statute and privileges.

   525. Defendants admit only that the FBI interviewed Mr. Wehelie at Washington Dulles

International Airport in August 2015; Defendants otherwise deny the allegations in this paragraph

insofar as they relate to the FBI. Defendants can neither admit nor deny the allegations in this

paragraph with respect to TSA because the information is protected by statute and privileges.

   526. Defendants admit only that the FBI interviewed Mr. Wehelie at Washington Dulles

International Airport in August 2015, including about when he expected to return to the United

States, and whether he used the names Muhammed, Yusuf, or Ibrahim as aliases; and that Mr.

Wehelie indicated that those names were the names of his sons. Defendants lack information

sufficient to admit or deny what Mr. Wehelie subjectively felt or experienced during this interview,

and deny the remaining allegations in this paragraph.

   527. Defendants admit that on October 22, 2017, Mr. Wehelie, his wife, and his daughter,

presented themselves for inspection at the Peace Bridge Port of Entry in Buffalo, New York.

   528. Admit that Mr. Wehelie and his family were selected for further inspection.

   529. Admit that Mr. Wehelie was questioned about his foreign travel and his employment.

Defendants lack sufficient information to admit or deny the remaining allegations in this paragraph.

   530. Admit that Mr. Wehelie, his wife, and his daughter were together during the secondary

inspection. Defendants lack sufficient information to admit or deny the remaining allegations in this

paragraph.

   531. Admit that Mr. Wehelie and his wife and daughter were escorted to a waiting room.

Defendants lack sufficient information to admit or deny the remaining allegations in this paragraph.




                                                  75
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 76 of 208



    532. Admit that CBP conducted a border search of their baggage and persons, including

emptying their pockets. Defendants lack sufficient information to admit or deny the remaining

allegations in this paragraph.

    533. Defendants admit that CBP detained Mr. Wehelie’s cell phone and his wife and daughter’s

cell phones. Defendants lack sufficient information to admit or deny the remaining allegations in

this paragraph.

    534. Defendants admit that Mrs. Noor’s and Ms. Hawa Wehelie’s electronics were returned on or

about December 27, 2017.

    535. Defendants admit that CBP conducted a border search of Mr. Wehelie’s and his family

members’ electronic devices. Defendants neither admit nor deny that any data was downloaded, as

that information is protected by statute and/or privileges.

    536. Defendants admit that on July 31, 2018, Mr. Wehelie, his wife, and his daughter, presented

themselves for inspection at the Peace Bridge Port of Entry in Buffalo, New York.

    537. Defendants admit that CBP Officers are armed and that Mr. Wehelie, his wife, and his

daughter were escorted to secondary inspection. Defendants lack sufficient information to confirm

or deny the details of the remaining allegations in this paragraph.

    538. Defendants admit that CBP questioned Mr. Wehelie where they travelled and stayed, their

employment, and where they lived. Defendants lack sufficient information to confirm or deny the

details of the remaining allegations in this paragraph.

    539. Defendants neither confirm nor deny Mr. Wehelie’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.




                                                  76
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 77 of 208



    540. Defendants neither confirm nor deny Mr. Wehelie’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    541. Defendants admit that Mr. Wehelie has been inspected at the border when he entered the

United States. Otherwise, denied.

    542. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    543. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    544. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    545. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    546. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    547. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    548. Defendants neither confirm nor deny Mr. Wehelie’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    549. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.


                                                  77
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 78 of 208



    550. Defendants admit only that Mr. Wehelie has filed an incomplete DHS TRIP inquiry and

was assigned a redress control number for that inquiry. Defendants further aver that DHS TRIP

administratively closed the inquiry. Defendants deny the remaining allegations in this paragraph.

Insofar as this paragraph references or incorporates the allegations set forth in Paragraph 217,

Defendants further incorporate their corresponding response to that paragraph here as well.

    551. Defendants neither confirm nor deny Mr. Wehelie’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    552. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    553. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    554. Defendants neither confirm nor deny Ms. Hawa Wehelie’s alleged status in the TSDB,

because that information is protected by statute and privileges. Defendants neither confirm nor deny

the remaining allegations in this paragraph because the existence or nonexistence of that

information in Defendants’ possession is protected by statute and privileges.

    555. Admit that on January 7, 2018, Ms. Hawa Wehelie, and Ms. Fatima Wehelie, were traveling

to the United States through the Pearson International Airport in Toronto, Canada. Defendants

deny that a boarding pass marked “SSSS” indicates that the individual has been designated as a

known or suspected terrorist. Defendants neither confirm nor deny the remainder of the allegations

in this paragraph because the information in Defendants’ possession is protected by statute and

privileges.

    556. Admit that Ms. Hawa Wehelie and Ms. F. Wehelie presented themselves for inspection at

the Toronto Preclearance Facility at the Pearson International Airport and were referred for

secondary inspection. Defendants lack sufficient information to admit or deny the remaining

allegations in this paragraph.




                                                  78
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 79 of 208



    557. Admit that on or around January 7, 2018, Ms. Hawa Wehelie, and Ms. Fatima Wehelie, were

inspected by CBP at the Pearson International Airport in Toronto, Canada. Otherwise, denied.

    558. Admit that Ms. Hawa Wehelie was individually questioned by CBP. Otherwise, denied.

    559. Deny the POE contains “interrogation rooms.” Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph

    560. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    561. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    562. Defendants admit CBP requested Ms. Hawa Wehelie’s and Ms. Fatima Wehelie’s cell phones.

Otherwise, denied.

    563. Admit that CBP conducted a border search of Ms. Hawa Wehelie’s and Ms. F. Wehelie’s cell

phones. Defendants neither admit nor deny that data was downloaded from their phones, because

such information is protected by statute and/or privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    564. Admit Ms. Hawa Wehelie and Ms. Fatima Wehelie rebooked their flight for the morning of

January 8, 2018. Defendants lack sufficient information to admit or deny the remaining allegations in

this paragraph.

    565. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    566. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    567. Admit that on January 8, 2018, Ms. Hawa Wehelie and Ms. F. Wehelie received secondary

inspection. Deny they were interrogated.




                                                 79
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 80 of 208



    568. Defendants admit questioning Ms. Hawa Wehelie and Ms. Fatima Wehelie about where they

stayed the night before. Defendants lack sufficient information to admit or deny the remaining

allegations in this paragraph.

    569. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    570. Defendants admit that on October 22, 2017, Mr. Wehelie, Mrs. Noor, and Ms. Hawa

Wehelie, presented themselves for inspection at the Peace Bridge Port of Entry in Buffalo, New

York.

    571. Admit that Mr. Wehelie was escorted to the Secondary Building at the Peace Bridge Port of

Entry in Buffalo, New York for further inspection. Defendants lack sufficient information to admit

or deny the remaining allegations in this paragraph.

    572. Admit that Mr. Wehelie was questioned about his foreign travel and his employment.

Defendants lack sufficient information to admit or deny the remaining allegations in this paragraph.

    573. Admit that Mr. Wehelie, his wife, and his daughter were together during the secondary

inspection. Defendants deny that an FBI agent was involved in any inspection interview. Defendants

lack sufficient information to admit or deny the remaining allegations in this paragraph.

    574. Admit that Mr. Wehelie and his wife and daughter were escorted to a waiting room.

Defendants lack sufficient information to admit or deny the remaining allegations in this paragraph.

    575. Admit that CBP conducted a border search of their baggage and persons, including

emptying their pockets. Defendants lack sufficient information to admit or deny the remaining

allegations in this paragraph.

    576. Defendants admit that CBP detained Mr. Wehelie’s, Mrs. Noor’s, and Ms. Hawa Wehelie’s

cell phones, as well as Ms. Hawa Wehelie’s one laptop.

    577. Defendants admit that Mrs. Noor’s and Ms. Hawa Wehelie’s electronics were returned on or

about December 27, 2017.


                                                 80
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 81 of 208



    578. Defendants neither admit nor deny that any data was downloaded, as that information is

protected by statute and/or privilege.

    579. Defendants admit that on July 31, 2018, Mr. Wehelie, Mrs. Noor, and Ms. Hawa Wehelie

presented themselves for inspection at the Peace Bridge Port of Entry in Buffalo, New York.

    580. Defendants admit that CBP Officers are armed and that Mr. Wehelie, his wife, and his

daughter were escorted to secondary inspection. Defendants lack sufficient information to confirm

or deny the details of the remaining allegations in this paragraph.

    581. Defendants admit that CBP questioned Mr. Wehelie where they travelled and stayed, their

employment, and where they lived. Defendants lack sufficient information to confirm or deny the

details of the remaining allegations in this paragraph.

    582. Defendants admit that the Wehelie family has been inspected at the border when they enter

the United States. Otherwise, denied.

    583. Denied, except to the extent that it reflects the watchlist status of particular individuals

(which Defendants neither confirm nor deny because that information is protected by statute and

privileges).

    584. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    585. Defendants neither confirm nor deny Ms. Hawa Wehelie’s alleged status in the TSDB,

because that information is protected by statute and privileges. Defendants deny the remaining

allegations in this paragraph.

    586. Defendants admit only that Mrs. Noor has filed an incomplete DHS TRIP inquiry and was

assigned a redress control number for that inquiry. Defendants further aver that DHS TRIP

administratively closed this inquiry. Defendants deny the remaining allegations in this paragraph.

Insofar as this paragraph references or incorporates the allegations set forth in Paragraph 217,

Defendants further incorporate their corresponding response to that paragraph here as well.


                                                   81
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 82 of 208



   587. Defendants deny that Mr. Mohallim has been living in Kenya since 2015. See Compl.

paragraph 626. Defendants lack information sufficient to admit or deny the remaining allegations in

this paragraph.

   588. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   589. Defendants admit that Mr. Mohallim was encountered at Minneapolis-Saint Paul

International airport on June 10, 2015 during an outbound inspection.

   590. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   591. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   592. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   593. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   594. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   595. Defendants admit only that Mr. Mohallim’s mother told CBP about the purpose of the trip

and the amount of money she was carrying. Defendants lack sufficient information to admit or deny

the remaining allegations in this paragraph.

   596. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   597. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   598. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   599. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   600. Defendants lack sufficient information to admit or deny the allegations in this paragraph.


                                                 82
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 83 of 208



   601. Defendants neither confirm nor deny Mr. Mohallim’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

   602. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   603. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   604. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

   605. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

   606. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

   607. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

   608. Defendants neither confirm nor deny Mr. Mohallim’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

   609. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   610. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   611. Defendants admit only that Mr. Mohallim’s appointment was rescheduled for July 24, 2018.

.Defendants lack sufficient information to admit or deny the remaining allegations in this paragraph.

   612. Admitted.

   613. Defendants admit only that the FBI interviewed Mr. Mohallim’s mother, with her consent,

outside of the presence of Mr. Mohallim. Otherwise, denied.

   614. Denied.


                                                  83
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 84 of 208



    615. Denied.

    616. Denied. See Compl. ¶ 626.

    617. Defendants neither confirm nor deny the allegations in this paragraph, because that

information is protected by statute and privileges.

    618. Defendants neither confirm nor deny Mr. Moahllim’s alleged status in the TSDB, because

that information is protected by statute and privileges. With respected to the remaining allegations

contained in this paragraph, Defendants admit only that the FBI has questioned Mr. Mohallim.

Otherwise, denied.

    619. Defendants admit only that in 2015, FBI agents asked Mr. Mohallim’s mother if they could

talk to him in her presence. Otherwise, denied.

    620. Defendants admit only that FBI agents sought permission to review the contents of Mr.

Mohallim’s phone. Otherwise, denied

    621. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    622. Denied.

    623. With respect to the allegations contained in the first sentence of this paragraph, Defendants

admit only that on August 3, 2018, Gadeir Abbas emailed counsel for the U.S. Department of

Justice, attaching a proposed itinerary for Mr. Mohallim’s travel to the email, and stating, in relevant

part, “[t]his email is an attempt to avoid the need for emergency legal proceeds [sic]. We have

attached a flight itinerary for Mahad and expect the federal government to allow him fly on that

ticket.” With respect to the allegations contained in the second sentence of this paragraph,

Defendants admit only that on August 3, 2018, Mr. Mohallim’s counsel contacted the U.S. Embassy

in Doha, Qatar, regarding a proposed itinerary for his travel to the United States.

    624. Defendants lack sufficient information to admit or deny the allegations in this paragraph.




                                                   84
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 85 of 208



    625. With respect to the allegations in the first sentence, Defendants admit only that on August

3, 2018, counsel for the U.S. Department of Justice informed Mr. Abbas by email that her

“understanding is that we are unable at this time to clear an itinerary prior to 8/29 for operational

reasons. If you can reschedule – following the guidelines provided – for 8/29 or later, I think it

could go through, and there would be no need for emergency relief.” Defendants deny the

allegations in the second sentence and aver the that new itinerary was for August 29, 2018.

Defendants admit the allegations in the third sentence.

    626. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    627. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

This paragraph pertains to allegations regarding the actions of foreign officials.

    628. With respect to the allegation that Mr. Mohallim received “reassurances from Defendants’

counsel that Mr. Mohallim would be permitted to fly back home to the United States,” Defendants

admit only that on August 17, 2018 informed Mr. Abbas by email: “We have no reason to think your

client cannot fly on the current itinerary, but the layover in Chicago appears very tight for an

inbound international flight. We recommend at least a 4 hour layover to allow for customs clearance,

or weather/mechanical issues that could delay the inbound flight. Please inform us immediately if

you make a change. As you know, we make no representations or guarantees about screening,

inspection or future travel.” Otherwise, Defendants deny this allegation. Defendants lack sufficient

information to admit or deny the remaining allegations in this paragraph.

    629. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

This paragraph pertains to allegations regarding the actions of foreign officials.

    630. Denied.




                                                   85
          Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 86 of 208



    631. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

This paragraph pertains to allegations regarding the actions of foreign officials.

    632. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    633. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    634. Admit only that CBP escorted Mr. Mohallim and his mother to passport control for

additional processing. Otherwise, denied.

    635. Admit that CBP questioned Mr. Mohallim about his foreign travel, his family in Kenya, his

mother’s employment in Kenya, where he attended school, and other questions.

    636. Admit that Mr. Mohallim’s mother’s cell phone was searched. Defendants neither admit nor

deny that any data was downloaded, as that information is protected by statute and/or privilege.

Defendants lack sufficient information to admit or deny the remaining allegations in this paragraph.

    637. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    638. Defendants admit only that FBI agents attempted to interview Mr. Mohallim; otherwise,

denied.

    639. Defendants admit only that FBI agents attempted to interview Mr. Mohallim; otherwise,

denied.

    640. Defendants admit only that Mr. Mohallim mentioned his attorney during the attempted

interview; otherwise, denied.

    641. Denied--including but not limited to the allegation that Mr. Mohallim and his mother were

ever prevented from leaving at any time.

    642. Defendants admit only that FBI agents escorted Mr. Mohallim and his mother to the gate

to ensure they were able to board their connecting flight; otherwise, denied.

    643. Defendants neither confirm nor deny Mr. Mohallim’s alleged status in the TSDB, because

that information is protected by statute and privileges.


                                                  86
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 87 of 208



    644. Admitted.

    645. Admit that officers escorted him to his border inspection.

    646. Defendants deny that a room at the point of entry is an “interrogation room,” and further

deny that the FBI questioned (much less “interrogated”) Mr. El-Shahat.

    647. Defendants admit that CBP officers inspected Mr. El-Shahat’s belongings during his border

inspection. Otherwise, denied.

    648. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and/or privileges. Defendants deny the remaining allegations in

this paragraph.

    649. Denied.

    650. Denied.

    651. Defendants neither confirm nor deny Mr. Mohallim’s alleged status in the TSDB, because

that information is protected by statute and privileges. Otherwise, denied.

    652. Defendants admit only that CBP officers released Mr. El-Shahat at the conclusion of this

inspection. Otherwise, denied.

    653. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    654. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    655. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.




                                                  87
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 88 of 208



    656. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    657. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    658. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    659. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

To the extent this paragraph seeks information protected by statute and privileges, Defendants

neither confirm nor deny the allegations.

    660. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

To the extent this paragraph seeks information protected by statute and privileges, Defendants

neither confirm nor deny the allegations.

    661. Denied.

    662. Defendants neither confirm nor deny Mr. El-Shahat’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants do not understand the vague

term, “treated like a criminal,” and therefore lack information sufficient to admit or deny the

remaining allegations in this paragraph.

    663. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    664. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    665. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

This paragraph pertains to allegations regarding the actions of foreign officials.

    666. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

This paragraph pertains to allegations regarding the actions of foreign officials.


                                                  88
           Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 89 of 208



    667. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

This paragraph pertains to allegations regarding the actions of foreign officials.

    668. Denied. Insofar as this paragraph references or incorporates the allegations set forth in

Paragraph 217, Defendants further incorporate their corresponding response to that paragraph here

as well.

    669. Defendants neither confirm nor deny Mr. El-Shahat’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants deny that Mr. El-Shahat’s wife’s

immigration application was significantly delayed. Defendants lack sufficient information to admit or

deny the remaining allegations in this paragraph.

    670. Defendants neither confirm nor deny Mr. El-Shahat’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    671. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    672. Admit that on February 24, 2018, Mr. Sulayman was encountered at the Pacific Highway

Port of Entry in Blaine, Washington with his wife and four children.

    673. Defendants admit that the family was selected for further processing, and that Mr.

Sulayman’s cell phone was subject to a border search. Defendants neither admit nor deny that any

data was downloaded, as that information is protected by statute and/or privilege. Otherwise,

denied.

    674 Defendants admit only that Mr. Sulayman was interviewed as part of a border search.

Defendants deny that Mr. Sulayman was interrogated. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    675. Defendants admit that during the border search interview a CBP officer discussed with Mr.

Sulayman topics which included his studies, work, and an upcoming trip for umrah. Otherwise,

denied.


                                                    89
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 90 of 208



   676. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   677. Defendants neither confirm nor deny Mr. Sulayman’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

   678. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

   679. Defendants admit that on March 24, 2018, Mr. Sulayman, his wife, and children were

encountered at the Peace Arch Port of Entry in Blaine, Washington. Defendants lack knowledge or

information as to what Mr. Sulayman heard upon presenting the CBP officer with his passport.

Admit that Mr. Sulayman and his family were referred to secondary inspection.

   680. Admit that Mr. Sulayman’s cell phone was subject to a border search. Defendants neither

admit nor deny that any data was copied, as that information is protected by statute and privilege.

   681. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

To the extent this paragraph seeks information protected by statute and privileges, Defendants

neither confirm nor deny the allegations.

   682. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   683. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   684. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.




                                                  90
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 91 of 208



    685. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    686. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    687. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    688. Defendants deny that TSA detains or interrogates passengers and avers that generally, TSA

screeners are not required to question individuals during the administrative search for any purpose

other than facilitating and completing the search, TSA only requires individuals to remain at the

checkpoint until the administrative search is completed, and that an individual’s designation for

enhanced screening is not a basis for detaining or questioning the individual. Defendants neither

confirm nor deny the remaining allegations in this paragraph because the existence or nonexistence

of that information in Defendants’ possession is protected by statute and privileges.

    689. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    690. With respect to the allegations contained in the first and second sentences, Defendants

neither confirm nor deny Mr. Sulayman’s alleged status in the TSDB, because that information is

protected by statute and privileges. Defendants do not understand the vague term, “treated like a

criminal,” and therefore lack information sufficient to admit or deny that allegation.. Defendants

lack sufficient information to admit or deny allegations respecting how the individual(s) referenced


                                                  91
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 92 of 208



by this paragraph feel they have been treated. Defendants neither confirm nor deny the remaining

allegations in the first two sentences of this paragraph because the existence or nonexistence of that

information in Defendants’ possession is protected by statute and privileges. Defendants further lack

sufficient information to admit or deny the allegations contained in the third sentence of in this

paragraph.

    691. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

To the extent this paragraph seeks information protected by privilege or statute, Defendants neither

confirm nor deny.

    692. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    693. Defendants deny that SSSS indicates that an individual has been designated as a known or

suspected terrorist. Defendants neither confirm nor deny the remaining allegations in this

paragraph, because the information is protected by statute and privileges.

    694. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

Defendants neither confirm nor deny the allegations in this paragraph, to the extent the information

is protected by statute and privileges.

    695. Defendants deny that SSSS indicates that an individual has been designated as a known or

suspected terrorist. Defendants lack sufficient information to admit or deny the remaining

allegations in this paragraph. Defendants neither confirm nor deny the remaining allegations in this

paragraph, because the information is protected by statute and privileges.

    696. Defendants deny that SSSS indicates that an individual has been designated as a known or

suspected terrorist. Defendants neither confirm nor deny the remaining allegations in this

paragraph, because the information is protected by statute and privileges.




                                                  92
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 93 of 208



   697. Deny that CBP officers met Mr. Sulayman planeside in Seattle, Washington on April 16,

2018. Admit that on April 14, 2018, Mr. Sulayman arrived at Seattle-Tacoma International Airport

and was met planeside by CBP officers and escorted for processing. Deny that a room at the point

of entry is an “interrogation room.” Defendants lack sufficient information to admit or deny the

remaining allegations in this paragraph.

   698. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   699. Admit that as part of a border search Mr. Sulayman was interviewed by CBP officers and in

the course of that conversation topics such as his studies, work, and travel were touched upon. Deny

that Mr. Sulayman was interrogated. Otherwise Defendants lack knowledge or information sufficient

to form a belief about the remaining allegations in this paragraph.

   700. Admit that CBP conducted a border search of Mr. Sulayman on or about April 14, 2018.

Deny that he was “interrogated.” Defendants lack sufficient information to admit or deny the

remaining allegations in this paragraph

   701. Defendants neither confirm nor deny Mr. Sulayman’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

   702. Defendants lack sufficient information to admit or deny the remaining allegations in this

paragraph.

   703. Defendants lack sufficient information to admit or deny the remaining allegations in this

paragraph.

   704. Defendants admit the first two sentences. Defendants lack sufficient information to admit

or deny the remaining allegations in this paragraph.

   705. Defendants admit only that an officer detained and placed handcuffs on Mr. Sulayman, and

that they are not aware of any charge, arrest or conviction within the United States on the part of


                                                  93
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 94 of 208



Mr. Sulayman. Defendants lack sufficient information to admit or deny the remaining allegations in

this paragraph.

    706-07. Defendants admit only that Military Police informed Mr. Sulayman that the processing

of his name and request for entry resulted in an issue without disclosing the specific reason.

Defendants lack sufficient information to admit or deny the remaining allegations in these

paragraphs.

    708. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    709. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    710. Defendants admit only that the responding Military Police told Mr Sulayman there may

have been a warrant out for his arrest, and that they continued to seek further information.

Otherwise, denied.

    711. Defendants admit only that the process took approximately an hour from the time Mr.

Sulayman presented himself at Fort Lewis, until he was released, and that standard procedures at

used at the Fort Lewis checkpoint require that prospective visitors to the base, as to whom a

potential issue is identified, generally require the subject to remain handcuffed and seated until the

issue is resolved. Defendants lack sufficient information to admit or deny the remaining allegations

in this paragraph.

    712. Defendants neither confirm nor deny Mr. Sulayman’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    713. Defendants admit only that Mr. Sulayman was detained for approximately an hour after

presenting himself at Fort Lewis, and that he was handcuffed for part of this time. Defendants

neither confirm nor deny Mr. Sulayman’s alleged status in the TSDB, because that information is

protected by statute and privileges.


                                                   94
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 95 of 208



    “714. Defendants neither confirm nor deny Mr. Sulayman’s alleged status in the TSDB, because

that information is protected by statute and privileges. With respect to the remaining allegations

contained in this paragraph, Defendants admit only that FBI agents have interviewed persons who

know Mr. Sulayman, regarding Mr. Sulayman. Defendants lack information sufficient to admit or

deny what Muslim community members have told Mr. Sulayman. Defendants deny the remaining

allegations in this paragraph.

    715. Defendants neither confirm nor deny Mr. Sulayman’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    716. Defendants neither confirm nor deny Mr. Sulayman’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    717. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    718. Defendants lack sufficient information to confirm or deny the allegations in this paragraph.

To the extent this paragraph seeks information protected by statute or privileges, Defendants neither

confirm nor deny the allegations

    719. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    720. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    721. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    722. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder


                                                  95
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 96 of 208



of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    723. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    724. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    725. Defendants lack sufficient information to confirm or deny the religious affiliation of any

alleged travel companions. Defendants neither confirm nor deny the remaining allegations in this

paragraph because the existence or nonexistence of that information in Defendants’ possession is

protected by statute and privileges.

    726. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    727. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    728. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    729. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    730. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    731. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    732. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.


                                                 96
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 97 of 208



    733. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    734. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    735. Defendants neither confirm nor deny Mr. Suliman’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny allegations respecting how the individual(s) referenced by this paragraph feel they

have been treated. Defendants neither confirm nor deny the remainder of the allegations in this

paragraph because the existence or nonexistence of that information in Defendants’ possession is

protected by statute and privileges.

    736. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    737. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    738. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    739. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    740. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    741. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    742. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.




                                                  97
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 98 of 208



   743. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   744. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   745, Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   746. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   747. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   748. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

   749. Defendants lack sufficient information to confirm or deny the purpose of this plaintiff ’s

trip or whether he was referred to as a “house guest.” Defendants neither confirm nor deny the

remaining allegations in this paragraph because the existence or nonexistence of that information in

Defendants’ possession is protected by statute and privileges.

   750. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   751. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   752. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.


                                                 98
         Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 99 of 208



    753. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    754. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    755. Admit that on May 11, 2018, Mr. Suliman arrived at the Los Angeles International Airport.

Otherwise, Defendants lacks knowledge or information sufficient to admit or deny the remaining

allegations in this paragraph.

    756. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

Defendants neither confirm nor deny the allegations in this paragraph, to the extent the information

is protected by statute and privileges.

    757. Defendants lack sufficient information to admit or deny the allegations in the second

sentence of this paragraph. Defendants neither confirm nor deny the remaining allegations in this

paragraph, because the information is protected by statute and privileges.

    758. Defendants admit that on May 11, 2018, Mr. Suliman was inspected by CBP upon his

arrival at the Los Angeles International Airport. Defendants lack sufficient information to admit or

deny the remaining allegations in this paragraph.

    759. Defendants admit that on May 11, 2018, Mr. Suliman was inspected by CBP upon his

arrival at the Los Angeles International Airport. Defendants lack sufficient information to admit or

deny the remaining allegations in this paragraph.

    760. Defendants admit that Mr. Suliman presented certain pictures from his cellular phone to

CBP, while having possession of his cellphone, during his inspection on May 11, 2018 at the Los

Angeles International Airport. Otherwise, denied.

    761. Defendants admit that CBP detained Mr. Suliman’s cellular phone and that it was still

detained at the time Plaintiffs filed their first complaint on August 8, 2018. Defendants further admit

CBP provided Mr. Suliman with information regarding the border search of his electronic device.




                                                    99
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 100 of 208



The allegations that Defendants engage in “seizures” of electronic devices consists of legal

conclusions, to which no response is required. To the extent a response is required, denied.

    762. Defendants admit that on May 11, 2018, Mr. Suliman was inspected by CBP at the Los

Angeles International Airport. Defendants lack sufficient information to admit or deny the

remaining allegations in this paragraph.

    763. Defendants admit only that Mr. Suliman applied to the TSA Pre✓ ® program and that his

application was denied. Defendants deny the remaining allegations in this paragraph.

    764. Defendants neither confirm nor deny Mr. Suliman’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants admit that Mr. Suliman’s TSA

Pre✓ ® application was denied. Defendants deny the remainder of the allegations contained in this

paragraph, and aver that an individual’s inclusion in one or more government databases is not

determinative of TSA’s eligibility determination and merely serves as a factor indicating that an

individual requires further scrutiny.

    765. Defendants admit the allegations in the first sentence of this paragraph. With respect to the

second sentence of this paragraph, Defendants admit that DHS TRIP issued a letter to Mr. Suliman

containing a redress control number. The remainder of the second sentence of this paragraph

constitutes a characterization of the letter, to which the Court is respectfully referred for a full and

accurate statement of its contents. Insofar as this paragraph references or incorporates the

allegations set forth in Paragraph 217, Defendants further incorporate their corresponding response

to that paragraph here as well.

    766. Defendants neither confirm nor deny Mr. Suliman’s alleged status in the TSDB, because

that information is protected by statute and privileges

    767-798. Plaintiff John Doe 2 has been dismissed from this action and no response to these

paragraphs is required.

                                                   100
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 101 of 208



    799-809. Plaintiffs Baby Doe, Child Doe, and Child Doe 2 have been dismissed from this action

and no response to these paragraphs is required.

    810. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    811. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    812. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    813. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    814. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    815. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    816. Defendants admit only that on January 22, 2018, Mr. Sehwail spoke the U.S. Consulate

General in Istanbul regarding an asserted boarding denial by Turkish Airlines on January 21, 2018.

    817. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    818. Defendants neither confirm nor deny the allegations in this paragraph, because that

information is protected by statute and privileges.

    819. Admitted.

    820. Admitted.

    821. Defendants admit only that on February 2, 2018, certain counsel for the U.S. Department

of Justice emailed Mr. Abbas, stating, inter alia, “Mr. Sehwail’s current itinerary is not supportable

because he is booked on a codeshare flight operated by a foreign carrier ... The U.S-operated air

carrier requirement is explicitly laid out in the letter [sent by the State Department to Mr. Sehwail.”

    822. Denied.


                                                   101
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 102 of 208



    823. Defendants lack sufficient information to admit or deny the allegations in the first sentence

of this paragraph. Defendants deny the second sentence of this paragraph.

    824. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    825. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    826. Defendants lack sufficient information to admit or deny the allegation regarding the

amount of money expended. Defendants neither confirm nor deny the remaining allegations in this

paragraph because the existence or nonexistence of that information in Defendants’ possession is

protected by statute and privileges.

    827. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    828. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    829. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    830. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    831. Defendants lack sufficient information to confirm or deny the truth of the allegations in

this paragraph.

    832. Defendants admit only that Mr. Sehwail was contacted at the gate. Defendants lack

sufficient information to admit or deny the remaining allegations in this paragraph.

    833. Admit that Plaintiff was escorted to his border inspection.




                                                 102
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 103 of 208



    834. Defendants admit that Mr. Sehwail was escorted from primary inspection to secondary

inspection. Otherwise, denied.

    835. Defendants admit that Mr. Sehwail was inspected by CBP. Otherwise, denied.

    836. Defendants admit that Mr. Sehwail’s cell phone was searched. Defendants neither admit nor

deny that data was downloaded, as that information is protected by statute and/or privilege.

Otherwise, denied.

    837. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    838. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    839. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    840. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    841. Admitted.

    842. Defendants neither confirm nor deny Mr. Sehwail’’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    843. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    844. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    845. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.


                                                  103
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 104 of 208



   846. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   847. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   848. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   849. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   850. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   851. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   852. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

   853. Defendants lack sufficient information to confirm or deny the allegations regarding actions

of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.

   854. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

   855. Defendants lack sufficient information to confirm or deny the allegations in this paragraph.

   856. Defendants lack sufficient information to confirm or deny the allegations in this paragraph.

   857. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.


                                                 104
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 105 of 208



    858. Defendants lack sufficient information to confirm or deny the allegations regarding actions

of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.

    859. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    860. Defendants lack sufficient information to confirm or deny the allegations regarding actions

of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.

    861. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remaining

allegations in this paragraph, because the information is protected by statute and privileges.

    862. Admit that Mr. Albadawi entered the United States at Hartsfield-Jackson Atlanta

International Airport in July 2018. Defendants lack sufficient information to admit or deny the

remaining allegations in this paragraph.

    863. Defendants lack sufficient information to confirm or deny the allegations in this paragraph.

    864. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    865. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    866. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    867. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    868. Defendants neither confirm nor deny Mr. Albadawi’’s alleged status in the TSDB, because

that information is protected by statute and privileges. Further, Defendants neither confirm nor


                                                  105
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 106 of 208



deny the remaining allegations in this paragraph because the existence or nonexistence of that

information in Defendants’ possession is protected by statute and privileges.

    869. Denied.

    870. Denied.

    871. Defendants neither admit nor deny that data was downloaded from electronics, because

such information is protected by statute and/or privileges. Defendants deny the remaining

allegations in this paragraph.

    872. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    873. Denied.

    874. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    875. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    876. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    877. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    878. Defendants neither confirm nor deny Mr. Albadawi’’s alleged status in the TSDB, because

that information is protected by statute and privileges. Further, Defendants neither confirm nor

deny the remaining allegations in this paragraph because the existence or nonexistence of that

information in Defendants’ possession is protected by statute and privileges.

    879. Defendants admit the allegations in the first sentence of this paragraph. With respect to the

second sentence of this paragraph, Defendants admit that DHS TRIP issued letters to Mr. Albadawi

containing redress control numbers. The remainder of the second sentence of this paragraph

constitutes a characterization of the letters, to which the Court is respectfully referred for a full and


                                                   106
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 107 of 208



accurate statement of their contents. Insofar as this paragraph references or incorporates the

allegations set forth in Paragraph 217, Defendants further incorporate their corresponding response

to that paragraph here as well.

    880. Defendants neither confirm nor deny Mr. Albadawi’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    881. Defendants neither confirm nor deny Mr. Albadawi’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny whether Mr. Albadawi’s bank accounts were closed, or whether any such closures

were without notice. Defendants deny the remaining allegations in this paragraph.

    882. Defendants neither confirm nor deny Mr. Albadawi’’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    883. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    884. Defendants lack information sufficient to admit or deny the allegations in this paragraph.

    885. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    886. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    887. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.


                                                 107
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 108 of 208



    888. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    889. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    890. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    891. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    892. Defendants lack sufficient information to admit or deny allegations respecting how the

individuals referenced by this paragraph feel they have been treated. Defendants neither confirm nor

deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges

    893. Defendants neither confirm nor deny Mr. Albadawi’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    894. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    895. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    896. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    897. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.


                                                  108
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 109 of 208



    898. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    899. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    900. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    901. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    902. Defendants admit that CBP officers have encountered Mr. Hall and Ms. Knight at the gate

in individual instances. Defendants lack sufficient information to admit or deny the remaining

allegations in this paragraph..

    903. Defendants admit that CBP has escorted the Hall family to secondary inspection in

individual instances Defendats further admit that CBP has searched Mr. Hall’s belongings in

individual instances. Defendants lack sufficient information to admit or deny the remaining

allegations in this paragraph.

    904. Admit that on specific occasions, Mr. Hall and/or Ms. Knight have been directed to a CBP

officer. Defendants lack sufficient information to admit or deny the remaining allegations in this

paragraph.

    905. Defendants neither admit nor deny that data was downloaded from electronics, because

such information is protected by statute and/or privileges. Defendants deny the remaining

allegations in this paragraph.

    906. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

This paragraph pertains to allegations regarding the actions of foreign officials. Defendants neither




                                                 109
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 110 of 208



confirm nor deny the allegations in this paragraph, to the extent the information is protected by

statute and privileges.

    907. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    908. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    909. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    910. To the extent that this paragraph refers to Mr. Hall’s arrival into the United States on

September 11, 2015, Defendants admit that two CBP officers met a flight at the gate that Mr. Hall

was on, and that Mr. Hall was identified at the gate. Defendants lack sufficient information to admit

or deny the remaining allegations in this paragraph.

    911. To the extent that this paragraph refers to Mr. Hall’s arrival into the United States on

September 11, 2015, Defendants admit that Mr. Hall was referred to secondary from primary, and

that he was interviewed by a CBP officer in secondary inspection. To the extent that this paragraph

indicates any further allegations, Defendants deny these allegations.

    912. Defendants admit that on September 11, 2015, Mr. Hall was inspected at the border and

questioned about, among other things, the purpose and nature of his international travel in

Morocco. Otherwise, denied.

    913. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    914. To the extent that this paragraph refers to Mr. Hall’s arrival into the United States on

September 11, 2015, Defendants admit that his phone and laptop were examined in a separate room.

Defendants neither admit nor deny that any data was downloaded, because that information is

protected by statute and/or privilege. To the extent the allegations indicate a different date, these

allegations are denied.




                                                  110
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 111 of 208



    915. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    916. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    917. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    918. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    919. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    920. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    921. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    922. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    923. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    923. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.


                                                111
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 112 of 208



   925. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   926. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   927. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   928. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   929. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

   930. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

   931. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

   932. Defendants neither confirm nor deny any member of the Hall Family’s alleged status in the

TSDB, because that information is protected by statute and privileges. Defendants lack sufficient

information to admit or deny the remaining allegations in this paragraph.

   933. Defendants neither confirm nor deny any member of the Hall Family’s alleged status in the

TSDB, because that information is protected by statute and privileges. Defendants deny the

remaining allegations in this paragraph.

   934.Defendants admit only that the Hall family arrived at Philadelphia International Airport on

an international flight from Munich on August 10, 2016, that they were met at the arrival gate and

escorted to secondary inspection, and the FBI questioned Mr. Hall. Otherwise, denied.


                                                 112
          Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 113 of 208



   935. Defendants admit only that FBI agents spoke to Mr. Hall; otherwise, denied.

   936. Defendants lack sufficient information to admit or deny the hypothetical allegations in this

paragraph.

   937. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   938. Defendants admit that the Hall family appeared to arrive at Washington Dulles

International Airport on January 26, 2017 from an international trip from Tunisia.

   939. Defendants admit that Ms. Knight visited an automatic passport control on January 26,

2017. Defendants further admit that Mr. Hall was referred to secondary inspection on January 26,

2017. Defendants lack sufficient information to admit or deny the remaining allegations in this

paragraph.

   940. Defendants admit only that Mr. Hall was referred to secondary inspection. Otherwise,

denied.

   941. Defendants admit only that Ms. Knight explained about her travel and work. Otherwise,

denied.

   942. Admit that Mr. Hall was inspected, and Ms. Knight appears to have been with him.

Otherwise, denied.

   943. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   944. Denied.

   945. Defendants neither admit nor deny that any data was downloaded, as that information is

protected by statute and/or privilege. Defendants deny the remaining allegations in this paragraph.

   946. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   947. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   948. Defendants neither confirm nor deny Mr. Hall’s alleged status in the TSDB, because that

information is protected by statute and privileges.


                                                 113
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 114 of 208



    949. Defendants neither confirm nor deny Ms. Knight’s alleged status in the TSDB, because that

information is protected by statute and privileges.

    950. Defendants admit only that in March 2017, Mr. Thadi presented himself at Joint Base

Myer-Henderson Hall, and that Mr. Thadi stated contemporaneously that the purpose of his

intended visit was to provide a carpet estimate. Defendants lack sufficient information to admit or

deny the remaining allegations in this paragraph.

    951. Admitted.

    952. Defendants admit only that Mr. Thadi was questioned about the purpose of his visit; that

Mr. Thadi and his car were photographed; and that Mr. Thadi was denied unescorted access to the

base. Defendants lack sufficient information to admit or deny the remaining allegations in this

paragraph.

    953. With respect to the allegations in the first sentence of this paragrah, Defendants neither

confirm nor deny either (1) Mr. Thadi’s alleged status in the TSDB, or (2) the reason he was denied

unescorted access to Joint Base Myer-Henderson Hall, because that information is protected by

statute and privileges. Defendants lack sufficient information to admit or deny the allegations in the

second sentence of this paragraph.

    954. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    955. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    956. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.


                                                    114
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 115 of 208



    957. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    958. Denied.

    959. Defendants admit that Mr. Thadi has been inspected at the border on multiple occasions,

upon his arrival in the United States after international travel. Otherwise, denied.

    960. Defendants neither confirm nor deny that any information has been downloaded or copied,

as that is protected by statute and/or privilege. Defendants deny the remainder of these allegations.

    961. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    962. Defendants admit only that the FBI has conducted multiple interview of Mr. Thadi,

including about the purpose of his trips to Morocco, and when and where he went. Defendants

deny the remaining allegations in this paragraph.

    963. Defendants neither confirm nor deny Mr. Thadi’s alleged status in the TSDB, because that

information is protected by statute and privileges. Defendants lack sufficient information to admit

or deny the remaining allegations in this paragraph.

    964. Defendants admit only that Mr. Thadi has filed an incomplete DHS TRIP inquiry and was

assigned a redress control number for that inquiry. Defendants further aver that DHS TRIP

administratively closed the inquiry. Defendants deny the remaining allegations in this paragraph.

Insofar as this paragraph references or incorporates the allegations set forth in Paragraph 217,

Defendants further incorporate their corresponding response to that paragraph here as well.

    965. Defendants neither confirm nor deny Mr. Thadi’s alleged status in the TSDB, because that

information is protected by statute and privileges. Defendants lack sufficient information to admit

or deny the remaining allegations in this paragraph.




                                                    115
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 116 of 208



   966. Defendants neither confirm nor deny Mr. Thadi’s alleged status in the TSDB, because that

information is protected by statute and privileges.

   967. Defendants lack sufficient information to admit or deny the allegations in first sentence of

this paragraph. Defendants neither confirm nor deny the remaining allegations contained in this

paragraph because that information is protected by statute and privileges.

   968. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

   969. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

   970. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

   971. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   972. Defendants admit that Mr. E. Paryavi was previously enrolled in the Global Entry program.

Defendants admit that Mr. E. Paryavi arrived at the Dallas Fort Worth International Airport on

April 22, 2018. Defendants lack sufficient information to admit or deny the remaining allegations in

this paragraph.

   973. Defendants admit that Mr. E. Paryavi arrived at the Dallas Fort Worth International Airport

on April 22, 2018 and was inspected by CBP upon his arrival. Defendants lack sufficient

information to admit or deny the remaining allegations in this paragraph.

   974. Defendants admit that CBP conducted a border search of Mr. E. Paryavi’s belongngs,

including his luggage and his cellular phone. Otherwise, denied.

   975. Defendants admit that during CBP’s border inspection of Mr. E. Paryavi, CBP Officers

asked about his place of residence, place of work, his date of birth, and other information.




                                                 116
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 117 of 208



    976. Defendants admit that during CBP’s border inspection of Mr. E. Paryavi, CBP Officers

asked about his family members and co-travelers.

    977. Defendants admit that Mr. E. Paryavi arrived at the Dallas Fort Worth International Airport

on April 22, 2018 and was inspected by CBP. Otherwise, deny.

    978. Defendants admit Mr. E. Paryavi’s Global Entry was revoked.

    979. Defendants admit Mr. E. Paryavi’s Global Entry was revoked, except to the extent that it

reflects the watchlist status of particular individuals (which Defendants neither confirm nor deny

because that information is protected by statute and privileges).

    980. Denied.

    981. Defendants neither confirm nor deny Mr. E. Paryavi’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants deny the remaining allegations in

this paragraph.

    982. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.

    983. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    984. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    985. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    986. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm


                                                 117
          Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 118 of 208



nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    987. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    988. Admit that on May 28, 2018, Mr. E. Paryavi was inspected by CBP at the San Ysidro Port

of Entry. Defendants deny that his passport was confiscated. Defendants lack sufficient information

to admit or deny the remaining allegations in this paragraph.

    989. Defendants admit that during CBP’s border inspection of Mr. E. Paryavi, CBP Officers

asked about his place of work and other information. Otherwise, denied.

    990. Defendants admit CBP conducted a border inspection of Mr. E. Paryavi. Otherwise,

denied.

    991. Defendants admit the allegations in the first sentence of this paragraph. With respect to the

second sentence of this paragraph, Defendants admit that DHS TRIP issued a letter to Mr. Paryavi

containing a redress control number. The remainder of the second sentence of this paragraph

constitutes a characterization of the letter, to which the Court is respectfully referred for a full and

accurate statement of its contents. Insofar as this paragraph references or incorporates the

allegations set forth in Paragraph 217, Defendants further incorporate their corresponding response

to that paragraph here as well.

    992. Defendants neither confirm nor deny Mr. Paryavi’s alleged status in the TSDB, because that

information is protected by statute and privileges.

    993. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has been

designated as a known or suspected terrorist. Defendants neither confirm nor deny the remainder

of the allegations in this paragraph because the information in Defendants’ possession is protected

by statute and privileges.


                                                   118
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 119 of 208



    994. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    995. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    996. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    997. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    998. Defendants neither confirm nor deny the allegations in this paragraph because the existence

or nonexistence of that information in Defendants’ possession is protected by statute and privileges.

    999. Denied.

    1000. Denied.

    1001. Defendants neither admit nor deny that any information from Mr. Siddiqui’s electronics

has been downloaded, as that is protected by statute and/or privilege. Defendants lack sufficient

information to admit or deny the remaining allegations in this paragraph.

    1002. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1003. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1004. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1005. Defendants lack sufficient information to admit or deny the allegations in this paragraph.




                                                119
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 120 of 208



    1006. Defendants neither confirm nor deny Mr. Siddiqui’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants deny the remaining allegations in

this paragraph.

    1007. Defendants neither confirm nor deny Mr. Siddiqui’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1008. Defendants neither confirm nor deny Mr. Siddiqui’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny whether Mr. Siddiqui’s bank accounts were closed, or whether any such closures were

without notice or explanation. Defendants deny the remaining allegations in this paragraph.

    1009. Defendants neither confirm nor deny Mr. Siddiqui’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny whether the bank accounts of Mr. Siddiqui’s relatives were closed, or whether any

such closures were without notice or explanation. Defendants deny the remaining allegations in this

paragraph.

    1010. Defendants admit the allegations in the first sentence of this paragraph. With respect to

the second sentence of this paragraph, Defendants admit that DHS TRIP issued letters to Mr.

Siddiqui containing redress control numbers. The remainder of the second sentence of this

paragraph constitutes a characterization of the letters, to which the Court is respectfully referred for

a full and accurate statement of their contents. Insofar as this paragraph references or incorporates

the allegations set forth in Paragraph 217, Defendants further incorporate their corresponding

response to that paragraph here as well.




                                                  120
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 121 of 208



    1011. Defendants neither confirm nor deny Mr. Siddiqui’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1012. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1013. Defendants neither confirm nor deny Mr. Siddiqui’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1014. Defendants neither confirm nor deny Mr. Siddiqui’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    1015. Defendants aver that according to USCIS records, Mr. Bosnic was born in what was, at the

time, the state of Yugoslavia. Otherwise, admitted.

    1016. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1017. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1018. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1019. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1020. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1021. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1022. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1023. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1024. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1025. Defendants lack sufficient information to admit or deny the allegations in this paragraph.


                                                  121
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 122 of 208



    1026. Admitted.

    1027. Defendants admit only that the United States Embassy advised Mr. Bosnic to file a DHS

TRIP complaint. Defendants lack sufficient information to admit or deny the remaining allegations

in this paragraph.

    1028. Defendants admit that Mr. Bosnic filed a complaint with DHS TRIP. Defendants deny any

and all remaining allegations in this paragraph.

    1029. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1030. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1031. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1032. Defendants admit only that Mr. Bosnic was interviewed by the FBI at the U.S. Embassy in

Sarajevo by Special Agent Emerson Lopez-Fuentes. Defendants deny the remaining allegations in

this paragraph.

    1033. Admitted.

    1034. Defendants admit only that Mr. Bosnic was interviewed by the FBI at the U.S. Embassy in

Sarajevo, and that terrorism and ISIS were discussed in this interview. Defendants deny the

remaining allegations in this paragraph.

    1035. Defendants admit only that the FBI advised that the Bureau could look into why Mr.

Bosnic could not fly. Defendants deny the remaining allegations in this paragraph, including but not

limited to that the FBI said “they would help him fly again.”

    1036. Defendants lack sufficient information to confirm or deny the allegations in this

paragraph.

    1037. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.




                                                   122
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 123 of 208



    1038. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1039. Defendants lack sufficient information to confirm or deny the allegations in this

paragraph.

    1040. Defendants admit that Mr. Bosnic sent an email to DHS Trip on May 22, 2017. The

remainder of this sentence constitutes a characterization of the email, to which the Court is

respectfully referred for a full and accurate statement of its contents.

    1041. Defendants admit the allegations of the first sentence of this paragraph. The remainder

of the second sentence constitutes a characterization of the attachment to the email, to which the

Court is respectfully referred for a full and accurate statement of its contents.

    1042. Defendants admit TSA issued a letter on or about June 19, 2017. The remaining

allegations of this sentence constitute a characterization of the letter, to which the Court is

respectfully referred for a full and accurate statement of its contents.

    1043. The allegations of this sentence constitute a characterization of the letter, to which the

Court is respectfully referred for a full and accurate statement of its contents.

    1044. These allegations constitute conclusions of law to which no response is required.

    1045. Defendants admit that Mr. Bosnic’s TWIC was suspended. Defendants neither confirm

nor deny the remaining allegations in this paragraph because that information in Defendants’

possession is protected by statute and privileges.

    1046. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1047. Defendants deny that Mr. Bosnic returned to the United States on June 14, 2017 and aver

that the date of this return trip was July 19, 2017. Defendants neither confirm nor deny the

remaining allegations contained in this paragraph, because that information is protected by statute

and privileges.


                                                     123
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 124 of 208



    1048. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1049. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1050. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1051. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1052. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1053. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1054. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                124
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 125 of 208



    1055. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1056. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1057. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1058. Defendants lack sufficient information to confirm or deny the allegations regarding

actions of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.

    1059. Defendants lack sufficient information to confirm or deny the allegations regarding

actions of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.

    1060. Defendants lack sufficient information to confirm or deny the allegations regarding

actions of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.

    1061. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remaining allegations in this paragraph, because the information is protected by statute and

privileges.

    1062. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.




                                                 125
          Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 126 of 208



    1063. Admit that Mr. Bosnic was inspected by CBP at Dulles International Airport in August

2018. Defendants lack sufficient information to admit or deny the remaining allegations in this

paragraph.

    1064. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1065. Defendants deny that the designation of “SSSS” indicates that a person is designated as a

known or suspected terrorist. Defendants neither confirm nor deny the remaining allegations in this

paragraph, because the information is protected by statute and privileges.

    1066. Admitted.

    1067. Defendants neither confirm nor deny Mr. Bosnic’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    1068 Admit that in January of 2014, the plaintiff arrived at Miami International Airport

following a trip to Morocco and Egypt.

    1069. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1070. Admit that Mr. Din was referred for additional scrutiny, commonly known as secondary

inspection, and that CBP searched his belongings.

    1071. Admit that CBP Officers questioned Mr. Din during his border inspecction. Otherwise,

denied.

    1072. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1073. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the




                                                  126
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 127 of 208



remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1074. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1075. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1076. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1077. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1078. Defendants lack sufficient information to admit or deny allegations respecting how the

individuals referenced by this paragraph feel they have been treated. Defendants neither confirm nor

deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    1079. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1080. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.


                                                 127
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 128 of 208



    1081. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1082. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1083. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1084. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1085. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1086. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1087. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                128
          Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 129 of 208



    1088. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1089. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1090. Defendants neither confirm nor deny Mr. Din’s alleged status in the TSDB, because that

information is protected by statute and privileges. Defendants lack sufficient information to admit

or deny the remaining allegations in this paragraph.

    1091. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1092. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. remainder of the allegations in

this paragraph because the existence or nonexistence of that information in Defendants’ possession

is protected by statute and privileges.

    1093. Defendants neither confirm nor deny Mr. Din’s alleged status in the TSDB, because that

information is protected by statute and privileges.

    1094. Defendants aver that Mr. Muminov naturalized on February 15, 2019

    1095. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1096. Admit that on January 10, 2013, the plaintiff was returning to the United States from

Canada.


                                                 129
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 130 of 208



   1097. Defendants admit that CBP Officers are armed and that part of the inspection process for

admission to the United States involves examination of appropriate travel documents and passports.

Defendants lack sufficient information to admit or deny the remaining allegations in this paragraph.

   1098. Defendants admit that CBP Officers are armed. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

   1099. Admit that CBP officers escorted Mr. Muminov to a holding cell. Defendants lack

sufficient information to admit or deny the remaining allegations in this paragraph.

   1100. Defendants lack sufficient information to confirm or deny the details as to what Mr.

Muminov was wearing when he was placed in a holding cell. Otherwise, denied.

   1101. Admit that Mr. Muminov was interviewed by CBP and that the conversation touched

upon various topics, including his travel, his home-country and whether he belongs to any groups.

Otherwise, denied.

   1102. Admit that CBP conducted a border search of Mr. Muminov and as part of that border

search CBP interviewed Mr. Muminov and inspected his belongings. Deny that Mr. Muminov was

interrogated. Defendants lack sufficient information to admit or deny the remaining allegations in

this paragraph.

   1103. Defendants lack sufficient information to admit or deny the remaining allegations in this

paragraph.

   1104. Defendants admit that CBP conducted a border search of Mr. Muminov’s cell phone.

Defendants neither admit nor deny that any data was downloaded, as that information is protected

by statute and/or privilege. Otherwise, denied.

   1105. Defendants neither confirm nor deny Mr. Mumivov’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.


                                                  130
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 131 of 208



    1106. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1107. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1108. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1109. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1110. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1111. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1112. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1113. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                131
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 132 of 208



    1114. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1115. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1116. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1117. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1118. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1119. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1120. Defendants neither confirm nor deny Mr. Mumivov’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1121. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1122. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                 132
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 133 of 208



    1123. Defendants neither confirm nor deny Mr. Muminov’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants deny the remaining allegations

contained in this paragraph, and aver that Mr. Muminov’s first application for citizenship was denied

approximately 13 months after it was filed, for Poor Moral Character (False Testimony/Lying). Mr.

Muminov’s second application for citizenship was approved, and he was naturalized approximately

two years after this second application was filed.

    1124. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1125. Defendants neither confirm nor deny Mr. Muminov’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1126. Defendants neither confirm nor deny Mr. Muminov’s alleged status in the TSDB, because

that information is protected by statute and privileges. With respect to the remainder of the

allegations in this paragraph, Defendants admit only that that FBI has interviewed Mr. Muminov;

otherwise, denied.

    1127. Defendants deny the allegations in the first sentence of this paragraph. With respect to the

second sentence of this paragraph, Defendants admit that DHS TRIP issued a letter to Mr.

Muminov containing a redress control number. The remainder of the second sentence of this

paragraph constitutes a characterization of the letter, to which the Court is respectfully referred for

a full and accurate statement of its contents. Insofar as this paragraph references or incorporates the

allegations set forth in Paragraph 217, Defendants further incorporate their corresponding response

to that paragraph here as well.

    1128. Defendants neither confirm nor deny Mr. Muminov’s alleged status in the TSDB, because

that information is protected by statute and privileges.




                                                     133
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 134 of 208



    1129. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1130. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1131. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1132. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1133. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1134. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1135. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.




                                                 134
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 135 of 208



    1136. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1137. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1138. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1139. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1140. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1141. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1142. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                135
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 136 of 208



    1143. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1144. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1145. Admit that on August 19, 2017, Ms. Mujanovic and her husband returned to the United

States at the Minneapolis-Saint Paul International Airport.

    1146. Admit that upon Ms. Mujanovic and her husband were directed to secondary inspection

and placed in an interview room. Further admit that the border inspection included an interview and

examination of their bags. Otherwise, denied.

    1147. Defendants admit that Ms. Mujanovic was interviewed and the conversation touched upon

various topics, including ISIS and involvement in charitable organizations. Otherwise deny

    1148. Denied.

    1149. Defendants admit that Ms. Mujanovic’s husband was subject to a border inspection which

included an interview. Otherwise, denied.

    1150. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1151. Admit that CBP conducted a border inspection of Ms. Mujanovic and her husband’s cell

phones. Defendants neither admit nor deny that any data was downloaded, as such information is

protected by statute and/or privilege. Otherwise, denied.

    1152. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1153-1154. Defendants deny that Ms. Mujanovic’s children have ever been referred for a

secondary inspection at the border, and that they were “interrogated.” Defendants lack sufficient

information to admit or deny the remaining allegations in this paragraph.


                                                 136
          Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 137 of 208



   1154. Denied.

   1155. Denied.

   1156. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   1157. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

   1158. Defendants neither confirm nor deny Ms. Mujanovic’s alleged status in the TSDB, because

that information is protected by statute and privileges. With respect to the remainder of the

allegations in this paragraph, Defendants admit only that that FBI has attempted to interview Ms.

Mujanovic; otherwise, denied.

   1159. Defendants admit only that the FBI attempted to interview Ms. Mujanovic; otherwise,

denied.

   1160. Defendants neither confirm nor deny Ms. Mujanovic’s alleged status in the TSDB, because

that information is protected by statute and privileges. With respect to the remainder of the

allegations in this paragraph, Defendants admit only that that FBI has interviewed Ms. Mujanovic;

otherwise, denied.

   1161. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   1162. Defendants neither confirm nor deny Ms. Mujanovic’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants deny the remaining allegations in

this paragraph.

   1163. Defendants neither confirm nor deny Ms. Mujanovic’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.


                                                 137
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 138 of 208



    1164. Defendants neither confirm nor deny whether Ms. Mujanovic no longer travels by air,

because the existence or nonexistence of that information in Defendants’ possession is protected by

statute and privileges. Defendants lack sufficient information to admit or deny the remaining

allegations in this paragraph.

    1165. Defendants neither confirm nor deny Ms. Mujanovic’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    1166. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1167. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1168. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1169. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1170. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1171. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                  138
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 139 of 208



    1172. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1173. Denied.

    1174. Denied.

    1175. Defendants neither admit nor deny that data was ever downloaded from Mr. Hachem’s

electronic devices, because such information is protected by statute and/or privileges. Defendants

deny the remaining allegations in this paragraph.

    1176. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1177. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1178. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1179. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1180. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                    139
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 140 of 208



    1181. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1182. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1183. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1184. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1185. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1186. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1187. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

This paragraph pertains to allegations regarding the actions of foreign officials.

    1188. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

This paragraph pertains to allegations regarding the actions of foreign officials.




                                                  140
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 141 of 208



    1189. Defendants CBP deny that Mr. Hachem is “interrogated” by CBP in the United States.

Defendants lack sufficient information to admit or deny the remaining allegations in this paragraph.

This paragraph pertains to allegations regarding the actions of foreign officials.

    1190. Defendants neither confirm nor deny the allegations in this paragraph because that

information is protected by statute and privileges.

    1191.Defendants lack sufficient information to admit or deny the allegations in this paragraph.

This paragraph pertains to allegations regarding the actions of foreign officials.

    1192. Defendants neither confirm nor deny Mr. Hachem’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1193. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    1194. Defendants lack sufficient information to admit or deny the allegations in first sentence of

this paragraph. Defendants neither confirm nor deny the remaining allegations in this paragraph

because the existence or nonexistence of that information in Defendants’ possession is protected by

statute and privileges.

    1195. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1196. Admit that upon arrival at Miami International Airport, Mr. Hachem was escorted to CBP

and referred for secondary inspection. Admit that Mr. Hachem’s co-traveler, who he identified as his

attorney, was escorted to CBP and referred for secondary inspection.




                                                  141
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 142 of 208



    1197. Admit that Mr. Hachem and his co-traveler, who he identified as his attorney, were

processed individually. Admit that Mr. Hachem’s attorney requested that they not be separated.

    1198. Admit that CBP Officers described the inspection process to Mr. Hachem’s attorney.

    1199. Deny the first sentence. Admit that Plaintiff Hachem refused to answer questions.

    1200. Admitted.

    1201. Defendants admit that Mr. Hachem’s attorney inquired about Mr. Hachem and that CBP

Officers reunited Mr. Hachem and his attorney following CBP’s questioning of Mr. Hachem and the

two left the inspection area together. Otherwise, denied.

    1202. Defendants neither confirm nor deny Mr. Paryavi’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1203. Admit that Mr. Hachem applied to Global Entry and his application was denied.

Otherwise, denied.

    1204. Defendants neither admit nor deny these allegations because such information is protected

by statute and privilege.

    1205. Defendants neither confirm nor deny Mr. Hachem’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the allegations in this paragraph.

    1206. Defendants neither confirm nor deny Mr. Hachem’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny whether Mr. Hachem’s bank accounts were closed, or whether any such closures were

without notice. Defendants deny the remaining allegations in this paragraph.

    1207. Defendants admit the allegations in the first sentence of this paragraph. With respect to

the second sentence of this paragraph, Defendants admit that DHS TRIP issued a letter to Mr.


                                                   142
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 143 of 208



Hachem containing a redress control number. The remainder of the second sentence of this

paragraph constitutes a characterization of the letter, to which the Court is respectfully referred for

a full and accurate statement of its contents. Insofar as this paragraph references or incorporates the

allegations set forth in Paragraph 217, Defendants further incorporate their corresponding response

to that paragraph here as well.

    1208. Defendants neither confirm nor deny Mr. Riad’s alleged status in the TSDB, because that

information is protected by statute and privileges.

    1209. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1210. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1211. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1212. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1213. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1214. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.


                                                  143
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 144 of 208



    1215. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1216. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    1217. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

Otherwise, denied.

    1218. Denied.

    1219. Denied. Defendants neither admit nor deny that any data was downloaded, as that

information is protected by statute and/or privilege. Defendants deny the remaining allegations in

this paragraph.

    1220. Defendants admit only that Mr. Riad departed the United States on December 21, 2018,

on an international flight from Orlando International Airport, to Istanbul, Turkey. Defendants lack

sufficient information to admit or deny the remaining allegations in this paragraph.

    1221. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1222. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1223. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the


                                                 144
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 145 of 208



remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1224. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1225. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1226. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1227. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1228. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1229. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1230. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                145
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 146 of 208



   1231. Defendants neither confirm nor deny Mr. Riad’s alleged status in the TSDB, because that

information is protected by statute and privileges Defendants lack sufficient information to admit or

deny the remaining allegations in this paragraph.

   1232. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

   1233. Defendants admit that on December 30, 2018, Mr. Riad and his wife arrived at Orlando

International Airport following a trip abroad.

   1234. Defendants admit that on December 30, 2018, Mr. Riad and his wife were inspected by

CBP upon their arrival at the Orlando International Airport. Otherwise, denied.

   1235. Defendants admit that on December 30, 2018, CBP conducted a border search of Mr.

Riad and his wife’s belongings. Otherwise, denied.

   1236. Defendants admit that on December 30, 2018, CBP conducted a border search of Mr.

Riad’s phone. Defendants neither admit nor deny that any data was downloaded from Mr. Riad’s

phone, because such information is protected by statute and/or privilege. Otherwise, denied.

   1237. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   1238. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   1239. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   1240. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   1241. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   1242. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

   1243. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated.” Defendants neither confirm


                                                    146
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 147 of 208



nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    1244. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1245. Defendants admit the allegations in the first sentence of this paragraph. With respect to

the second sentence of this paragraph, Defendants admit that DHS TRIP issued a letter to Mr. Riad

containing a redress control number. The remainder of the second sentence of this paragraph

constitutes a characterization of the letter, to which the Court is respectfully referred for a full and

accurate statement of its contents. Insofar as this paragraph references or incorporates the

allegations set forth in Paragraph 217, Defendants further incorporate their corresponding response

to that paragraph here as well.

    1246. Defendants neither confirm nor deny Mr. Riad’s alleged status in the TSDB, because that

information is protected by statute and privileges.

    1247. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1248. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1249. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1250. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                   147
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 148 of 208



    1251. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1252. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1253. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1254. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1255. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1256. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1257. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1258. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the




                                                148
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 149 of 208



remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1259. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1260. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1261. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1262. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1263. Defendants neither confirm nor deny Mr. Kamel’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1264. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1265. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1266. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1267. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.


                                                 149
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 150 of 208



    1268. Defendants neither confirm nor deny Mr. Kamel’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1269. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1270. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1271. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1272. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1273. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1274. Defendants admit only that Mr. Kamel was interviewed by an FBI agent and was asked

about the Muslim; otherwise, denied.

    1275. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

Defendants neither admit nor deny that any data was downloaded from Mr. Kamel’s cell phone, as

that information is protected by statute and/or privilege. Defendants deny the remaining allegations

in this paragraph.

    1276. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1277. Defendants neither confirm nor deny Mr. Kamel’s alleged status in the TSDB, because

that information is protected by statute and privileges. With respect to the remainder of the

allegations in this paragraph, Defendants admit only that the FBI has interviewed Mr. Kamel;

otherwise, denied.

    1278. Admit that Mr. Kamel was encountered at the Los Angeles International Airport in 2015

and 2016, but deny that this allegation is an example or illustration of the allegations asserted in




                                                  150
           Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 151 of 208



paragraph 1277. Defendants lack sufficient information to admit or deny the remaining allegations

in this paragraph.

    1279. Defendants neither confirm nor deny Mr. Kamel’s alleged status in the TSDB, because

that information is protected by statute and privileges. With respect to the remainder of the

allegations in this paragraph, Defendants admit only that one FBI agenct interviewed Mr. Kamel on

this occasion regarding, inter alia, his mosque; otherwise, denied

    1280. Denied. Insofar as this paragraph references or incorporates the allegations set forth in

Paragraph 217, Defendants further incorporate their corresponding response to that paragraph here

as well.

    1281. Defendants neither confirm nor deny Mr. Kamel’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    1282. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1283. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1284. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1285. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.


                                                  151
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 152 of 208



    1286. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1287. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1288. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1289. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1290. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1291. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1292. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.




                                                152
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 153 of 208



    1293. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1294. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1295. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1296. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1297. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1298. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1299. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1300. Defendants neither confirm nor deny Mr. Abunijem’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.


                                                 153
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 154 of 208



   1301. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

   1302. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

   1303. Defendants lack sufficient information to confirm or deny the allegations regarding

actions of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.

   1304. Defendants lack sufficient information to confirm or deny the allegations regarding

actions of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.

   1305. Defendants lack sufficient information to confirm or deny the allegations regarding

actions of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.

   1306. Defendants lack sufficient information to confirm or deny the allegations regarding

actions of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.

    1307. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges. Defendants deny that the designation of “SSSS”

on a boarding past indicates that a person is designated as a known or suspected terrorist.

   1308. Defendants lack sufficient information to confirm or deny the allegations regarding

actions of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.


                                                 154
          Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 155 of 208



    1309. Admit that Mr. Abunijem arrived at San Francisco International Airport. Otherwise,

denied.

    1310. Admit that Mr. Abunijem was referred for secondary inspection. Otherwise, denied.

    1311. Admit that CBP officers asked Mr. Abunijem questions. Defendants lack sufficient

information to admit or deny the remaining allegations in this paragraph.

    1312. Defendants admit that Mr. Abunijem was separated from his electronic

devices. Defendants neither admit nor deny the remaining allegations in this paragraph, because the

information is protected by statute and/or privileges.

    1313. Defendants admit that Mr. Abunijem’s baggage was inspected. Otherwise, denied.

    1314. Defendants admit that the inspection lasted approximately two hours. Otherwise, denied

    1315. Defendants admit that Mr. Abunijem traveled from Germany to the United States on

multiple occasions in 2009. Defendants lack sufficient information to confirm or deny the remaining

allegations in this paragraph.

    1316. Defendants lack sufficient information to confirm or deny the allegations regarding

actions of the German authorities. Otherwise, Defendants neither confirm nor deny the allegations

in this paragraph, because the information is protected by statute and privileges.

    1317. Defendants lack sufficient information to confirm or deny the allegations in this

paragraph.

    1318. Defendants admit the allegations in the first sentence of this paragraph. With respect to

the second sentence of this paragraph, Defendants admit that DHS TRIP issued letters to Mr.

Abunijem containing redress control numbers. The remainder of the second sentence of this

paragraph constitutes a characterization of the letters, to which the Court is respectfully referred for

a full and accurate statement of their contents. Insofar as this paragraph references or incorporates




                                                  155
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 156 of 208



the allegations set forth in Paragraph 217, Defendants further incorporate their corresponding

response to that paragraph here as well.

    1319. Defendants neither confirm nor deny Mr. Abunijem’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    1320. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1321. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1322. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1323. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1324. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1325. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                  156
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 157 of 208



    1326. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    1327. Denied.

    1328. Defendants neither confirm nor deny that any information has been downloaded from

electronic devices, as that information is protected by statute and/or privileges. Defendants deny the

remaining allegations in this paragraph.

    1329. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges

    1330. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges

    1331. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1332. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remaining allegations in this paragraph because the existence or nonexistence of that information in

Defendants’ possession is protected by statute and privileges.

    1333. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                 157
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 158 of 208



    1334. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1335. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1336. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1367. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1338. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1339. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1340. Defendants neither confirm nor deny Mr. Hijaz’s alleged status in the TSDB, because that

information is protected by statute and privileges. Defendants lack sufficient information to admit

or deny the remaining allegations in this paragraph.

    1341. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated.” Defendants neither confirm




                                                 158
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 159 of 208



nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    1342. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist.

    1343. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

This paragraph pertains to allegations regarding the actions of foreign officials. Defendants neither

confirm nor deny the allegations in this paragraph, to the extent the information is protected by

statute and privileges.

    1344. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

This paragraph pertains to allegations regarding the actions of foreign officials.

    1345. Admitted.

    1346. Admitted.

    1347. Defendants admit only that Mr. Hijaz was traveling with his family and was referred for

secondary inspection and that the conversation touched upon various topics, including his travel and

the mosque Mr. Hijaz attends. Otherwise, denied.

    1348. Defendants admit only that CBP Officers performed a border search of the device Mr.

Hijaz carried during his border inspection. Defendants neither admit nor deny that data was

downloaded, because such information is protected by statute and/or privileges. Defendants deny

the remaining allegations in this paragraph.

    1349. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                  159
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 160 of 208



    1350. Defendants neither confirm nor deny Mr. Hijaz’s alleged status in the TSDB, because that

information is protected by statute and privileges. Defendants lack sufficient information to admit

or deny the remaining allegations in this paragraph.

    1351. Defendants deny that Mr. Hijaz’s citizenship application is still pending and aver that it

was denied on July 26, 2019, for lack of good moral character/false testimony under oath.

    1352. Defendants neither confirm nor deny Mr. Hijaz’s alleged status in the TSDB, because that

information is protected by statute and privileges. The remaining allegations contained in this

paragraph constitute conclusions of law, to which no response is required. To the extent a response

is deemed required, denied. Defendants further aver that USCIS denied Mr. Hijaz’s application for

citizenship approximately 28 months after it was filed.

    1353. Defendants neither confirm nor deny Mr. Hijaz’s alleged status in the TSDB, because that

information is protected by statute and privileges. The remaining allegations in this paragraph are

speculative and Defendants can either admit or deny hypothetical future facts which have not yet

occurred and may never occur.

    1354. Defendants neither confirm nor deny Mr. Hijaz’s alleged status in the TSDB, because that

information is protected by statute and privileges.

    1355. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1356. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                  160
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 161 of 208



    1357. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1358. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1359. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1360. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1361. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    1362. Admit that Mr. Soueidan has been inspected at the border when he enters the United

States. Otherwise, denied.

    1363. Admit that Mr. Soueidan has been inspected at the border when he enters the United

States. Otherwise, denied.

    1364. Defendants neither admit nor deny that any data was downloaded from Mr. Soueidan’s

electronics, as that information is protected by statute and/or privileges. Otherwise, denied.




                                                 161
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 162 of 208



    1365. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1366. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1367. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1368. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1369. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1370. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1371. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                162
          Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 163 of 208



    1372. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1373. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1374. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1375. Defendants neither confirm nor deny Mr. Soueidan’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1376. Defendants admit that on January 23, 2018, Mr. Soueidan arrived in the United States

following a trip to Lebanon and was met by two CBP Officers at the gate. Otherwise, denied.

    1377. Defendants admit that Mr. Soueidan was subject to a border search where he was

interviewed and his belongings were searched. Otherwise, denied.

    1378. Defendants admit that Mr. Soueidan was subject to a border search which included an

interview wherein the conversation touched upon various topics including his travel. Otherwise,

denied.

    1379. Defendants admit that Mr. Soueidan’s cellphone was subject to a border search.

Defendants neither admit nor deny that any data was downloaded, as such information is protected

by statute and/or privileges. Otherwise, denied.

    1380. Defendants lack sufficient information to admit or deny the allegations in this paragraph.




                                                   163
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 164 of 208



    1381. Defendants neither confirm nor deny Mr. Soueidan’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1382. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1383. Defendants admit the allegations in the first sentence of this paragraph. With respect to

the second sentence of this paragraph, Defendants admit that DHS TRIP issued letters to Mr.

Soueidan containing redress control numbers. The remainder of the second sentence of this

paragraph constitutes a characterization of the letters, to which the Court is respectfully referred for

a full and accurate statement of their contents. Insofar as this paragraph references or incorporates

the allegations set forth in Paragraph 217, Defendants further incorporate their corresponding

response to that paragraph here as well.

    1384. Defendants neither confirm nor deny Mr. Soueidan’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    1385. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1386. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1387. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                  164
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 165 of 208



    1388. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1389. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1390. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1391.Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    1392. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1393. Denied.

    1394. Defendants neither admit nor deny that data is downloaded from Mr. Elamin’s electronics

because such information is protected by statute and/or privileges. Defendants deny the remaining

allegations in this paragraph.

    1395. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1396. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.


                                                 165
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 166 of 208



    1397. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1398. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1399. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1400. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1401. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1402. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    1403. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1404. Defendants lack sufficient information to admit or deny the allegations in this paragraph.


                                                 166
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 167 of 208



    1405. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1406. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1407. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1408. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1409. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1410. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1411. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1412. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1413. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1414. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1415. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1416. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1417. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                 167
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 168 of 208



    1418. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1419. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    1420. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1421. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1422. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1423. The Court dismissed Count XIII of the Second Amended Complaint, to which thsee

allegations relate, and no response to this paragraph is required. To the extent a response is deemed

required, Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1424. The Court dismissed Count XIII of the Second Amended Complaint, to which these

allegations relate, and no response to this paragraph is required. To the extent a response is deemed

required, Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1425. The Court dismissed Count XIII of the Second Amended Complaint, to which these

allegations relate, and no response to this paragraph is required. To the extent a response is deemed

required, Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1426. The Court dismissed Count XIII of the Second Amended Complaint, to which these

allegations relate, and no response to this paragraph is required. To the extent a response is deemed

required, Defendants neither confirm nor deny Mr. Elamin’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants admit only that Jessup

Correctional Institution is a law enforcement agency with authorized access to the NCIC database,


                                                 168
          Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 169 of 208



and as such may query the NCIC and potentially receive results from the Known and Suspected

Terrorist (KST) File, which is comprised of a subset of TSDB data. Defendants lack sufficient

information to admit or deny the allegations as to what Jessup and its employees or officials learned

or did.

    1427. The Court dismissed Count XIII of the Second Amended Complaint, to which these

allegations relate, and no response to this paragraph is required. To the extent a response is deemed

required, Defendants neither confirm nor deny Mr. Elamin’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the allegations as to what Jessup and its employees or officials learned or did.

    1428. Defendants admit the allegations in the first sentence of this paragraph. With respect to

the second sentence of this paragraph, Defendants admit that DHS TRIP issued a letter to Mr.

Elamin containing a redress control number. The remainder of the second sentence of this

paragraph constitutes a characterization of the letter, to which the Court is respectfully referred for

a full and accurate statement of its contents. Insofar as this paragraph references or incorporates the

allegations set forth in Paragraph 217, Defendants further incorporate their corresponding response

to that paragraph here as well.

    1429. Defendants neither confirm nor deny Mr. Elamin’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    1430. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1431. Defendants admit only that by letter dated May 9, 2018, DHS TRIP informed Plaintiff

Shirwa that he was on the U.S. Government’s No Fly List. DHS TRIP issued a final determination

letter in response to the inquiry on or about April 25, 2019, informing Plaintiff Shirwa that he was

no longer on the No Fly List. Defendants neither confirm nor deny the remaining allegations in this




                                                  169
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 170 of 208



paragraph because the existence or nonexistence of that information in Defendants’ possession is

protected by statute and privileges.

    1432. Defendants admit that by letter dated May 9, 2018, DHS TRIP informed Plaintiff Shirwa

that he was on the U.S. Government’s No Fly List. DHS TRIP issued a final determination letter in

response to the inquiry on or about April 25, 2019, informing Plaintiff Shirwa that he was no longer

on the No Fly List. Defendants neither confirm nor deny the allegations in this paragraph because

the existence or nonexistence of that information in Defendants’ possession is protected by statute

and privileges.

    1433. Denied.

    1434. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1435. Defendants lack sufficient information to confirm or deny the allegations regarding

actions of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.

    1436. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1437. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1438. Defendants lack sufficient information to confirm or deny the allegations regarding

actions of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this

paragraph, because the information is protected by statute and privileges.

    1439. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the




                                                 170
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 171 of 208



remaining allegations in this paragraph, because the information is protected by statute and

privileges.

    1440. Defendants admit that Mr. Shirwa and his belongings were inspected by CBP. Defendants

lack sufficient information to admit or deny the remaining allegations in this paragraph.

    1441. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1442. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1443. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1444. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1445. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1446. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                 171
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 172 of 208



    1447. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1448. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1449. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1450. Defendants neither confirm nor deny Mr. Shirwa’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1451. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1452. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1453. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1454. Defendants lack sufficient information to confirm or deny the allegations regarding

actions of airline personnel. Otherwise, Defendants neither confirm nor deny the allegations in this




                                                 172
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 173 of 208



paragraph because the existence or nonexistence of that information in Defendants’ possession is

protected by statute and privileges.

    1455. Defendants admit that DHS TRIP sent Mr. Shirwa an email on or about May 9, 2018,

which attached a letter. The paragraph includes a characterization of the letter, to which the Court is

respectfully referred for a full and accurate statement of its contents. Defendants lack sufficient

information to confirm or deny the allegation regarding when Mr. Shirwa located this email and

letter. Defendants deny the remaining allegations in this paragraph.

    1456. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1457. Denied.

    1458. Denied.

    1459. Defendants neither confirm nor deny the allegations in this paragraph, because that

information is protected by statute and privileges.

    1460. Defendants admit the allegations in the first sentence of this paragraph. With respect to

the second sentence of this paragraph, Defendants admit that DHS TRIP issued a letter to Mr.

Shirwa containing a redress control number. The remainder of the second sentence of this

paragraph constitutes a characterization of the letter, to which the Court is respectfully referred for

a full and accurate statement of its contents. Defendants further aver that by letter dated May 9,

2018, DHS TRIP informed Plaintiff Shirwa that he was on the U.S. Government’s No Fly List. DHS

TRIP issued a final determination letter in response to the inquiry on or about April 25, 2019,

informing Plaintiff Shirwa that he was no longer on the No Fly List. Insofar as this paragraph

references or incorporates the allegations set forth in Paragraph 217, Defendants further incorporate

their corresponding response to that paragraph here as well.


                                                  173
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 174 of 208



    1461. Defendants neither confirm nor deny Mr. Shirwa’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    1462. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1463. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1464. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1465. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1466. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1467. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    1468. Defendants admit that Mr. Kadoumi has been met at the gate in individual instances.

Defendants lack sufficient information to admit or deny the remaining allegations in this paragraph.


                                                  174
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 175 of 208



    1469. Defendants admit that Mr. Kadoumi has been escorted to primary inspection in individual

instances. Defendants also admit that Mr. Kadoumi has been inspected in individual instances, and

that his baggage has been searched in individual instances. Defendants deny the remaining

allegations in this paragraph.

    1470. Defendants admit that Mr. Kadoumi has on at least one occasion had his electronics

searched. Defendants neither admit nor deny that any data has been downloaded as such

information is protected by statute and/or privilege.

    1471. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1472. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1473. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1474. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1475. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                 175
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 176 of 208



    1476. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1477. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1478. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1479. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1480. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1481. Defendants neither confirm nor deny Mr. Kadoumi’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1482. Defendants admit that CBP officers met Mr. Kadoumi at his gate upon arrival at San

Francisco International Airport on September 27, 2018 following an international flight from

Istanbul, Turkey via Germany. Defendants lack sufficient information to admit or deny the

remaining allegations in this paragraph.




                                                 176
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 177 of 208



   1483. Defendants admit that Mr. Kadoumi was met at the gate by CBP and identified using his

passport. Defendants further admit Mr. Kadoumi was interviewed in secondary inspection.

Defendants lack sufficient information to admit or deny the remaing allegations in this paragraph.

   1484. Defendants admit Mr. Kadoumi underwent a baggage exam on September 27, 2019.

Otherwise, denied.

   1485. Defendants admit that Mr. Kadoumi arrived at Los Angeles International Airport from an

international flight on October 17, 2015. To the extent this paragraph refers to another encounter,

Defendants lack sufficient information to admit or deny the allegations.

   1486. Defendants admit that officers met Mr. Kadoumi at his gate upon arrival at Los Angeles

International Airport on October 17, 2015, following an international flight from Jeddah, and that

these officers escorted him to Passport Control Primary for immigration processing. Defendants

admit that officers later escorted Mr. Kadoumi for Secondary examination. To the extent this

paragraph suggests otherwise, deny.

   1487. Defendant deny that, on October 17, 2015, Mr. Kadoumi met a CBP Officer Gonzalez.

Defendants admit that, on October 17, 2015, Mr. Kadoumi met a CBP Officer Rodriguez, and that

he was inspected at the border and questioned about numerous topics including, inter alia, his work

and the fundraising activities of a non-profit organization and the purpose for his international

travel. Otherwise, denied.

   1488. Defendants neither confirm nor deny Mr. Kadoumi’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

   1489. Defendants admit that Mr. Kadoumi appears to have arrived at San Francisco

International Airport from an international flight on February 28, 2019.




                                                 177
          Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 178 of 208



    1490. Defendants admit two CBP officers met Mr. Kadoumi at his gate upon arrival on

February 28, 2019, and escorted him through primary inspection.

    1491. Defendants admit that the officer explained that, if Mr. Kadoumi did not provide his

passport, his phone may be detained until an inspection could be conducted. Defendants lack

sufficient information to admit or deny the remaining allegations in this paragraph.

    1492. Defendants admit that on February 28, 2019, Mr. Kadoumi supplied the password to his

cell phone to CBP officers during his border inspection. Defendants neither admit nor deny that any

data from his cell phone was downloaded as such information is protected by statute and/or

privilege. Defendants lack knowledge or information as to how Mr. Kadoumi “felt.” Otherwise,

denied.

    1493. Denied.

    1494. Defendants neither confirm nor deny Mr. Kadoumi’s alleged status in the TSDB, because

that information is protected by statute and privileges. With respect to the remainder of the

allegations in this paragraph, Defendants admit only that that FBI has interviewed Mr. Kadoumi;

otherwise, denied.

    1495. Defendants admit only that Mr. Kadoumi has filed an incomplete DHS TRIP inquiry and

was assigned a redress control number for that inquiry. Defendants further aver that DHS TRIP

administratively closed the inquiry. Defendants deny the remaining allegations in this paragraph.

    1496. Defendants neither confirm nor deny Mr. Kadoumi’s alleged status in the TSDB, because

that information is protected by statute and privileges.

    1497. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1498. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the




                                                  178
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 179 of 208



remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1499. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1500. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1501. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1502. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1503. Defendants neither confirm nor deny the allegations in this paragraph, because the

information is protected by statute and privileges.

    1504. Defendants deny that a boarding pass marked “SSSS” indicates that the individual has

been designated as a known or suspected terrorist. Defendants neither confirm nor deny the

remainder of the allegations in this paragraph because the information in Defendants’ possession is

protected by statute and privileges.

    1505. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1506. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.




                                                 179
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 180 of 208



    1507. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1508. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1509. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1510. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1511. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1512. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1513. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1514. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1515. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1516. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1517. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1518. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1519. Defendants admit that on more than one occasion Mr. Al-Sahlani was inspected at the

border by CBP officers and questioned about his activities while abroad and his occupation.

    1520. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1521. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.


                                                180
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 181 of 208



    1522. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1523. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1524. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1525. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1526. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1527. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1528. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1529. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.


                                                181
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 182 of 208



    1530. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1531. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1532. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1533. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1534. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1535. Defendants admit only that Mr. Al-Sahlani applied to Global Entry and his application was

denied. Defendants neither admit nor deny the remaining allegations in this paragraph as that

information is protected by statute and/or privilege.

    1536. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1537. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1538. Defendants neither confirm nor deny Mr. Al-Sahlani’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.




                                                 182
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 183 of 208



    1539. Defendants neither confirm nor deny Mr. Al-Sahlani’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants deny that Mr. Al-Sahlani “is

unable [to perform hajj] because of Defendants.” Defendants lack sufficient information to admit

or deny the remaining allegations in this paragraph.

    1540. Defendants neither confirm nor deny Mr. Al-Sahlani’s alleged status in the TSDB, because

that information is protected by statute and privileges. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

    1541. Defendants neither confirm nor deny the allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1542. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1543. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1544. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1545. Defendants lack sufficient information to admit or deny allegations respecting how the

individual(s) referenced by this paragraph feel they have been treated. Defendants neither confirm

nor deny the remainder of the allegations in this paragraph because the existence or nonexistence of

that information in Defendants’ possession is protected by statute and privileges.

    1546. Defendants lack sufficient information to admit or deny waht Mr. Al-Sahlani’s children

feel. Defendants neither confirm nor deny the remaining allegations in this paragraph because the

existence or nonexistence of that information in Defendants’ possession is protected by statute and

privileges.

    1547. Defendants admit the allegations in the first sentence of this paragraph. With respect to

the second sentence of this paragraph, Defendants admit that DHS TRIP issued a letter to Mr. Al-

Sahlani containing a redress control number. The remainder of the second sentence of this


                                                 183
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 184 of 208



paragraph constitutes a characterization of the letter, to which the Court is respectfully referred for

a full and accurate statement of its contents. Insofar as this paragraph references or incorporates the

allegations set forth in Paragraph 217, Defendants further incorporate their corresponding response

to that paragraph here as well.

    1548. Defendants neither confirm nor deny Mr. Al-Sahlani’s alleged status in the TSDB, because

that information is protected by statute and privileges.

                                              COUNT I

    1549. The foregoing responses are incorporated herein.

    1550. Defendants admit only that Mr. Bosnic and Mr. Shirwa were both previously on the No

Fly List and subsequently removed. Otherwise, Defendants neither admit nor deny the allegations in

this paragraph because they reflect watchlist status of particular individuals – information which is

protected by statute and privileges.

    1551. Defendants neither admit nor deny whether any Plaintiff has ever been implicated by TSA

and/or CBP’s rules-based screening programs, because this information is protected by statute and

privileges. Otherwise, denied.

    1552. The allegations contained in the first sentence constitute conclusions of law to which no

response is required, but to the extent a response is deemed required, denied. The first sentence also

purports to characterize or partially quote an opinion of the Eastern District of Virginia -- to which

no Plaintiff to this suit was a party -- and to which the Court is referred for a full and accurate

statement of its contents. The allegations in the second sentence appear to refer back to allegations

“described above” in the Complaint in a compound manner with respect to all plaintiffs, and the

Court is referred to Defendants responses to the Plaintiff ’s allegations above. Defendants lack

sufficient information to admit or deny the allegations in the third sentence.




                                                  184
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 185 of 208



    1553. The allegations in this paragraph purports to characterize or partially quote an opinion of

the Eastern District of Virginia -- to which no Plaintiff to this suit was a party -- and to which the

Court is referred for a full and accurate statement of its contents. Further, the allegations contained

in the first and third sentences constitute conclusions of law to which no response is required. To

the extent a response to either of these sentences is deemed required, denied. With respect to the

allegations contained in the second sentence, Defendants admit only that Mr. Bosnic and Mr. Shirwa

were both previously on the No Fly List and subsequently removed, and that during the periods

when Mr. Bosnic and Mr. Shirwa were, respectively, on the No Fly List, their respective statuses were

available under limited circumstances to entities authorized to receive TSDB information for official

purposes. Otherwise, Defendants neither admit nor deny the allegations in this paragraph because

they reflect watchlist status of particular individuals – information which is protected by statute and

privileges.

    1554. These allegations constitute conclusions of law to which no response is required. The

allegations are also vague, compound and ambiguous, and therefore Defendants therefore lack

information sufficient to admit or deny them. Further, to the extent that this paragraph reflects the

watchlist status of particular individuals, Defendants neither admit nor deny because that

information is protected by statute and privileges.

    1555. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, Defendants deny that any of the Plaintiffs learned of their

watchlist status (or lack thereof), except that Mr. Bosnic and Mr. Shirwa were each, respectively,

previously informed that he was on the No Fly List, and then later told that he has been removed

from the No Fly List. Otherwise, Defendants lack sufficient information to confirm or deny the

allegations in this paragraph, except to the extent that this paragraph reflects the watchlist status of




                                                   185
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 186 of 208



particular individuals, which Defendants neither admit nor deny because that information is

protected by statute and privileges.

    1556. To the extent that these allegations reflect the watchlist status of any Plaintiff, and/or

whether any Plaintiff has ever been implicated by TSA and/or CBP’s rules-based screening

programs, Defendants can neither admit nor deny the allegations because this information is

protected by statute and privileges. Otherwise, Defendants deny these allegations. The allegations in

the third sentence constitute conclusions of law and/or characterizations of the action, to which no

response is required. To the extent a response to this sentence is deemed required, denied.

Defendants also deny all remaining allegations contained in this paragraph.

    1557. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1558. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied, -- except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1559. With respect to the allegations contained in the first sentence, Defendants admit only that

the reasonable suspicion standard for inclusion in the TSDB is based on the fact-specific totality of

the circumstances related to a given individual; nominations to the TSDB must not be based solely


                                                  186
           Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 187 of 208



on the individual’s race, ethnicity, or religious affiliation, nor solely on beliefs and activities protected

by the First Amendment. The allegations contained in the second sentence constitute conclusions of

law to which no response is required. To the extent a response is deemed required, denied –except

(1) to the extent that this paragraph reflects the watchlist status of particular individuals, which

Defendants neither admit nor deny because that information is protected by statute and privileges,

and (2) with respect to Plaintiffs’ averments regarding “similarly situated American citizens, lawful

permanent residents, and foreign nationals,” which Defendants lack information sufficient to admit

or deny.

    1560. Denied, except (1) to the extent that this paragraph reflects the watchlist status of

particular individuals, which Defendants neither admit nor deny because that information is

protected by statute and privileges, and (2) with respect to Plaintiffs’ averments regarding “similarly

situated American citizens, lawful permanent residents, and foreign nationals,” which Defendants

lack information sufficient to admit or deny.

    1561. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges.

    1562. These allegations contain conclusions of law to which no response is required. To the

extent a response is deemed necessary, Defendants admit only that Mr. Bosnic and Mr. Shirwa were

both previously on the No Fly List and subsequently removed, and that during the periods when Mr.

Bosnic and Mr. Shirwa were, respectively, on the No Fly List, their respective statuses were

disseminated under limited circumstances to entities authorized to receive TSDB information for

official purposes. Defendants lack information sufficient to admit or deny Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals.”


                                                    187
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 188 of 208



Otherwise, Defendants neither admit nor deny the allegations in this paragraph because they reflect

watchlist status of particular individuals – information which is protected by statute and privileges.

    1563. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

    1564. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1565. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1566. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

    1567. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, Defendants admit only that DHS TRIP does not include a

hearing before an impartial tribunal. Otherwise, denied – except (1) to the extent that this paragraph

reflects the watchlist status of particular individuals, which Defendants neither admit nor deny

because that information is protected by statute and privileges, and (2) with respect to Plaintiffs’




                                                  188
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 189 of 208



averments regarding “similarly affected individuals,” which Defendants lack information sufficient

to admit or deny.

    1568. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1569. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges.

    1570. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges.

    1571. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1572. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects


                                                  189
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 190 of 208



the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    The unnumbered paragraph following paragraph 1572 is a statement of the relief sought and

requires no response. To the extent a response is deemed required, denied.

                                              COUNT II

    1573. The foregoing responses are incorporated herein.

    1574. These allegations constitute conclusions of law to which no response is required.

    1575. Defendants admit only that Mr. Bosnic and Mr. Shirwa were each, respectively, previously

placed on the No Fly List, and then later removed; Defendants deny that they lacked reasonable

suspicion sufficient to justify these prior placements during the time periods in which they were,

respectively, made and maintained. Defendants neither admit nor deny the remaining allegations

respecting watchlist status in this paragraph because that information is protected by statute and

privileges. Otherwise, denied.

    1576. To the extent that this paragraph reflects the watchlist status of particular individuals,

Defendants neither admit nor deny the allegations because that information is protected by statute

and privileges. Otherwise, denied.

    1577. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.


                                                  190
           Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 191 of 208



    1578. With respect to the allegations contained in the first sentence, Defendants admit only that

the reasonable suspicion standard for inclusion in the TSDB is based on the fact-specific totality of

the circumstances related to a given individual; nominations to the TSDB must not be based solely

on the individual’s race, ethnicity, or religious affiliation, nor solely on beliefs and activities protected

by the First Amendment. The allegations contained in the second sentence constitute conclusions of

law to which no response is required. To the extent a response is deemed required, denied – except

(1) to the extent that this paragraph reflects the watchlist status of particular individuals, which

Defendants neither admit nor deny because that information is protected by statute and privileges,

and (2) with respect to Plaintiffs’ averments regarding “similarly situated American citizens, lawful

permanent residents, and foreign nationals,” which Defendants lack information sufficient to admit

or deny.

    1579. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges.

    1580. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1581. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that


                                                    191
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 192 of 208



information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1582. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1583. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

    1584. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

    1585. The allegations contained in the first sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied. With respect to the

allegations contained in the second sentence, Defendants neither confirm nor deny the historical

TSDB status of any individual(s), because that information is protected by statute and privileges.

Defendants further do not know what is intended by ““violent act of terrorism,”“ and therefore lack

information sufficient to admit or deny that allegation.

    1586. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments




                                                  192
           Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 193 of 208



regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1587. These allegations constitute conclusions of law and/or characterizations of the action, to

which no response is required. To the extent a response is deemed required, denied – except (1) to

the extent that this paragraph reflects the watchlist status of particular individuals, which

Defendants neither admit nor deny because that information is protected by statute and privileges,

and (2) with respect to Plaintiffs’ averments regarding “similarly situated American citizens, lawful

permanent residents, and foreign nationals,” which Defendants lack information sufficient to admit

or deny.

    1588. These allegations constitute conclusions of law and/or characterizations of the action, to

which no response is required. To the extent a response is deemed required, denied.

    1589. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1590. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.




                                                  193
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 194 of 208



    The unnumbered paragraph following paragraph 1590 is a statement of the relief sought and

requires no response. To the extent a response is deemed required, denied.

                                             COUNT III

    1591. The foregoing responses are incorporated herein.

    1592. These allegations constitute conclusions of law and/or characterizations of the action, to

which no response is required. To the extent a response is deemed required, denied – except to the

extent that this paragraph reflects the watchlist status of particular individuals, which Defendants

neither admit nor deny because that information is protected by statute and privileges.

    1593. To the extent that these allegations purport to characterize or partially quote judicial

opinions, the Court is respectfully referred to those opinions for full and accurate statements of

their contents. These allegations further constitute conclusions of law and/or characterizations of

the action, to which no response is required. To the extent a response is deemed required, denied –

except with respect to Plaintiffs’ averments regarding “similarly situated individuals,” which

Defendants lack information sufficient to admit or deny.

    1594. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, Defendants admit only that Mr. Bosnic and Mr. Shirwa were

both previously on the No Fly List and subsequently removed, and that during the periods when Mr.

Bosnic and Mr. Shirwa were, respectively, on the No Fly List, their respective statuses were

disseminated under limited circumstances to entities authorized to receive TSDB information for

official purposes. Otherwise, denied – except (1) to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.


                                                  194
           Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 195 of 208



    1595. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1596. With respect to the allegations contained in the first sentence, Defendants admit only that

the reasonable suspicion standard for inclusion in the TSDB is based on the fact-specific totality of

the circumstances related to a given individual; nominations to the TSDB must not be based solely

on the individual’s race, ethnicity, or religious affiliation, nor solely on beliefs and activities protected

by the First Amendment. The allegations contained in the second sentence constitute conclusions of

law to which no response is required. To the extent a response is deemed required, denied – except

(1) to the extent that this paragraph reflects the watchlist status of particular individuals, which

Defendants neither admit nor deny because that information is protected by statute and privileges,

and (2) with respect to Plaintiffs’ averments regarding “similarly situated American citizens, lawful

permanent residents, and foreign nationals,” which Defendants lack information sufficient to admit

or deny.

    1597. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.




                                                    195
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 196 of 208



    1598. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1599. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    The unnumbered paragraph following paragraph 1599 is a statement of the relief sought and

requires no response. To the extent a response is deemed required, denied.

                                             COUNT IV

    1600-1607. The Court dismissed Count IV of the Second Amended Complaint and no response

to these paragraphs is required.

                                             COUNT V

    1608. The foregoing responses are incorporated herein.

    1609. These allegations constitute conclusions of law, to which no response is required. To the

extent a response is deemed required, denied – except (1) to the extent that this paragraph reflects

the watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments




                                                  196
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 197 of 208



regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1610. Defendants lack information sufficient to admit or deny Plaintiffs’ averments regarding

“similarly situated American citizens, lawful permanent residents, and foreign nationals.” With

respect to the remaining allegations in this paragrah, Defendants admit only that the reasonable

suspicion standard for inclusion in the TSDB is based on the fact-specific totality of the

circumstances related to a given individual; nominations to the TSDB must not be based solely on

the individual’s race, ethnicity, or religious affiliation, nor solely on beliefs and activities protected by

the First Amendment. Otherwise, denied.

    1611. These allegations constitute conclusions of law, to which no response is required. To the

extent a response is deemed required, denied.

    1612. These allegations constitute conclusions of law, to which no response is required. To the

extent a response is deemed required, denied.

    1613. These allegations constitute conclusions of law and/or characterizations of the action, to

which no response is required. To the extent a response is deemed required, denied – except to the

extent that this paragraph reflects the watchlist status of particular individuals, which Defendants

neither admit nor deny because that information is protected by statute and privileges.

    1614. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – (1) to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.




                                                    197
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 198 of 208



    1615. With respect to the allegations contained in the first sentence, Defendants admit only that

the reasonable suspicion standard for inclusion in the TSDB is based on the fact-specific totality of

the circumstances related to a given individual; nominations to the TSDB must not be based solely

on the individual’s race, ethnicity, or religious affiliation, nor solely on beliefs and activities protected

by the First Amendment. The allegations contained in the second sentence constitute conclusions of

law to which no response is required. To the extent a response is deemed required, denied – (1) to

the extent that this sentence reflects the watchlist status of particular individuals, which Defendants

neither admit nor deny because that information is protected by statute and privileges, and (2) with

respect to Plaintiffs’ averments regarding “similarly situated American citizens, lawful permanent

residents, and foreign nationals,” which Defendants lack information sufficient to admit or deny.

    1616. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – (1) to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1617. To the extent that the allegations in this paragraph reflect the watchlist status of particular

individuals, Defendants neither admit nor deny the allegations because that information is protected

by statute and privileges. The remaining allegations in this paragraph are vague, compound and

ambiguous, and therefore Defendants therefore lack information sufficient to admit or deny them.

    1618. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – (1) to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments


                                                    198
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 199 of 208



regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1619. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – (1) to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1620. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – (1) to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    The unnumbered paragraph following paragraph 1620 is a statement of the relief sought and

requires no response. To the extent a response is deemed required, denied.

                                             COUNT VI

    1621. The foregoing responses are incorporated herein.

    1622. These allegations constitute conclusions of law and/or characterizations of the action, to

which no response is required. To the extent a response is deemed required, denied – except to the

extent that this paragraph reflects the watchlist status of particular individuals, which Defendants

neither admit nor deny because that information is protected by statute and privileges.

    1623. These allegations purport to characterize or partially quote numerous judicial opinions, to

which the Court is respectfully referred for a full and accurate statement of their contents.


                                                  199
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 200 of 208



    1624. With respect to the allegations in the first sentence, Defendants admit only that under

CBP Directive No. 3340-049A, the “presence of an individual on a government-operated and

government-vetted terrorist watchlist” is sufficient (but not necessary) to create reasonable suspicion

or a constitute a national secuirty concern, as requried under this policy for the conduct of an

advanced search; otherwise, denied. Defendants deny the allegations in the second sentence.

    1625. Defendants admit only that under CBP Directive 3340-049A, in instances in which there is

reasonable suspicion of activity in violation of the laws enforced or administered by CBP, or in

which there is a national security concern, and with supervisory approval at the Grade 14 level or

higher (or a manager with comparable responsibilities), an Officer may perform an advanced search

of an electronic device. However, Defendants neither confirm nor deny specific allegations in this

paragraph referring to whether Defendants “download and copy the contents of watchlisted

individuals’ electronic devices and upload those contents to Defendants’ watchlisting and

intelligence databases,” as that information is protected by statute and/or privileges. The remainder

of this paragraph represents a legal conclusion, which requires no response. To the extent a

response is required, denied.

    1626. Defendants neither confirm nor deny the allegations in this paragraph, because whether

Defendants use or do not use this information for intelligence is protected by statute and privileges.

    1627. To the extent that these allegations purport to characterize or partially quote a judicial

opinion, the Court is respectfully referred to that opinion for a full and accurate statement of its

contents. The remaining allegations in this paragraph constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied – except to the extent that

this paragraph reflects the watchlist status of particular individuals, which Defendants neither admit

nor deny because that information is protected by statute and privileges.




                                                  200
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 201 of 208



    1628. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – (1) to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals,”

which Defendants lack information sufficient to admit or deny.

    1629. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied –(1) to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges, and (2) with respect to Plaintiffs’ averments

regarding “other watchlisted individuals,” which Defendants lack information sufficient to admit or

deny.

    1630. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except to the extent that this paragraph reflects the

watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges.

    1631. Defendants admit only that under CBP Directive 3340-049A, in instances in which there is

reasonable suspicion of activity in violation of the laws enforced or administered by CBP, or in

which there is a national security concern, and with supervisory approval at the Grade 14 level or

higher (or a manager with comparable responsibilities), an Officer may perform an advanced search

of an electronic device. If an advanced search is authorized, an Officer is authorized to connect the

device to external equipment, through a wired or wireless connection, to review, copy, and/or

analyze its contents. To the extent this paragraph refers to specific instances of an advanced search,

Defendants neither admit nor deny the allegations, because such information is protected by statute


                                                  201
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 202 of 208



and privilege. Defendants lack information sufficient to admit or deny Plaintiffs’ averments

regarding “similarly situated American citizens, lawful permanent residents, and foreign nationals.”

Defendants deny the remaining allegations in this paragraph.

                                             COUNT VII

    1632-1641. The Court dismissed Count VII of the Second Amended Complaint and no

response to these paragraphs is required.

                                            COUNT VIII

    1642. The foregoing responses are incorporated herein.

    1643. These allegations constitute conclusions of law to which no response is required.

    1644. The allegations contained in this paragraph are vague, compound and ambiguous, and

therefore Defendants lack information sufficient to admit or deny them.

    1645. To the extend that these allegations purport to characterize or partially quote a judicial

opinion, the Court is respectfully referred to that opinion for a full and accurate statement of its

contents. The remaining allegations in this paragraph constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied.

    1646. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

    The unnumbered paragraph following paragraph 1646 is a statement of the relief sought and

requires no response. To the extent a response is deemed required, denied.

                                             COUNT IX

    1647-1656. Plaintiffs withdrew Count IX and no response to these paragraphs is required. See

Dkt. No. 52 p. 56.

                                              COUNT X

    1657. The foregoing responses are incorporated herein.


                                                  202
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 203 of 208



    1658. These allegations constitute conclusions of law and/or characterizations of the action, to

which no response is required. To the extent a response is deemed required, denied.

    1659. These allegations constitute conclusions of law to which no response is required.

    1660. These allegations purport to characterize or partially quote numerous judicial opinions, to

which the Court is respectfully referred for a full and accurate statement of their contents. The

remaining allegations in this paragraph constitute conclusions of law to which no response is

required. To the extent a response is deemed required, denied.

    1661. The allegations contained in the first sentence constitute conclusions of law to which no

response is required. To the extent a response is deemed required, denied. The allegations in the

second sentence are vague, compound and ambiguous, and Defendants therefore lack information

sufficient to admit or deny them. With respect to the allegations in the third sentence, the individual

capacity Defendants have been dismissed from this action, and no response is required. To the

extent a response is deemed required by the remaining Official Capacity Defendants, Defendants

again deny that they “have policies and practices that require intrusive religious inquiry of

individuals scooped up in watchlisting surveillance.” The remainder of the allegations contained in

the third sentence are vague, compound and ambiguous, and therefore Defendants therefore lack

information sufficient to admit or deny them.

    1662. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

    1663. Defendants lack sufficient information to admit or deny what an unidentified CBP officer

may have said on one occasion. Otherwise, denied.

    1664. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except to the extent that this paragraph reflects the




                                                  203
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 204 of 208



watchlist status of particular individuals, which Defendants neither admit nor deny because that

information is protected by statute and privileges

    1665. These allegations constitute conclusions of law and/or a statement of the relief sought, to

which no response is required. To the extent a response is deemed required, denied.

    1666. These allegations constitute conclusions of law and/or a statement of the relief sought, to

which no response is required. To the extent a response is deemed required, denied.

    The unnumbered paragraph following paragraph 1666 is a statement of the relief sought and

requires no response. To the extent a response is deemed required, denied.

                                             COUNT XI

    1667. The foregoing responses are incorporated herein.

    1668. These allegations constitute characterizations of the action, to which no response is

required.

    1669. These allegations constitute conclusions of law to which no response is required.

    1670. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1671. The allegations in the first sentence constitute conclusions of law to which no response is

required. To the extent a response is deemed required, denied -- except (1) to the extent that this

paragraph reflects the watchlist status of Mr. Sulayman, which Defendants neither admit nor deny

because that information is protected by statute and privileges, and (2) with respect to Plaintiffs’

averments regarding “similarly situated individuals,” which Defendants lack information sufficient to

admit or deny. The allegations in the second sentence also constitute conclusions of law to which no

response is required. To the extent a response is deemed required, Defendants lack sufficient

information to admit or deny whether Mr. Sulayman is subjectively discouraged from engaging in

umrah; otherwise, denied -- except to the extent that this paragraph reflects the watchlist status of

Mr. Sulayman, which Defendants neither admit nor deny because that information is protected by


                                                  204
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 205 of 208



statute and privileges. Defendants lack sufficient information to admit or deny the allegations in the

third and fourth sentences of this paragraph.

    1672. Defendants lack sufficient information to admit or deny the allegations in this paragraph.

    1673. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except to the extent that this paragraph reflects the

watchlist status of Mr. Sulayman and/or Mr. Siddiqui, which Defendants neither admit nor deny

because that information is protected by statute and privileges.

    1674. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied.

    1675. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied

    1676. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except to the extent that this paragraph reflects the

watchlist status of Mr. Sulayman, which Defendants neither admit nor deny because that

information is protected by statute and privileges.

    1677. These allegations constitute conclusions of law to which no response is required. To the

extent a response is deemed required, denied – except to the extent that this paragraph reflects the

watchlist status of Mr. Siddiqui, which Defendants neither admit nor deny because that information

is protected by statute and privileges.

    1678. These allegations constitute conclusions of law and/or a statement of the relief sought, to

which no response is required. To the extent a response is deemed required, denied – except to the

extent that this paragraph reflects the watchlist status of Mr. Sulayman, which Defendants neither

admit nor deny because that information is protected by statute and privileges.




                                                 205
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 206 of 208



    1679. These allegations constitute conclusions of law and/or a statement of the relief sought, to

which no response is required. To the extent a response is deemed required, denied – except to the

extent that this paragraph reflects the watchlist status of Mr. Siddiqui, which Defendants neither

admit nor deny because that information is protected by statute and privileges.

    1680. These allegations constitute conclusions of law and/or a statement of the relief sought, to

which no response is required. To the extent a response is deemed required, denied – except (1) to

the extent that this paragraph reflects the watchlist status of Mr. Sulayman and/or Mr. Siddiqui,

which Defendants neither admit nor deny because that information is protected by statute and

privileges, and (2) with respect to Plaintiffs’ averments regarding “similarly situated individuals,”

which Defendants lack information sufficient to admit or deny.

    The unnumbered paragraph following paragraph 1680 is a statement of the relief sought and

requires no response. To the extent a response is deemed required, denied.

                                             COUNT XII

    1681-1693. The Court dismissed Count XII of the Second Amended Complaint and no

response to these paragraphs is required.

                                            COUNT XIII

    1694-1706. The Court dismissed Count XIII of the Second Amended Complaint and no

response to these paragraphs is required.

                                            COUNT XIIV

    1707-1718. The Court dismissed Count XIV of the Second Amended Complaint and no

response to these paragraphs is required.



        The remainder of the Second Amended Complaint is Plaintiffs’ Prayer for Relief and no

response is required. To the extent a response is deemed necessary, Defendants deny the allegations


                                                  206
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 207 of 208



contained in the remaining paragraphs of the Second Amended Complaint and aver that Plaintiffs

are not entitled to any relief whatsoever. Defendants also deny all allegations in the Second

Amended Complaint not expressly addressed.

        In addition to the affirmative defenses set forth below, Defendants hereby object that both

Plaintiffs’ original Complaint and their Amended Complaints, including the currently operative

Second Amended Complaint, fail to comply with Local Rule 102, ¶ 2.a, which directs that any

pleading adding a party “shall contain the names and addresses of all parties and the county of

residence of any Maryland party[.]” None of the original or amended complaints filed by Plaintiffs

contains any addresses for any of the parties. Defendants hereby object on that basis and aver that

Plaintiffs should correct their defective pleadings promptly. Should Plaintiffs decline to do so,

Defendants respectfully request that any Plaintiff for whom an address is not provided be dismissed

from this suit.

                                             First Defense

        Plaintiffs have failed to demonstrate standing.

                                            Second Defense

        Plaintiffs have failed to exhaust administrative remedies to the extent they have not fully

utilized the DHS TRIP process.

                                             Third Defense

        Plaintiffs’ claims are barred by the statute of limitations to the extent they did not bring suit

“within six years after the right of action first accrues.” 28 U.S.C. § 2401(a).

                                            Fourth Defense

Plaintiffs’ claims are barred by the doctrine of laches to the extent they unduly delayed in bringing

suit for the alleged violations.




                                                   207
        Case 8:18-cv-02415-PX Document 94 Filed 10/09/20 Page 208 of 208



                                             Fifth Defense

        Plaintiffs’ claims are barred by the doctrine of unclean hands to the extent Plaintiffs

themselves have engaged in conduct contributing to the alleged violations.

WHEREFORE, having fully answered Plaintiffs’ Second Amended Complaint, Defendants assert

that Plaintiffs are not entitled to the relief requested, or to any relief whatsoever, and request that

this action be dismissed in its entirety with prejudice and that Defendants be given such other relief

as this Court deems proper, including costs and disbursements.



Dated: October 9, 2020                                   Respectfully Submitted,

                                                         JEFFREY BOSSERT CLARK
                                                         Acting Assistant Attorney General
                                                         Civil Division

                                                         ROBERT K. HUR
                                                         United States Attorney

                                                         ANTHONY J. COPPOLINO
                                                         Deputy Director, Federal Programs Branch

                                                         DANIEL SCHWEI
                                                         Special Counsel

                                                                 /s/
                                                         Antonia Konkoly
                                                         Christopher R. Healy (DC Bar 219460)
                                                         Trial Attorneys
                                                         U.S. Department of Justice
                                                         Civil Division, Federal Programs Branch
                                                         1100 L St. NW, Room 11110
                                                         Washington, DC 20005
                                                         (202) 514-2395 (direct)
                                                         (202) 616-8470 (fax)
                                                         antonia.konkoly@usdoj.gov
                                                         christopher.healy@usdoj.gov

                                                         Counsel for the Official Capacity Defendants




                                                   208
